Exhibit 10.1

Execution version

THIS DEED is made on 28 April 2010 and amended and restated on 23 April 2013

BETWEEN:

 

(1) BASELL SALES & MARKETING COMPANY B.V., a company incorporated in The
Netherlands, being a wholly-owned indirect subsidiary of the Parent and whose
principal place of business is at Stationsplein 45, 3013 AK Rotterdam, The
Netherlands, registered with the trade registry of the Chamber of Commerce of
Amsterdam with registration number 34245062 (BSM in its capacities as a Seller,
a Servicer, the Master Servicer and the Subordinated VLN Facility Provider);

 

(2) LYONDELL CHEMIE NEDERLAND B.V., a company incorporated in The Netherlands
being a wholly-owned indirect subsidiary of the Parent and whose principal place
of business is at Stationsplein 45, 3013 AK Rotterdam, The Netherlands,
registered with the trade registry of the Chamber of Commerce of Amsterdam with
registration number 24314683 (LCN in its capacities as a Seller and a Servicer);

 

(3) LYONDELLBASELL INDUSTRIES N.V., a company incorporated under the laws of The
Netherlands whose principal place of business is at Stationsplein 45, 3013 AK
Rotterdam, The Netherlands, registered with the trade registry of the Chamber of
Commerce of Amsterdam with registration number 24473890 (the Parent);

 

(4) BASELL POLYOLEFINS COLLECTIONS LIMITED, a company incorporated in the
Republic of Ireland, registered in Ireland with the Companies Registration
Office with number 405558, whose registered office is at 53 Merrion Square,
Dublin 2, Ireland (the Master Purchaser and the Issuer);

 

(5) CITIBANK, N.A., LONDON BRANCH a banking association incorporated in New York
acting through its London branch at Citigroup Centre, 33 Canada Square, Canary
Wharf, London E14 5LB (the Funding Agent and the Receivables Purchaser
Transaction Account Bank);

 

(6) CITICORP TRUSTEE COMPANY LIMITED, a company incorporated in England and
Wales with limited liability whose principal office is at 14th Floor, Citigroup
Centre, 33 Canada Square, Canary Wharf, London E14 5LB (the Security Trustee);

 

(7) TMF ADMINISTRATION SERVICES LIMITED, a company incorporated with limited
liability in the Republic of Ireland, registered in Ireland with the Companies
Registration Office with number 397522, whose registered office is at 53 Merrion
Square, Dublin 2, Ireland (the Corporate Administrator);

 

(8) THE PERSONS identified in Part A of Schedule 1 as Note Purchasers and
Committed Purchasers; and

 

(9) THE PERSONS identified in Part B of Schedule 1 as Note Purchasers and
Uncommitted Purchasers;

(together the Parties).

BACKGROUND:

 

Page 1



--------------------------------------------------------------------------------

Execution version

 

The Sellers wish to sell and the Master Purchaser wishes to purchase
Receivables, on the terms and subject to the conditions set out in the Master
Receivables Purchase Agreement, to be funded by means of variable loan notes to
be issued pursuant to the Variable Funding Agreement and the Subordinated VLN
Facility Agreements.

In connection with the transactions each of the parties to this Deed will enter
into the Transaction Documents to which it is a party on or about the date of
this Deed (or the date this Deed is amended and restated as applicable) and each
of the Parties wishes to record its agreement regarding the incorporation of the
definitions, the interpretation of certain words and expressions, contained in
Clause 2, and the provisions set out in Clauses 3 to 7 and Clauses 9 to 24, into
the relevant Transaction Documents and the relevant Parties wish to enter into
the obligations contained herein on the terms and subject to the conditions
contained herein.

1. INTERPRETATION

1.1 Capitalised terms in this Deed shall, except where the context otherwise
requires and save where otherwise defined in this Deed, have the meanings given
to them in Clause 2 (as it may be amended, varied or supplemented from time to
time with the consent of the Parties) and this Deed shall be construed in
accordance with the principles of construction set out in Clauses 2.2 to 2.10.

1.2 Where any Party from time to time acts in more than one capacity under a
Transaction Document, the provisions of this Deed shall apply to it as though it
were a separate party in each such capacity except insofar as they require it in
one capacity to give any notice or information to itself in another capacity.

2. DEFINITIONS

2.1 In any agreement, instrument or deed expressly and specifically
incorporating by reference this Master Definitions and Framework Deed the
following expressions shall, except where the context otherwise requires and
except where otherwise defined therein, have the following meanings:

2.2 No amendment of any provision of this Deed or consent to any departure by
any Transaction Party therefrom shall be effective unless in writing and signed
by the Funding Agent and (other than an amendment to correct a manifest error or
is of a formal, minor or technical nature) with the prior written consent of all
the Committed Purchasers (and, in respect of any amendment, also signed by the
Master Purchaser, the Parent, the Sellers and the Servicers), and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given.

2013 Closing Date means 23 April 2013;

Account Bank means each bank at which a Master Purchaser Account is maintained,
as set out in the Ancillary Agreement, together with such other Eligible
Institution or Eligible Institutions as may from time to time be approved in
writing by the Funding Agent and notified to the Security Trustee;

Account Bank Agreements means the Receivables Purchaser Account Bank Agreement,
the Master Purchaser Spanish Account Pledge, the Master Purchaser German Account
Pledge, the Master Purchaser Italian Account Pledge and the Master Purchaser
French Account Pledge;

 

Page 2



--------------------------------------------------------------------------------

Execution version

 

Accounting Change means the occurrence of any change in accounting standards,
guidelines or interpretations or the issuance of any pronouncement or release by
any accounting body or any other body charged with the promulgation or
administration of accounting standards (including without limitation, the
International Accounting Standards Board, the Financial Accounting Standards
Board, the American Institute of Certified Public Accountants or the Securities
and Exchange Commission) or the occurrence of any change in the interpretation
or application of any accounting standard (whether by the auditors or regulators
of any Affected Person or by any other person);

Advance Purchase Price has the meaning given to it in Clause 3.8 (Advance
Purchase Price) of the Master Receivables Purchase Agreement;

Adverse Claim means a lien, security interest or other charge or encumbrance, or
any other type of preferential arrangement.

Affected Person means any Noteholder, Note Purchaser, Funding Agent or Security
Trustee, any Conduit Manager that is an Affiliate of any Committed Purchaser, or
any Back-Up Conduit Support Provider that is either (i) in the case of a Back-Up
Conduit Support Provider of any Conduit Purchaser other than Regency, an
Affiliate of the related Committed Purchaser or (ii) in the case of a Back-Up
Conduit Support Provider of Regency, HSBC Bank Plc or an Affiliate of HSBC Bank
Plc;

Affiliate or affiliate means, as to any person (a) any person directly or
indirectly controlling or controlled by, or under direct or indirect control
with, such person and (b) in case of each Conduit Purchaser, the holder(s) or
its capital stock or membership interest, as the case may be. A person shall be
deemed to control another person for the purposes of this definition if such
person possess, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise;

Aggregate Loss and Dilution Reserve means, as at any Determination Date, an
amount equal to the product of:

 

(a) the Aggregate Loss and Dilution Reserve Percentage on such date; multiplied
by

 

(b) the Net Receivables Pool Balance on such date;

Aggregate Loss and Dilution Reserve Percentage means, as of any Determination
Date, the higher of:

 

(a) the sum of:

 

  (i) the Loss Reserve Floor Percentage as of such date; and

 

  (ii) the Dilution Reserve Floor Percentage as of such Determination Date; or

 

(b) the sum of:

 

  (i) the Dynamic Loss Reserve Percentage as of such date; and

 

  (ii) the Dynamic Dilution Reserve Percentage as of such Determination Date;

 

Page 3



--------------------------------------------------------------------------------

Execution version

 

Alternate Collection Agent means Ernst & Young LLP, or any such person or
persons as may from time to time be appointed by the Master Purchaser to act as
an alternate collection agent in respect of the Purchased Receivables in
accordance with Clause 2.7 (Alternate Collection Agent) of the Servicing
Agreement;

Alternate Rate means, in respect of a Note, a rate per annum, which shall at any
time be equal to the rate of interest announced publicly by the relevant Note’s
Noteholder (or in the case of a Conduit Purchaser, such Conduit Purchaser’s
Conduit Manager) in London as that Noteholder’s offered rate for the applicable
currency for the applicable period provided that if a Noteholder does not
publicly announce such a rate, the Alternate Rate applicable to the Note held by
that Noteholder shall be equal to the rate of interest announced publicly by
Citibank in London as Citibank’s offered rate for the applicable currency for
the applicable period;

Ancillary Agreement means the agreement identified as such dated 23 April 2013
between, among others, BSM, LCN, the Parent, the Master Purchaser, the Funding
Agent and the Security Trustee;

Applicable Margin has the meaning given to it in the Ancillary Agreement;

Auditors means the auditors for the time being of the Master Purchaser;

Authorised Representative means officer(s) of the company who is/are duly
authorised by the company to enter into the applicable document, notice or
certificate, as the case maybe, in accordance with the constitutional documents
and internal procedures of that company;

Back-Up Conduit Support Provider means any entity that provides credit or
liquidity support to a Conduit Purchaser in relation to its participation under
the Variable Funding Agreement;

BANA means Bank of America, N.A., London Branch;

BANA European Programme Limit means, subject to any increase agreed in
accordance with Clause 7 (European Programme Limit Increase) of the
Intercreditor and Indemnity Deed:

 

(a)            (i) prior to any transfer or syndication by BANA of its rights
and commitment under the Variable Funding Agreement after the 2013 Closing Date,
EUR 90,000,000; and

 

  (ii) following any transfer or syndication by BANA of its rights and
commitment under the Variable Funding Agreement following the 2013 Closing Date,
such other amount as BANA may, in connection with such transfer or syndication
notify in writing to the Master Purchaser, each Seller, the Security Trustee,
any other Note Purchaser and the Funding Agent (provided that such other amount
when aggregated with all other then applicable Note Purchaser Programme Limits
and Third Party Note Purchaser European Programme Limits equals the then
applicable European Programme Limit),

in each case less an amount equal to the aggregate of any redemption amounts
paid or which have become payable to BANA in respect of the mandatory redemption
of Notes in accordance with Condition 4.3 of the applicable Notes, or

 

(b) any other amount which is agreed in writing between the Sellers and Bank of
America, N.A, London Branch in accordance with the Intercreditor and Indemnity
Deed;

 

Page 4



--------------------------------------------------------------------------------

Execution version

 

BANA Proportion means 20 per cent. or, following any transfer or syndication, by
Bank of America, N.A., London Branch or its Related Uncommitted Purchaser of its
rights and commitment under the Variable Funding Agreement after the 2013
Closing Date, such other percentage amount as Bank of America, N.A., London
Branch or its Related Uncommitted Purchaser in connection with such transfer or
syndication may notify in writing to the Master Purchaser, each Seller, the
Security Trustee and the Funding Agent (provided that such other percentage when
aggregated with (a) the then applicable Relevant Proportion of each other Note
Purchaser and (b) the then applicable Third Party Note Purchaser Proportions,
equals 100 per cent.);

Base Currency means Euro;

Billed Receivables means, on the relevant Purchase Date, a Receivable that has
arisen under a Contract in respect of the sale of polyolefin, petrochemical,
chemical and fuel products to an Obligor and in respect of which an Invoice has
been issued on or prior to such Purchase Date (or it is a Receivable that arose
on the relevant Purchase Date as an Unbilled Receivable which has subsequently,
upon the issuance of an Invoice to an Obligor, become a Billed Receivable);

BSM means Basell Sales & Marketing Company B.V.;

BSM German Transfer Agreement means the German law governed Receivables transfer
agreement dated 29 June 2006 as amended on or about 28 April 2010 by BSM and the
Master Purchaser;

BSM Purchased Receivable means a Purchased Receivable which has been purchased
or purported to have been purchased by the Master Purchaser from BSM pursuant to
the Master Receivables Purchase Agreement;

Business Day means a day (other than a Saturday or a Sunday) on which banks are
generally open for business in Dublin, London, New York and Amsterdam, and which
is a TARGET Day;

CAFCO, LLC means CAFCO, LLC, a Delaware limited liability company, whose
registered office is at Corporation Trust Center, 1209 Orange Street, City of
Wilmington, County of New Castle, DE19801, USA;

CAFCO, LLC Conduit Manager means Citibank;

Capital means the aggregate EUR Equivalent Principal Amount Outstanding under
the Notes from time to time, provided that if such aggregate Principal Amount
Outstanding of the Notes shall have been reduced by any payment by or on behalf
of the Master Purchaser and such payment shall be rescinded or must be otherwise
returned for any reason, the Capital shall be deemed to be increased by the
amount so rescinded or required to be returned;

Cash Control Events means the occurrence of any of the following events:

 

(a) any Servicer Default; or

 

(b) any Termination Event; or

 

(c) any Potential Default Situation; or

 

Page 5



--------------------------------------------------------------------------------

Execution version

 

 

(d) at any time when the Parent fails to maintain a Corporate Rating of at least
B- by S&P and at least B3 by Moody’s;

Cash Pooling Company or Cash Pooling Companies means, as appropriate, the
company or companies notified in writing as such from time to time by the Master
Servicer to the Funding Agent, the Note Purchasers and the Noteholders, being as
at the 2013 Closing Date, LYB Finance Company B.V.; provided that if more than
one such written notification is received then the Cash Pooling Company or Cash
Pooling Companies will be the company or companies identified in the written
notification received most recently by the Funding Agent;

Change of Control means the occurrence of any of the following:

 

(a) the Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding capital stock, membership interests and all other equity interests
of each Servicer and each Seller free and clear of all Adverse Claims;

 

(b) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Parent and its Subsidiaries, taken
as a whole, to any Person other than the Parent or one of its Subsidiaries; or

 

(c) the Parent becomes aware of (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act), in a
single transaction or in a related series of transactions, by way of
acquisition, merger, amalgamation, consolidation, transfer, conveyance or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than 50%
of the total voting power of the Voting Stock of the Parent, other than by
virtue of the imposition of a holding company, or the reincorporation of the
Parent in another jurisdiction, so long as the beneficial owners of the Voting
Stock of the Parent immediately prior to such transaction hold a majority of the
voting power of the Voting Stock of such holding company or reincorporation
entity immediately thereafter;

Citibank means Citibank, N.A., a national banking association incorporated in
New York;

CHARTA, LLC means CHARTA, LLC, a Delaware limited liability company, whose
registered office is at Corporation Trust Center, 1209 Orange Street, City of
Wilmington, County of New Castle, DE19801, USA;

CIESCO, LLC means CIESCO, LLC, a Delaware limited liability company, whose
registered office is at Corporation Trust Center, 1209 Orange Street, City of
Wilmington, County of New Castle, DE19801, USA;

Citibank Committed Purchasers means each of Citibank and any other person who
has become a party to the Variable Funding Agreement as a replacement (in whole
or in part) to Citibank as a Committed Purchaser under the Variable Funding
Agreement;

Citibank Conduit Manager means Citibank;

 

Page 6



--------------------------------------------------------------------------------

Execution version

 

Citibank Conduit Purchasers means each of CAFCO, LLC, CHARTA, LLC, CIESCO, LLC,
and CRC FUNDING, LLC.

Citibank European Programme Limit means, subject to any increase agreed in
accordance with Clause 7 (European Programme Limit Increase) of the
Intercreditor and Indemnity Deed:

 

(a)            (i) prior to any transfer or syndication by any Citibank Conduit
Purchaser or any Citibank Committed Purchaser of its rights and commitment under
the Variable Funding Agreement after the 2013 Closing Date, EUR 210,000,000; and

 

  (ii) following any transfer or syndication by any Citibank Conduit Purchaser
or any Citibank Committed Purchaser of its rights and commitment under the
Variable Funding Agreement following the 2013 Closing Date, such other amount as
any Citibank Conduit Purchaser or any Citibank Committed Purchaser may, in
connection with such transfer or syndication notify in writing to the Master
Purchaser, each Seller, the Security Trustee, any other Note Purchaser and the
Funding Agent (provided that such other amount when aggregated with all other
then applicable Note Purchaser Programme Limits and Third Party Note Purchaser
European Programme Limits equals the then applicable European Programme Limit),

in each case less an amount equal to the aggregate of any redemption amounts
paid or which have become payable to any Citibank Conduit Purchaser or any
Citibank Committed Purchaser in respect of the mandatory redemption of Notes in
accordance with Condition 4.3 of the applicable Notes, or

 

(b) any other amount which is agreed in writing between the Sellers and Citibank
in accordance with the Intercreditor and Indemnity Deed;

Citibank Proportion means 46 2/3rd per cent. or, following any transfer or
syndication, by Citibank or its Related Uncommitted Purchaser of its rights and
commitment under the Variable Funding Agreement after the 2013 Closing Date,
such other percentage amount as Citibank or its Related Uncommitted Purchaser in
connection with such transfer or syndication may notify in writing to the Master
Purchaser, each Seller, the Security Trustee and the Funding Agent (provided
that such other percentage when aggregated with (a) the then applicable Relevant
Proportion of each other Note Purchaser and (b) the then applicable Third Party
Note Purchaser Proportions, equals 100 per cent.);

Collections means with respect to any Purchased Receivable, all cash collections
and other cash proceeds of such Receivable received into the Master Purchaser
Accounts during a Determination Period including, without limitation, all
finance charges, if any, and cash proceeds of the Related Security with respect
to such Receivable:

 

(a) any amounts received from the Relevant Seller in respect of Deemed
Collections of such Receivable;

 

(b) following the occurrence of a Potential Default Situation which is
continuing or at any other time when a Servicer’s Daily Report is being provided
by the Servicers, on any Business Day, any amounts received from the Relevant
Seller in respect of Deemed Collections;

 

(c) prior to a Potential Default Situation or at any other time when a
Servicer’s Determination Report is being provided by the Servicers, any amounts
to be received from the Relevant Seller in respect of Deemed Collections on the
following Settlement Date; and

 

Page 7



--------------------------------------------------------------------------------

Execution version

 

 

(d) any purchase price paid to the Master Purchaser in respect of any sale by
the Master Purchaser of any Purchased Receivable made in accordance with the
Transaction Documents;

Commitment Fee means the unutilised commitment fee payable to the Committed
Purchasers pursuant to clause 11.3 of the Variable Funding Agreement;

Commitment Fee Rate has the meaning given to that term in the Ancillary
Agreement;

Committed Purchaser means a party listed in Part A of Schedule 1 (Committed
Purchasers and Related Uncommitted Purchasers) to the Variable Funding Agreement
in the column entitled “Committed Purchaser” and any Third Party Note Purchaser
that has agreed to the transfer of all or any part of a Committed Purchaser’s
commitments under the Variable Funding Agreement and any Note and any Committed
Purchaser that has become a Noteholder and a Committed Purchaser under the
Variable Funding Agreement;

Committed Purchaser Facility Termination Date means in relation to a Committed
Purchaser:

 

(a) the date that is the third anniversary of the 2013 Closing Date; and

 

(b) thereafter, such later dates as may from time to time be agreed by the
relevant Committed Purchaser in accordance with the terms of the Variable
Funding Agreement;

Concentration Limit means the applicable limit calculated in accordance with
Schedule 6 to this Deed;

Conduit Manager means in relation to a Conduit Purchaser, the bank or financial
institution that manages that Conduit Purchaser;

Conduit Purchaser means a Purchaser that is an asset-backed commercial paper
issuing conduit (whether issuing such commercial paper directly or indirectly
through an issuing facility);

Condition and Conditions means, in relation to the Notes, the terms and
conditions applicable to the Notes as set out in Schedule 3 (Terms and
Conditions) to the Variable Funding Agreement;

Conditions Precedent means the conditions precedent set out in Clause 17 and
Schedule 2 to this Deed;

Contract means a contract concluded between a Seller and an Obligor pursuant to
which a Receivable arises whether on the terms of the General Terms and
Conditions or a Model Sales Agreement or which is on terms which are not
prejudicial to the transferability in accordance with the applicable Master
Receivables Purchase Agreement or collectability of such Receivables;

Contractual Obligations means as to any person, any provision of any security
issued by such person or of any agreement, instrument or other undertaking to
which such person is a party or by which it or any of its property is bound;

Corporate Administrator means TMF Administration Services Limited in its
capacity as such under the Corporate Services Agreement;

 

Page 8



--------------------------------------------------------------------------------

Execution version

 

Corporate Rating for any Person (other than the Parent), means the rating by S&P
or Moody’s of such Person’s long-term public senior unsecured non-credit
enhanced debt and for the Parent the corporate rating or if no corporate rating
exists the senior unsecured debt rating;

Corporate Services Agreement means the agreement dated 29 July 2005 between the
Master Purchaser, the Corporate Administrator and the Security Trustee;

CRC FUNDING, LLC means CRC FUNDING, LLC, a Delaware limited liability company,
whose registered office is at Corporation Trust Center, 1209 Orange Street, City
of Wilmington, County of New Castle, DE19801, USA;

Credit Agreement means the credit agreement dated 4 May 2012 between, amongst
others, the Parent, LYB Americas Finance Company, Bank of America, N.A.,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, JP Morgan Securities LLC and Credit Suisse Securities (USA) LLC;

Credit Insurance Policy means any credit insurance policy held by a Seller with
a Credit Insurer to cover the risk of the insolvency of any Obligor in respect
of any Purchased Receivables;

Credit Insurer means any insurance company which issues a Credit Insurance
Policy;

Currency Hedge Agreements means a currency swap or exchange agreement (including
any sport or forward currency exchange agreement), currency exchange option or
any other similar agreement, however denominated, entered into on behalf of a
Note Purchaser for hedging purposes, as any of the foregoing may be amended,
restated, supplemented or otherwise modified, from time to time;

Daily Asset Base means, on any day, the amount which is the product of A and B
where:

 

A is the aggregate of the Outstanding Balances of all Purchased Receivables
minus Unapplied Cash or Unapplied Credit Notes as at close of business of the
Sellers on the immediately preceding Business Day; and

 

B is the Daily Percentage;

Daily Available Excess Collections Amount means, on any day, the amount standing
to the credit of the Daily Sweep Receivables Purchaser Transaction Accounts at
the opening of business on that day, after deducting the amount referred to in
Clause 3.3 (a) of the Master Purchaser Receivables Purchase Agreement (such
amounts being the EUR PoP Reserve Amounts and the US$ PoP Reserve Amounts),
which is available for the payment of Initial Purchase Price and Advance
Purchase Price which is due on that day;

Daily Capital Amount means, on any day, an amount equal to A minus B where:

 

A is the outstanding principal amount of the Notes on that day; and

 

B is the Daily Available Excess Collections Amount on that day;

Daily Excess Amount means, on any day, the amount (if any) by which the Daily
Asset Base exceeds the Daily Capital Amount;

 

Page 9



--------------------------------------------------------------------------------

Execution version

 

Daily Percentage means, on any day, the amount calculated by dividing A by B,
expressed as a percentage, where:

 

A is the outstanding principal amount of the Notes on the immediately preceding
Settlement Date (after taking account of any amount advanced or repaid in
respect of the Notes on that Settlement Date); and

 

B is the aggregate of the Outstanding Balances of all Purchased Receivables
minus Unapplied Cash or Unapplied Credit Notes as at the immediately preceding
Determination Date;

Daily Shortfall Amount means, on any day, the amount (if any) by which the Daily
Capital Amount exceeds the Daily Asset Base;

Daily Sweep Receivables Purchaser EUR Transaction Account has the meaning
specified in the definition of Receivables Purchaser EUR Transaction Accounts;

Daily Sweep Receivables Purchaser GBP Transaction Account has the meaning
specified in the definition of Receivables Purchaser GBP Transaction Accounts;

Daily Sweep Receivables Purchaser Transaction Accounts means the Daily Sweep
Receivables Purchaser EUR Transaction Account, and the Daily Sweep Receivables
Purchaser GBP Transaction Account and the Daily Sweep Receivables Purchaser US$
Transaction Account;

Daily Sweep Receivables Purchaser US$ Transaction Account has the meaning
specified in the definition of Receivables Purchaser US$ Transaction Accounts;

Day Sales Outstanding Ratio means the product, being an amount in days, of:

 

  A     x 30   B    

where:

 

A is the Outstanding Balance of Purchased Receivables (in EUR or EUR Equivalent)
minus any Unapplied Cash and the Unapplied Credit Note as of the last day of the
most recent Determination Period; and

 

B is the aggregate sales (in EUR or EUR Equivalent) (determined as at the last
day of the most recent Determination Period) during the most recent
Determination Period;

Debt means:

 

(a) indebtedness for borrowed money;

 

(b) obligations evidenced by bonds, debentures, notes or other similar
instruments;

 

(c) obligations to pay the deferred purchase price of property or services;

 

(d) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases; and

 

Page 10



--------------------------------------------------------------------------------

Execution version

 

 

(e) obligations under direct or indirect guaranties in respect of, and
obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in (a) to (d) above;

Deeds of Amendment and Restatement means:

 

(a) the deed of amendment and restatement to the Servicing Agreement dated on or
about the date of this Deed;

 

(b) the deed of amendment, restatement and accession to the Framework Deed dated
on or about the date of this Deed;

 

(c) the deed of amendment, accession and restatement to the Intercreditor and
Indemnity Deed dated on or about the date of this Deed;

 

(d) the deed of amendment and restatement to the Deed of Charge dated on or
about the date of this Deed;

 

(e) the deed of amendment and restatement to the Variable Funding Agreement
dated on or about the date of this Deed;

 

(f) the deed of amendment and restatement to the Master Receivables Purchase
Agreement dated on or about the date of this Deed;

 

(g) the deed of amended and restatement to the EUR Subordinated VLN Facility
Agreement dated on or about of the date of this Deed; and

 

(h) the deed of amended and restatement to the US$ Subordinated VLN Facility
Agreement dated on or about of the date of this Deed;

Deed of Termination and Release means the deed of termination and release
between, amongst others, the Sellers, the Funding Agent, the Security Trustee
and the Servicers, dated 23 April 2013;

Deemed Collections means any amounts paid by BSM or LCN to the Master Purchaser
pursuant to Clauses 4.2 (Repurchase of Credit Insured Receivables), 8.1
(Non-conforming Receivables) or 8.2 (Dilutions) of the Master Receivables
Purchase Agreement;

Defaulted Overdue Credit Note means any credit note which has been created in
accordance with the Sellers’ Credit and Collection Procedures in respect of
Purchased Receivables which are more than 90 days but equal to or less than 120
days past their Due Date and which credit note has itself been in existence for
a period of more than 90 days but equal to or less than 120 days;

Default Rate means, for any Interest Period, the applicable Reference Rate plus
two per cent;

Default Ratio or Loss Ratio means, as at any Determination Date, the fraction
(expressed as a percentage) calculated as:

 

(a) the sum of:

 

Page 11



--------------------------------------------------------------------------------

Execution version

 

 

  (i) the aggregate of the EUR Equivalent of the Outstanding Balance of all
Defaulted Receivables that were more than 90 days past their Due Date but equal
to or less than 120 days past their Due Date less the aggregate EUR Equivalent
amount of Defaulted Overdue Credit Notes in respect of such Purchased
Receivables as at such Determination Date; plus

 

  (ii) the aggregate of the EUR Equivalent of the Outstanding Balance of all
Defaulted Receivables that were less than or equal to 90 days past their Due
Date during the Determination Period ending on such Determination Date; divided
by

 

(b) the aggregate of the EUR Equivalent of the invoiced amount of all
Receivables which arose during the sixth complete Determination Period which
occurred prior to such Determination Date;

Defaulted Receivable means a Purchased Receivable in respect of which:

 

(a) all or part of its Outstanding Balance remains unpaid past its Due Date for
more than 90 days; or

 

(b) any of the events referred to in paragraphs (n) to (p) of Schedule 3 (with
relevant changes to refer to the Obligor rather than to a Seller) occurs in
relation to any person who is an Obligor in respect of such Purchased
Receivable;

 

(c) the Servicer has identified, in accordance with the relevant Seller Credit
and Collection Procedures, to be a Receivable which is uncollectible; or

 

(d) the Servicer has identified, in accordance with the relevant Seller Credit
and Collection Procedures, to be a Receivable that should be written-off as
uncollectible which has not already been identified by the Servicer as
uncollectible under paragraph (c) above;

Deferred Purchase Price or DPP means, on any Determination Date and in respect
of each Purchased Receivable in respect of which Collections were received
during the Determination Period ending on that Determination Date (the Relevant
Receivable), the amount which is the greater of:

 

(a) Zero; and

 

(b)    (A-B)x
   D    -C   E  

where:

 

A is:

 

(a) if the Relevant Receivable is a BSM Purchased Receivable, the aggregate
amount received for the account of the Master Purchaser into all Master
Purchaser Accounts in respect of BSM Purchased Receivables denominated in the
same currency as the Relevant Receivable during the Determination Period ending
on that Determination Date; and

 

(b) if the Relevant Receivable is an LCN Purchased Receivable, the aggregate
amount received for the account of the Master Purchaser into all Master
Purchaser Accounts in respect of LCN Purchased Receivables denominated in the
same currency as the Relevant Receivable during the Determination Period ending
on that Determination Date;

 

Page 12



--------------------------------------------------------------------------------

Execution version

 

 

B is the Relevant Seller Proportion applicable to BSM (where the Relevant
Receivable is a BSM Purchased Receivable) or to LCN (where the Relevant
Receivable is an LCN Purchased Receivable) of the aggregate Estimated Master
Purchaser Senior Expenses denominated in the same currency as the Relevant
Receivable expected to be payable on the immediately following Settlement Date;

 

C is the Initial Purchase Price in respect of the Relevant Purchased Receivable;

 

D is the Outstanding Balance of the Relevant Receivable if, and to the extent,
uncollected; and

 

E is:

 

(a) if the Relevant Receivable is a BSM Purchased Receivable, the aggregate of
the Outstanding Balances of the BSM Purchased Receivables denominated in the
same currency as the Relevant Receivable in respect of which Collections were
received during the Determination Period ending on that Determination Date; and

 

(b) if the Relevant Receivable is an LCN Purchased Receivable, the aggregate of
the Outstanding Balances of the LCN Purchased Receivables denominated in the
same currency as the Relevant Receivable in respect of which Collections were
received during the Determination Period ending on that Determination Date;

Delinquency Ratio means, as of any Determination Date, the fraction (expressed
as a percentage) determined by dividing:

 

(a) the aggregate of the EUR Equivalent of the Outstanding Balance of all
Purchased Receivables that are Delinquent Receivables as of such date less the
aggregate EUR Equivalent amount of Delinquent Overdue Credit Notes in respect of
such Delinquent Receivables; by

 

(b) the aggregate of the EUR Equivalent of the Outstanding Balance of all
Purchased Receivables on such date;

Delinquent Overdue Credit Note means any credit note which has been created in
accordance with the Seller Credit and Collection Procedures in respect of
Purchased Receivables which are more than 60 days but equal to or less than 90
days past their Due Date and which credit note has itself been in existence for
a period of more than 60 days but equal to or less than 90 days;

Delinquent Receivables means all Receivables that:

 

(a) remain unpaid for more than 60 days but equal to or less than 90 days from
the original Due Date, or which would be classified as delinquent pursuant to
the Seller Credit and Collection Procedures; and

 

(b) are not Defaulted Receivables;

Designated Person means Francesco Svelto (Group Treasurer, Vice President),
Claire Liu (Assistant Treasurer), Scott Nettles (Assistant Treasurer), Stephane
Vayron (Manager Treasury Services), Ilona Sahertian (Securitisation Reporting
Administrator), Ingrid Ros (Senior Credit Manager), Frank van Es (Assistant
Treasurer) or Peggy van Bavel (Senior Cash Manager) or any other officer of a
Seller or any of its Affiliates notified in writing to the Master Purchaser and
the Funding Agent;

 

Page 13



--------------------------------------------------------------------------------

Execution version

 

Designated Potential Servicer Default means (i) a Potential Servicer Default of
the kind listed in paragraph (c) of Schedule 3 (Service Defaults), or (ii) a
breach by the Servicer of an undertaking listed in Clause 4.1 or in paragraphs
(a), (b) or (l) of clause 14 of the Servicing Agreement which has not been
remedied five Business Days after the Servicer has knowledge or receives written
notice thereof;

Designated Potential Termination Event means (i) a Potential Termination Event
of the kind listed in paragraphs (n) (Attachment) or (o) (Insolvency) of
Schedule 2 (Termination Events), or (ii) a breach by a Seller, the Parent or the
Subordinated VLN Facility Provider of an undertaking listed in paragraphs
(d) (Performance and Compliance with Contracts and the Seller Credit and
Collection Procedures), (e) (Extension or Amendment of Receivables), (g) (Change
in Payment Instructions to Obligors), (h) (Deposit to Master Purchaser Accounts)
or (i) (Marking of Records) of clause 5.4 of the Master Receivables Purchase
Agreement which has not been remedied five (5) Business Days after the relevant
party has knowledge or receives written notice thereof;

Determination Date means the last day of each calendar month, with the first
such Determination Date immediately succeeding the 2013 Closing Date being
30 April 2013;

Determination Period means any of the periods beginning on (but excluding) a
Determination Date and ending on (and including) the next following
Determination Date;

Diluted Receivables means the portion of any Purchased Receivable in relation to
which a Dilution has occurred;

Dilution Horizon means as at any Determination Date, the number of days prior to
but excluding such Determination Date, equal to the weighted average period in
days, between the original billing date of a Receivable and the issue of any
credit note in respect of such Receivable (if any, by the applicable Seller), as
calculated by the Funding Agent on the basis of the most recently audited
results available on the first Determination Date immediately succeeding the
2013 Closing Date and thereafter, on each anniversary of the 2013 Closing Date
during the Securitisation Availability Period;

Dilution Horizon Ratio means, as at any Determination Date, a fraction
(expressed as a percentage) determined as:

 

(a) the aggregate of the EUR Equivalent of the invoiced amount of all
Receivables which arose during the Dilution Horizon ending on such Determination
Date; divided by

 

(b) the aggregate of the EUR Equivalent of the Net Receivables Pool Balance as
at such Determination Date;

Dilution Ratio means, as at any Determination Date, the fraction (expressed as a
percentage) calculated for the Determination Period ending on such Determination
Date by dividing:

 

(a) the aggregate Euro Equivalent of Receivables which became Diluted
Receivables during the Determination Period ending on such Determination Date
(provided however that Diluted Receivables arising from all Volume Rebate
Credits shall not be included); by

 

Page 14



--------------------------------------------------------------------------------

Execution version

 

 

(b) the aggregate EUR Equivalent of the invoiced amount of all Receivables which
arise during the Determination Period immediately preceding the commencement of
the Dilution Horizon;

Dilution Reserve Floor Percentage means, as at any Determination Date, the
higher of:

 

(a) the product of:

 

  (i) Expected Dilution; multiplied by

 

  (ii) the Dilution Horizon Ratio; and

 

(b) five per cent.;

Dilution Spike means, as at any Determination Date, the highest Dilution Ratio
calculated as of any Determination Period during the period of twelve
consecutive Determination Periods ending (and including) such Determination
Date;

Dilution Volatility Factor means, as at any Determination Date and to be
expressed as a percentage, the product of:

 

(a) the Dilution Spike minus the Expected Dilution; and

 

(b) the Dilution Spike divided by the Expected Dilution;

Dilutions means together:

 

(a) all Unapplied Credit Notes, Overdue Credit Notes and all other credit notes
(other than Volume Rebate Credits), refunds, discounts, allowances or reverse
invoices permitted or issued by a Seller against any Purchased Receivable;

 

(b) a reduction or cancellation of a portion of a Purchased Receivable as a
result of:

 

  (i) any defective, rejected or returned goods or services or any failure by
the Relevant Seller to deliver any goods or provide any services or otherwise to
perform under the underlying Contract; or

 

  (ii) any change in the terms of or cancellation of, a Contract or any cash
discount, discount for quick payment or other credit, refund, allowance, reverse
invoice, discount or other adjustment by the Relevant Seller which reduces the
amount payable by the Obligor on the related Purchased Receivable (except any
such change or cancellation resulting in such Receivable being classified as a
Defaulted Receivable); or

 

  (iii) any set-off by an Obligor in respect of any claim by such Obligor as to
amounts owed by it on the related Purchased Receivable (whether such claim
arises out of the same or a related transaction or an unrelated transaction); or

 

(c) that portion of a Purchased Receivable which is subject to any specific
dispute, offset, counterclaim or defence except the discharge in insolvency of
the Obligor thereof;

Discount means, on the relevant Payment Date and in respect of a Purchased
Receivable, the amount calculated by multiplying the Outstanding Balance of that
Purchased Receivable by the applicable Discount Percentage as at the immediately
preceding Determination Date;

 

Page 15



--------------------------------------------------------------------------------

Execution version

 

Discount Percentage means in relation to a Purchased EUR Receivable, the EUR
Discount Percentage and in relation to a Purchased US$ Receivable, the US$
Discount Percentage;

Downgrade Event means a First Downgrade Event or a Second Downgrade Event;

DPP Collections means in respect of a Seller on any Determination Date:

A - (B + C + D)

where:

 

A is:

 

(a) in relation to the calculation of DPP Collections applicable to BSM, the
aggregate EUR Equivalent of all amounts received for the account of the Master
Purchaser into all Master Purchaser Accounts in relation to BSM Purchased
Receivables during the immediately preceding Determination Period; and

 

(b) in relation to the calculation of DPP Collections applicable to LCN, the
aggregate EUR Equivalent of all amounts received for the account of the Master
Purchaser into all Master Purchaser Accounts in relation to LCN Purchased
Receivables during the immediately preceding Determination Period;

 

B is the Relevant Seller Proportion for such Seller as at such Determination
Date of the aggregate EUR Equivalent of:

 

(a) the amounts which will become payable in accordance with paragraphs (a) and
(b) of the Master Purchaser EUR Pre-Enforcement Priority of Payments or Master
Purchaser EUR Post-Enforcement Priority of Payments (as applicable); and

 

(b) the EUR Equivalent of the amounts which will become payable in accordance
with paragraphs (a) and (b) of the Master Purchaser US$ Pre-Enforcement Priority
of Payments or Master Purchaser US$ Post-Enforcement Priority of Payments (as
applicable), in each case on the immediately succeeding Settlement Date;

 

C is the Relevant Seller Proportion for such Seller as at such Determination
Date of the EUR Equivalent amount of principal in respect of the Notes which is
payable on the immediately succeeding Settlement Date; and

 

D is the Relevant Seller Proportion for such Seller as at such Determination
Date of the aggregate EUR Equivalent amount of principal in respect of the BSM
Subordinated VLNs that is repayable on the immediately succeeding Settlement
Date;

DPP Collections Ledger means the ledger maintained by the Master Servicer in
accordance with the Servicing Agreement which will:

 

(a) be credited with the aggregate of all amounts received for the account of
the Master Purchaser into all Master Purchaser Accounts in relation to the BSM
Purchased Receivables which represent DPP Collections;

 

(b) be credited with the aggregate of all amounts received for the account of
the Master Purchaser into all Master Purchaser Accounts in relation to the LCN
Purchased Receivables which represent DPP Collections; and

 

Page 16



--------------------------------------------------------------------------------

Execution version

 

 

(c) be debited with:

 

  (i) the aggregate EUR Equivalent of all amounts which have been paid by the
Master Purchaser to BSM and LCN in respect of Deferred Purchase Price of
Purchased Receivables in accordance with Clause 3.10 (Payment of Deferred
Purchase Price) of the Master Receivables Purchase Agreement; and

 

  (ii) the aggregate EUR Equivalent amount of the Master Purchaser Expenses;

Due Date means, in respect of any Receivable, the date on which such Receivable
will be expressed to be payable when invoiced in accordance with the applicable
Seller Credit and Collection Procedures;

Dynamic Dilution Reserve Percentage means, as of any Determination Date, the
product (expressed as a percentage) of:

(A x B + C) x D

where:

 

A is the Relevant Stress Factor;

 

B is the Expected Dilution as of such Determination Date;

 

C is the Dilution Volatility Factor as of such Determination Date; and

 

D is the Dilution Horizon Ratio as of such Determination Date;

Dynamic Loss Reserve Percentage means, as of any Determination Date, the product
of:

 

(a) the Relevant Stress Factor; multiplied by

 

(b) the Loss Horizon Ratio as of such date; multiplied by

 

(c) the Maximum Loss Ratio;

Eligibility Criteria means the criteria set out in Schedule 5;

Eligible Country means any of Italy, Germany, France, Spain, Switzerland, The
Netherlands, the United Kingdom, Belgium and Finland in each case only as long
as such country is rated at least BB- by S&P and Ba3 by Moody’s, provided that
Spain shall continue to be an Eligible Country on and after the 21st calendar
day after the 2013 Closing Date only if the Spanish Legal Opinion has been
received by the Funding Agent;

Eligible Institution means a bank or financial institution duly authorised in
respect of its activities under the laws and regulations of a member state of
the European Union, the short term unsecured and unsubordinated debt obligations
of which are rated (a) in the case of each of HSBC France, Citibank
International plc, Citibank N.A., Bank of America N.A., at least P- 2 by Moody’s
and A-2 by S&P, and (b) in the case of any other bank or financial institution,
at least P-1 by Moody’s and A-1 by S&P;

 

Page 17



--------------------------------------------------------------------------------

Execution version

 

Eligible Investment means:

 

(a) any senior (unsubordinated) debt security, bank account, deposit (including,
for the avoidance of doubt, time deposit) or other debt instrument issued by, or
fully and unconditionally guaranteed on an unsecured and unsubordinated basis
by, or, if a bank account deposit, held at or made with, an Eligible Institution
(provided that in the case of any such investment other than a bank account or
deposit, the long-term rating for unsecured, unsubordinated and unguaranteed
debt obligations of the relevant Eligible Institution is at least equal to A2 by
Moody’s and A by S&P);

 

(b) commercial paper or money market funds which are rated at least P-1 by
Moody’s and A-1 by S&P;

 

(c) with respect to paragraphs (a) and (b) above, that are:

 

  (i) in respect of amounts standing to the credit of the Daily Sweep
Receivables Purchaser Transaction Accounts that are attributable to any Daily
Available Excess Collections Amount, immediately repayable on demand or have
maturity dates falling on the next Business Day; and

 

  (ii) in respect of all other amounts standing to the credit of the Daily Sweep
Receivables Purchaser Transaction Accounts, immediately repayable on demand or
have maturity dates falling on the next Settlement Date;

 

(d) any other investments agreed between a Seller and the Funding Agent.

Eligible Receivables means the Receivables that satisfy each of the Eligibility
Criteria;

Encumbrance includes any mortgage, charge, pledge, lien, hypothecation or other
encumbrance or other security interest of any kind securing any obligation of
any person or any other type of agreement, trust or arrangement (including,
without limitation, title transfer and retention arrangements) or right of set
off or analogous right having a similar effect;

Enforcement Event means the occurrence of any of the events set out in Condition
6.1 of the EUR Notes or Condition 6.1 of the US$ Notes;

ERISA means the U.S. Employee Retirement Income Security Act of 1974;

ERISA Plan means, in respect of any person, any employee benefit plan as defined
in Section 3(3) of ERISA in respect of which such person is or, within the
immediately preceding six years was, an employer as defined in Section 3(5) of
ERISA, and in respect of which such person could have any liability under Title
IV of ERISA;

Estimated Master Purchaser Senior Expenses means as at any Determination Date
the aggregate EUR Equivalent of the amounts which are expected to become due and
payable in accordance with paragraphs (a) and (b) of the Master Purchaser EUR
Pre-Enforcement Priority of Payments and paragraphs (a) and (b) of the Master
Purchaser US$ Pre-Enforcement Priority of Payments on the second Settlement Date
following such Determination Date;

EUR Aggregate Loss and Dilution Reserve means, as at any Determination Date, an
amount equal to the product of:

 

Page 18



--------------------------------------------------------------------------------

Execution version

 

 

(a) the Aggregate Loss and Dilution Reserve Percentage on such date or if such
Date is not a Determination Date as at the immediately preceding Determination
Date; multiplied by

 

(b) the EUR Net Receivables Pool Balance on such date;

EUR Capital means the aggregate Principal Amount Outstanding under the EUR Notes
from time to time, provided that if such aggregate Principal Amount Outstanding
of the EUR Notes shall have been reduced by any payment by or on behalf of the
Issuer and such payment shall be rescinded or must otherwise be returned for any
reason, the EUR Capital shall be deemed to be increased by the amount so
rescinded or required to be returned;

EUR Discount Collections Ledger means the ledger maintained by the Master
Servicer in accordance with the Servicing Agreement which will be debited with
the aggregate of all amounts in EUR which have been applied in paying the Master
Purchaser Expenses and credited with the aggregate of all amounts received in
EUR for the account of the Master Purchaser into a Master Purchaser Account in
respect of Purchased EUR Receivables which are not Defaulted Receivables and
which represent the Discount element of such Purchased EUR Receivables;

EUR Discount Percentage means, as at any Determination Date the sum of:

 

(a) the EUR Notes Discount Percentage;

 

(b) the EUR Subordinated VLN Discount Percentage; and

 

(c) the Senior Expenses Discount Percentage;

EUR DPP Collections means in respect of a Seller on any Determination Date:

A - (B + C + D)

where:

 

A is:

 

(a) in relation to the calculation of EUR DPP Collections applicable to BSM, the
aggregate EUR Equivalent of all amounts received for the account of the Master
Purchaser into all Master Purchaser Accounts in relation to BSM Purchased EUR
Receivables during the immediately preceding Determination Period; and

 

(b) in relation to the calculation of EUR DPP Collections applicable to LCN, the
aggregate EUR Equivalent of all amounts received for the account of the Master
Purchaser into all Master Purchaser Accounts in relation to the LCN Purchased
EUR Receivables during the immediately preceding Determination Period;

 

B is the Relevant Seller Proportion for such Seller as at such Determination
Date of the aggregate of the amounts which will become payable in accordance
with paragraphs (a) and (b) of the Master Purchaser EUR Pre-Enforcement Priority
of Payments or Master Purchaser EUR Post-Enforcement Priority of Payments (as
applicable) on the immediately succeeding Settlement Date;

 

Page 19



--------------------------------------------------------------------------------

Execution version

 

 

C is the Relevant Seller Proportion for such Seller as at such Determination
Date of the amount of principal in respect of the EUR Notes which is payable on
the immediately succeeding Settlement Date; and

 

D is the Relevant Seller Proportion for such Seller as at such Determination
Date of the aggregate amount of principal in respect of the BSM EUR Subordinated
VLN that is repayable on the immediately succeeding Settlement Date;

EUR DPP Collections Ledger means the ledger maintained by the Master Servicer in
accordance with the Servicing Agreement which will:

 

(a) be credited with the aggregate of all amounts received for the account of
the Master Purchaser into all Master Purchaser Accounts in relation to the BSM
Purchased EUR Receivables which represent DPP Collections;

 

(b) be credited with the aggregate of all amounts received for the account of
the Master Purchaser into all Master Purchaser Accounts in relation to the LCN
Purchased EUR Receivables which represent DPP Collections; and

 

(c) be debited with (i) the aggregate of all amounts which have been paid by the
Master Purchaser to BSM and LCN in respect of Deferred Purchase Price of
Purchased EUR Receivables in accordance with Clause 3.10 (Payment of Deferred
Purchase Price) of the Master Receivables Purchase Agreement and (ii) the
aggregate amount of the Master Purchaser Expenses payable in EUR;

EUR Equivalent or Euro Equivalent means, as of any date:

 

(a) in relation to an amount in EUR, that amount; and

 

(b) in relation to an amount in any other currency, the amount obtained by
applying the rate for converting the relevant currency into EUR at the EUR Spot
Rate;

EUR Facility Limit means:

 

(a) in respect of Citibank and its Related Uncommitted Purchaser, in relation to
the Notes and the Variable Funding Facilities, the lower of:

 

  (i) the Citibank Proportion of the Maximum EUR VLN Amount; and

 

  (ii) the Citibank European Programme Limit;

 

(b) in respect of Bank of America, N.A., London Branch and its Related
Uncommitted Purchaser, in relation to the Notes and the Variable Funding
Facilities, the lower of:

 

  (i) the BANA Proportion of the Maximum EUR VLN Amount; and

 

  (ii) the EUR Equivalent of BANA European Programme Limit;

 

(c) in respect of Regency and its Related Uncommitted Purchaser, in relation to
the Notes and the Variable Funding Facilities, the lower of:

 

  (i) the HSBC Proportion of the Maximum EUR VLN Amount; and

 

  (ii) the EUR Equivalent of HSBC Programme Limit;

 

Page 20



--------------------------------------------------------------------------------

Execution version

 

 

(d) in respect of a Third Party Note Purchaser in relation to the Notes and the
Variable Funding Facilities, the lower of:

 

  (i) that Third Party Note Purchaser’s Third Party Note Purchaser Proportion of
the Maximum EUR VLN Amount; and

 

  (ii) that Third Party Note Purchaser’s European Programme Limit,

in each case as applicable and as the context may so require;

EUR Further Subscription Price means, in relation to a EUR Note, an amount in
EUR equal to the difference between the par value of such EUR Note prior to the
relevant Further Funding Request and the par value of such EUR Note following
the acceptance of the Further Funding Request, such amount being specified by
the Issuer in the respective Further Funding request;

EUR Initial Subscription Price means, in relation to a EUR Note, an amount in
EUR equal to the initial par value of such EUR Note, such amount being specified
by the Issuer in the Initial Funding Request;

EUR Net Receivables Pool Balance means at any time the Outstanding Balance of
all Purchased EUR Receivables reduced (for the avoidance of doubt without double
counting or duplication) by the sum of:

 

(a) the Outstanding Balance of such Purchased EUR Receivables that are (i) not
Eligible Receivables or (ii) Defaulted Receivables or Delinquent Receivables, in
each case, as set out in the most recently delivered Servicer’s Monthly Report;

 

(b) the aggregate outstanding amount of deposits or advance payments received in
EUR by a Seller from any Obligors which are not Collections received in respect
of Purchased EUR Receivables as set out in the most recently delivered
Servicer’s Monthly Report;

 

(c) the aggregate amount of EUR Unapplied Cash in respect of Pool Receivables at
such time;

 

(d) the aggregate amount of:

 

  (i) EUR Unapplied Credit Notes;

 

  (ii) EUR Overdue Credit Notes; and

 

  (iii) all other credit notes (other than Volume Rebate Credits), refunds,
discounts, allowances or reserve invoices permitted or issued by a Seller
against any Purchased EUR Receivable at such time as set out in the most
recently delivered Servicer’s Monthly Report;

 

(e) the aggregate of all potential set-off amounts representing amounts in EUR
owed by a Seller to any Obligor as set out in the most recently delivered
Servicer’s Monthly Report;

 

(f) the sum of:

 

Page 21



--------------------------------------------------------------------------------

Execution version

 

 

  (i) the amount of any issued but outstanding Volume Rebate Credits in respect
of EUR Receivables; plus

 

  (ii) as reasonably estimated by the Seller, the amount of the Volume Rebate
Credits that are expected to be issued in the two months, or, in the case of
Settlement Dates falling in December and January, in the three months following
the most recent Determination Date or such other amount as the Funding Agent
reasonably requires as a result of any change to any Seller’s rebate process;

 

(g) the amount (expressed as the EUR Equivalent) by which the Outstanding
Balance of all Purchased Receivables which are denominated and payable in Pounds
Sterling, exceeds £60 million;

 

(h) the EUR Unbilled Receivables Adjustment Amount;

 

(i) the EUR/Sterling Exchange Ratio Adjustment Amount; and

 

(j) the EUR/US$ Exchange Ratio Adjustment Amount;

EUR Note means a loan note issued by the Issuer under the Variable Funding
Agreement, denominated in EUR and issued in registered form substantially in the
form set out in Schedule 2 (Form of Note) to the Variable Funding Agreement with
the Conditions set out in Schedule 3 (Terms and Conditions) to the Variable
Funding Agreement;

EUR Notes Discount Percentage means, on any Determination Date:

 

  (1.5xA)+B     x C   360    

where:

A is the greater of:

 

(a) 3 per cent.; and

 

(b) the Euribor Rate, save that if the Euribor Rate is not available, the then
highest Alternate Rate shall apply;

 

B is the Applicable Margin; and

 

C is the highest three month rolling average Turnover Ratio at any time during
the period of 12 consecutive complete calendar months immediately preceding such
Determination Date;

EUR Overdue Credit Notes means Overdue Credit Notes denominated in EUR;

EUR PoP Reserve Amounts has the meaning given to it in Clause 3.3(a) of the
Master Receivables Purchase Agreement;

EUR Post-Enforcement Priority of Payments means the order of priority of
payments set out in Part B (Post-enforcement Priorities of Payments) of Schedule
2 to the Intercreditor and Indemnity Deed and reference to a particular item of
the EUR Post Enforcement Priority of Payments is to the corresponding paragraph
of Part B (Post-enforcement Priorities of Payments) of Schedule 2 to the
Intercreditor and Indemnity Deed;

 

Page 22



--------------------------------------------------------------------------------

Execution version

 

EUR Pre-Enforcement Priority of Payments means the order of priority of payments
set out in Part A (Pre-enforcement Priorities of Payments) of Schedule 2 to the
Intercreditor and Indemnity Deed and reference to a particular item of the EUR
Pre Enforcement Priority of Payments is to the corresponding paragraph of Part A
(Pre-enforcement Priorities of Payments) of Schedule 2 to the Intercreditor and
Indemnity Deed;

EUR Receivable means a Receivable that is denominated and payable in EUR or
which is denominated and payable in Pounds Sterling;

EUR Receivables Ledger means the ledger maintained by the Master Servicer in
accordance with the terms of the Servicing Agreement which will:

 

(a) be debited with the aggregate Outstanding Balance of all Purchased EUR
Receivables; and

 

(b) be credited with the aggregate of all Collections made in respect of
Purchased EUR Receivables;

EUR Reserve Ledger means the ledger maintained by the Master Servicer in
accordance with the Servicing Agreement which will:

 

(a) be credited with the aggregate of the Purchase Price of the Purchased EUR
Receivables less the aggregate of the Initial Purchase Price elements of such
Purchased EUR Receivables as at the Payment Date in respect of such Purchased
EUR Receivables; and

 

(b) be debited with the aggregate EUR Equivalent of all amounts which have been
received by the Master Purchaser or by BSM or LCN (in their capacity as
Servicers) on behalf of the Master Purchaser as EUR DPP Collections;

EUR Reserves means, as at any Determination Date, the sum of the EUR Aggregate
Loss and Dilution Reserve and the EUR Yield / Fee Reserve each calculated as at
such Determination Date;

EUR Spot Rate means the Funding Agent’s spot rate of exchange for the purchase
of the relevant currency with the Base Currency in the London foreign exchange
market at or about 11.00a.m. on a particular day;

EUR Subordinated VLN means each subordinated variable loan note issued by the
Issuer and subscribed for by BSM pursuant to the EUR Subordinated VLN Facility
Agreement, denominated in EUR and issued in registered form substantially in the
form set out in Schedule 1 (Form of BSM EUR Subordinated VLN) to the EUR
Subordinated VLN Facility Agreement;

EUR Subordinated VLN Conditions means the terms and conditions of the EUR
Subordinated VLN as set out in Schedule 2 (Terms and Conditions) to the EUR
Subordinated VLN Facility Agreement;

EUR Subordinated VLN Facility means the subordinated note issuance facility
extended by BSM in its capacity as a Subordinated VLN Facility Provider to the
Master Purchaser pursuant to the EUR Subordinated VLN Facility Agreement and the
EUR Subordinated VLN, to fund the EUR Subordinated VLN Required Amount from time
to time on terms and subject to conditions set out therein;

 

Page 23



--------------------------------------------------------------------------------

Execution version

 

EUR Subordinated VLN Facility Agreement means the facility agreement dated on or
about 4 May 2010 and amended and restated on or about the 2013 Closing Date
between the Master Purchaser, the Security Trustee, the Funding Agent and BSM in
its capacity as the Subordinated VLN Facility Provider;

EUR Subordinated VLN Discount Percentage means, on any Determination Date:

 

  AxB       360    

where:

 

A is the Subordinated VLN Interest Rate applicable to the BSM EUR Subordinated
VLN; and

 

B is the highest three-month rolling average Turnover Ratio at any time during
the period of 12 consecutive complete calendar months immediately preceding such
Determination Date;

EUR Subordinated VLN Holder means the registered holder of the EUR Subordinated
VLN issued pursuant to the EUR Subordinated VLN Facility Agreement;

EUR Subordinated VLN Holder’s Account means the EUR denominated account notified
to the Master Purchaser and the Funding Agent in writing from time to time by a
EUR Subordinated VLN Holder for the receipt of payment in respect of the EUR
Subordinated VLN held by that EUR Subordinated VLN Holder;

EUR Subordinated VLN Initial Subscription Price means, in relation to a EUR
Subordinated VLN, an amount equal to the initial par value of such EUR
Subordinated VLN, such amount specified by the Master Purchaser in the
Subordinated VLN Initial Funding Request relating to such EUR Subordinated VLN;

EUR Subordinated VLN Principal Amount Outstanding means, on any given date in
respect of a EUR Subordinated VLN:

 

(a) the initial par value of the EUR Subordinated VLN, less

 

(b) the aggregate amount of all Subordinated VLN Principal Payments in respect
of such EUR Subordinated VLN that have become due and payable and have been paid
on or prior to such given date, plus

 

(c) the aggregate amount of each payment of a Further Advance (as defined in
Clause 5.4 (Further Advances) of the EUR Subordinated VLN Facility Agreement) in
respect of such EUR Subordinated VLN;

EUR Subordinated VLN Required Amount means on any date, an amount equal to:

 

(a) the aggregate Initial Purchase Price that falls due or has fallen due for
payment by the Master Purchaser on or before such date in respect of all
Purchased EUR Receivables which are outstanding at such date; plus

 

Page 24



--------------------------------------------------------------------------------

Execution version

 

 

(b) such additional amount as may be required on such date to repay in full any
EUR Note on its Final Maturity Date (taking into account any amount available to
be advanced pursuant to the Variable Funding Agreement in respect of the other
EUR Notes on such date); less

 

(c) the aggregate Principal Amount Outstanding under the EUR Notes (taking into
account any amount to be advanced in respect of the EUR Notes on such date) as
at such date,

or in each case such higher amount as shall have been notified to the Master
Purchaser (with a copy to each Servicer, the Master Servicer and the Funding
Agent) by BSM;

EUR/Sterling Exchange Ratio Adjustment Amount means, as at any Determination
Date, an amount equal to the aggregate of the EUR Equivalent of the Outstanding
Balance of all Eligible Receivables denominated and payable in Pounds Sterling
on such Determination Date multiplied by the then applicable Exchange Rate
Protection Factor Percentage;

EUR Unapplied Cash means, on any date, the aggregate amount of cash collections
and other cash proceeds received in EUR on or prior to such date for payment in
respect of or on account of Receivables, the Obligors in respect of which such
collections or proceeds have been received, or the Receivable to which such EUR
collections or proceeds relate, have not been identified;

EUR Unapplied Credit Notes means Unapplied Credit Notes denominated in EUR;

EUR Unbilled Receivables Adjustment Amount means, as at each Determination Date,
an amount equal to the aggregate Outstanding Balance of all Unbilled EUR
Receivables that are Eligible Receivables as at such Determination Date
multiplied by the Unbilled Receivables Adjustment Percentage as at such
Determination Date;

EUR/US$ Exchange Ratio Adjustment Amount means, as at any Determination Date, an
amount equal to:

(A x B) x C

where:

 

A is the Net Receivables Pool Balance as at such Determination Date;

 

B is the greater of:

 

(a) zero; and

 

(b) a percentage equal to:

 

  (i) the Dynamic Loss Reserve Percentage as of such date plus the Dynamic
Dilution Reserve Percentage as of such date; less

 

  (ii) the Loss Reserve Floor Percentage as of such date plus the Dilution
Reserve Floor Percentage as of such date; and

 

C is the then applicable Exchange Rate Protection Factor Percentage;

 

Page 25



--------------------------------------------------------------------------------

Execution version

 

EUR Yield / Fee Reserve means an amount calculated as at each Determination Date
equal to the sum of:

 

(a) the aggregate amount of all unpaid interest in respect of the EUR Notes and
the Subordinated EUR VLNs which has accrued up to (and including) such
Determination Date together with all such interest which will accrue from such
Determination Date up to (but excluding) the immediately succeeding Settlement
Date;

 

(b) the aggregate amount of all unpaid Fees payable in EUR which have accrued up
to (and including) such Determination Date together with all such Fees payable
in EUR which will accrue from such Determination Date up to (but excluding) the
immediately succeeding Settlement Date;

 

(c) the Yield / Fee Reserve Percentage multiplied by the outstanding EUR Capital
as at such Determination Date; and

 

(d) the Servicer Fee Reserve Percentage multiplied by (i) the aggregate
Outstanding Balance of the Purchased EUR Receivables as at such Determination
Date less (ii) the aggregate of all Dilutions in respect of Purchased EUR
Receivables as at such Determination Date;

Euribor Rate means the European Interbank offered rate for deposits in EUR for
periods of one month which appears on Bloomberg page “EBF” or such other page as
may replace page “EBF” at or about 11.00 a.m. on a date upon which quotations
would ordinarily be given by prime banks in the European Interbank Market for
deposits in EUR;

European Community means the community of European Member States;

European Programme means the receivables securitisation programme relating to
Receivables of the Sellers effected pursuant to the Transaction Documents;

European Programme Limit means EUR 450,000,000 or, such other amount which is
agreed in writing between the Funding Agent, the Noteholders and the Sellers,
provided that if the Committed Purchaser Facility Termination Date is extended
pursuant to clause 9.5 of the Variable Funding Agreement for one or more
Committed Purchasers, and the commitments of any departing Committed Purchasers
are not replaced, then the European Programme Limit shall be reduced, with
effect from the current Committed Purchaser Facility Termination Date of each
departing Committed Purchaser who is not replaced, by an amount equal to the
aggregate of the Relevant Proportions of each such departing Committed Purchaser
applied to the European Programme Limit as of such Committed Purchaser Facility
Termination Date;

Excess Unbilled Receivables has the meaning as referred to in paragraph (w) of
Schedule 5;

Exchange Rate Protection Factor Percentage means the percentage determined from
time to time by the Funding Agent in accordance with the Funding Agent’s
internal policies as at the date of determination in respect of exchange rate
exposure, to protect the Master Purchaser against adverse fluctuations in the
exchange rate between Euro and Pounds Sterling or, as applicable between US$ and
Euro and which as at the 2013 Closing Date is:

 

(a) in respect of the US$/EUR rate, is 11.73 per cent.; and

 

(b) in respect of the EUR/GBP rate, is 12.44 per cent.;

 

Page 26



--------------------------------------------------------------------------------

Execution version

 

Excluded Obligor means each Obligor in respect of which a designation as an
Excluded Obligor has become effective in accordance with clause 5.8 of the
Master Receivables Purchase Agreement and in respect of which no re-designation
of such Obligor as no longer being an Excluded Obligor has become effective in
accordance with clause 5.11 of the Master Receivables Purchase Agreement;

Existing $ Notes means loan notes denominated in US$ and EUR, issued by the
Issuer under its existing European receivables securitisation programme relating
to Receivables of the Sellers;

Expected Dilution means, on any Determination Date, the fraction expressed as a
percentage obtained by dividing:

 

(a) the aggregate of the Dilution Ratios on that Determination Date and the
preceding 11 Determination Dates; by

 

(b) 12;

Facility Limit means the EUR Facility Limit or the US$ Facility Limit, as the
context requires;

Fees means the aggregate of the Commitment Fees, any fees payable to the
Security Trustee pursuant to the Master Purchaser Deed of Charge and all other
fees payable to any Note Purchaser or Noteholder under any Transaction Document
or as may from time to time be agreed between any such Note Purchaser or
Noteholder with the Issuer and BSM and/or LCN;

Final Maturity Date means, in respect of any Note, the date that is the earlier
of

 

(a) the third anniversary of the 2013 Closing Date or, if later, the then
current Committed Purchaser Facility Termination Date in respect of the
Committed Purchaser holding, or whose related Conduit Purchaser holds, such
Note; and

 

(b) the fifth anniversary of the 2013 Closing Date;

First Downgrade Event shall occur when the Parent’s Corporate Rating falls below
BBB- by S&P and Baa3 by Moody’s;

Fitch means Fitch Ratings Ltd or the successor to its rating business;

Framework Deed means this document;

Funding Agent means Citibank;

Funding Date means any Settlement Date following the 2013 Closing Date on which
funding is to be made available under the Variable Funding Agreement;

Funding Request means any Initial Funding Request and any Further Funding
Request;

Funding Request Date means the Business Day immediately following each Reporting
Date or such other date as may be agreed in respect of the Notes between the
Issuer, the Funding Agent and the Noteholders;

Further Funding Request means a request, substantially in the form set out in
Schedule 7 (Forms of Funding Request) to the Variable Funding Agreement, made by
the Issuer to the relevant Note Purchaser pursuant to Clause 6.11 (Delivery of a
Further Funding Request) of the Variable Funding Agreement, in relation to an
increase in the par value of a Note;

 

Page 27



--------------------------------------------------------------------------------

Execution version

 

Further Security has the meaning given to it in the Master Purchaser Deed of
Charge;

Further Subscription Price means in respect of a EUR Note, EUR Further
Subscription Price and in respect of a US$ Note, US$ Further Subscription Price;

General Terms and Conditions means:

 

(a) the terms and conditions applicable to Receivables originated by BSM, which
are set out in Part A of Appendix A to the Ancillary Agreement;

 

(b) the terms and conditions applicable to Receivables originated by LCN, which
are set out in Part B of Appendix A to the Ancillary Agreement,

in each case as the same may be amended with the prior written consent of the
Master Purchaser, the Funding Agent (acting on the instructions of the Note
Purchasers and the Noteholders) and the Security Trustee, such consent not to be
unreasonably withheld or delayed;

German Transfer Agreements means the LCN German Transfer Agreement and the BSM
German Transfer Agreement;

German Receivables Security Assignment means the security assignment in relation
to German law governed Receivables dated on or about 28 April 2010 and amended
and restated on or about the 2013 Closing Date and made between the Master
Purchaser and the Security Trustee;

Governmental Authority means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government;

Grid means, in relation to a Note, the grid contained in the Schedule to such
Note showing increases and decreases in the Principal Amount Outstanding and
maintained by the Issuer and in relation to a Subordinated VLN, the grid
contained in the Schedule to such Subordinated VLN showing increases and
decreases in the EUR Subordinated VLN Principal Amount Outstanding or US$
Subordinated VLN Principal Amount Outstanding (as applicable) maintained by the
Issuer;

HSBC means HSBC Bank Plc;

HSBC European Programme Limit means, subject to any increase agreed in
accordance with Clause 7 (European Programme Limit Increase) of the
Intercreditor and Indemnity Deed:

 

(a)             (i) prior to any transfer or syndication by Regency of its
rights and commitment under the Variable Funding Agreement after the 2013
Closing Date, EUR 150,000,000; and

 

  (ii)

following any transfer or syndication by Regency of its rights and commitment
under the Variable Funding Agreement following the 2013 Closing Date, such other
amount as Regency may, in connection with such transfer or syndication notify in
writing to the Master Purchaser, each Seller, the Security Trustee, any other
Note Purchaser and the Funding Agent

 

Page 28



--------------------------------------------------------------------------------

Execution version

 

  (provided that such other amount when aggregated with all other then
applicable Note Purchaser Programme Limits and then applicable Third Party Note
Purchaser European Programme Limits equals the then applicable European
Programme Limit),

in each case less an amount equal to the aggregate of any redemption amounts
paid or which have become payable to Regency in respect of the mandatory
redemption of Notes in accordance with Condition 4.3 of the applicable Notes; or

 

(b) any other amount which is agreed in writing between the Sellers and Regency
in accordance with the Intercreditor and Indemnity Deed;

HSBC Proportion means 33 1/3rd per cent. or, following any transfer or
syndication, by Regency of its rights and commitment under the Variable Funding
Agreement after the 2013 Closing Date, such other percentage amount as Regency
in connection with such transfer or syndication may notify in writing to the
Master Purchaser, each Seller, the Security Trustee and the Funding Agent
(provided that such other percentage when aggregated with (a) the then
applicable Relevant Proportion of each other Note Purchaser and (b) the then
applicable Third Party Note Purchaser Proportions, equals 100 per cent.);

Indemnified Party means any Affected Person or any of its respective Affiliates
or members or any of their officers, directors, employees or advisors;

Ineligible Receivable means the whole of the Outstanding Balance of a Receivable
which does not comply with the Eligibility Criteria;

Initial Funding Request means an offer, substantially in the form set out in
Part A of Schedule 7 (Delivery of Initial Funding Request) to the Variable
Funding Agreement, made by the Issuer to a Note Purchaser pursuant to clause 6.7
of the Variable Funding Agreement, in relation to the issue by the Issuer of a
Note and the subscription by a Note Purchaser of such Note;

Initial Funding Request Date means:

 

(a) in respect of the Initial Funding Request for the Notes, 28 April 2010; and

 

(b) in respect of any other Initial Funding Request, any Funding Request Date;

Initial Purchase Price or IPP means, in respect of each Purchased Receivable:

A x (1-B)

where:

 

A is the Purchase Price of that Purchased Receivable;

 

B is the sum of:

 

(a) the Aggregate Loss and Dilution Reserve Percentage; and

 

(b) the Servicer Fee Reserve Percentage each calculated as at the Determination
Date immediately preceding the relevant Payment Date;

 

Page 29



--------------------------------------------------------------------------------

Execution version

 

Initial Subscription Price means, in relation to a Note, an amount equal to the
initial par value of such Note, such amount specified by the Issuer in the
Initial Funding Request;

Institutional Investor shall mean a person of a kind specified in either article
6 or article 9 of the Financial Services and Markets Act 2000 (Regulated
Activities) Order 2001;

Intercreditor and Indemnity Deed means the intercreditor and indemnity deed
dated on or about 28 April 2010 and amended and restated on or about the 2013
Closing Date, and entered into by, amongst others, the Note Purchasers, the
Sellers and the Funding Agent;

Interest Payment Date means, in respect of an Interest Period, the Settlement
Date on which that Interest Period ends;

Interest Period means the period from (and including) one Settlement Date to
(but excluding) the immediately following Settlement Date, with the first
Interest Period commencing on (and including) the Funding Date and ending on
(but excluding) the first Settlement Date;

Invoice means the account for payment sent by or on behalf of a Seller to an
Obligor specifying the goods supplied, the amount due to be paid in respect
thereof by the Obligor including any VAT chargeable in respect of those goods
and the due date for such payment;

Irish Act means the Land and Conveyancing Law Reform Act 2009;

Issuer means Basell Polyolefins Collections Limited in its capacity as issuer of
the Notes under the Variable Funding Agreement and the issuer of the
Subordinated VLNs under the Subordinated VLN Facility Agreements;

LCN means Lyondell Chemie Nederland B.V.;

LCN German Transfer Agreement means the German law governed Receivables transfer
agreement dated 8 July 2009 as amended on or about 28 April 2010 by LCN and the
Master Purchaser;

LCN Purchased EUR Receivable means an LCN Purchased Receivable that is a EUR
Receivable;

LCN Purchased Receivable means a Purchased Receivable which has been purchased
by the Master Purchaser from LCN pursuant to the Master Receivables Purchase
Agreement;

LCN Purchased US$ Receivable means an LCN Purchased Receivable that is a US$
Receivable;

Ledger Accounts means the Receivables Ledger, the EUR Receivables Ledger, the
US$ Receivables Ledger, the EUR Discount Collections Ledger, the US$ Discount
Collections Ledger, the DPP Collections Ledger, the EUR DPP Collections Ledger,
the US$ DPP Collections Ledger, the Reserve Ledger, the EUR Reserve Ledger, the
US$ Reserve Ledger and such other ledgers as are required to be maintained for
the purposes of the Model;

Libor Rate means the London Interbank offered rate for deposits in EUR for
periods of one month which appears on Bloomberg page “EBF” or such other page as
may replace page “EBF” at or about 11.00 a.m. on a date upon which quotations
would ordinarily be given by prime banks in the London Interbank Market for
deposits in US$;

 

Page 30



--------------------------------------------------------------------------------

Execution version

 

Licence Agreement means the company name licence agreement in respect of the use
of the name “Basell” dated on or about 29 July 2005 between Basell B.V. and the
Master Purchaser;

Loss Horizon Ratio means, as at any Determination Date, the ratio determined as:

 

(a) the aggregate EUR Equivalent of the invoiced amounts of all Receivables
which arose during the period of five consecutive Determination Periods ending
on such Determination Date; divided by

 

(b) the aggregate of the EUR Equivalent of the Outstanding Balance of all
Purchased Receivables that are not Defaulted Receivables as at such
Determination Date; minus

 

(c) Unapplied Cash and Dilutions for the relevant current month.

Loss Reserve Floor Percentage means, as of any Determination Date, the greater
of:

 

(a) five per cent.; and

 

(b) the product of:

 

  (i) the Normal Concentration Limit; multiplied by

 

  (ii) five;

Loss-to-Liquidation Ratio means, as of any Determination Date, the ratio
(expressed as a percentage) calculated by dividing:

 

(a) the aggregate EUR Equivalent of the Outstanding Balance of all Purchased
Receivables that were written off during the Determination Period ending on such
Determination Date; by

 

(b) the aggregate EUR Equivalent amount of Collections (excluding Deemed
Collections) made during the Determination Period ending on such Determination
Date;

LP(MP) Act has the meaning given to it in the Master Purchaser Deed of Charge;

LyondellBasell Group means the Parent and any direct or indirect subsidiary of
the Parent;

Majority Purchaser Instruction means an instruction, in writing, from a Note
Purchaser or Note Purchasers whose total commitments to provide Variable Funding
Facilities under the Variable Funding Agreement are in aggregate equal to or
more than 50 per cent. of the European Programme Limit;

Manager means any insolvency official appointed by the court under any
applicable law;

Master Purchaser means Basell Polyolefins Collections Limited being a company
incorporated in Ireland (registered number 405558);

Master Purchaser Accounts means the accounts in the name of the Master Purchaser
with the Account Banks as set out in the definition of Account Banks and into
which are collected amounts paid by Obligors in respect of Receivables or such
other account of the Master Purchaser with such other bank as may, with the
prior written consent of the Master Purchaser, the Funding Agent and the
Security Trustee, and subject to the entry into of security documentation in
form and substance satisfactory to the Funding Agent and the Security Trustee,
be utilised for the collection of such amounts;

 

Page 31



--------------------------------------------------------------------------------

Execution version

 

Master Purchaser Available Funds means the Master Purchaser EUR Available Funds
and the Master Purchaser US$ Available Funds;

Master Purchaser Deed of Charge means the deed of charge dated on or about
28 April 2010 and amended and restated on or about the 2013 Closing Date between
inter alios the Master Purchaser and the Security Trustee pursuant to which the
Master Purchaser granted security over its assets to the Security Trustee for
the benefit of the Master Purchaser Secured Creditors;

Master Purchaser Deed of Charge Accession Deed means the accession deed
substantially in the form set out in Schedule 2 (Form of Master Purchaser Deed
of Charge Accession Deed) to the Master Purchaser Deed of Charge;

Master Purchaser EUR Available Funds means with respect to any Settlement Date
or, following the Programme Termination Date, with respect to any Business Day,

 

(a) the EUR Equivalent of the aggregate of all moneys standing to the credit of
the Daily Sweep Receivables Purchaser EUR Transaction Account (excluding any APP
Subordinated VLN Further Advance Amounts) and the Daily Sweep Receivables
Purchaser GBP Transaction Account as at the opening of business on that
Settlement Date (or following a Programme Termination Date, on that Business
Day);

 

(b) the EUR Equivalent of the principal amount of all Eligible Investments
denominated in EUR and GBP maturing on or prior to that Settlement Date (or
following a Programme Termination Date, on that Business Day) together with
interest and other income earned in respect thereof; and

 

(c) any amounts of EUR Initial Subscription Price or EUR Further Subscription
Price to be paid to the Master Purchaser on such Settlement Date (or following a
Programme Termination Date, on that Business Day) under the Variable Funding
Agreement and any EUR Note,

provided that Master Purchaser EUR Available Funds shall not include the
proceeds of any payment of Subscription Price or EUR Further Subscription Price
to the Master Purchaser under the Variable Funding Agreement and any EUR Note
and any corresponding increase in the Principal Amount Outstanding of any EUR
Note if the full amounts of any advances required to be made to the Master
Purchaser under the Subordinated VLN Facility Agreements have not been credited
to the relevant Master Purchaser Account as of 12:00 p.m. (London time) on that
Settlement Date, or, as applicable, Business Day;

Master Purchaser Event of Default means the occurrence of any of the events set
out in Condition 5.1 of the EUR Notes or Condition 5.1 of the US$ Notes;

Master Purchaser Expenses means on any date:

 

(a) prior to the service of a Master Purchaser Security Enforcement Notice, all
amounts then payable by the Master Purchaser in respect of the payments
described at items (a) to (c) (inclusive), (e), (g) and (k) of the Master
Purchaser EUR Pre-Enforcement Priority of Payments and all amounts then payable
by the Master Purchaser in respect of the payments described at items (a) to
(c) (inclusive), (e), (g) and (k) of the Master Purchaser US$ Pre-Enforcement
Priority of Payments; and

 

Page 32



--------------------------------------------------------------------------------

Execution version

 

 

  (b) after the service of a Master Purchaser Security Enforcement Notice, all
amounts then payable by the Master Purchaser in respect of the payments
described at items (a) to (c) (inclusive), (e), (g) and (h) of the Master
Purchaser EUR Post-Enforcement Priority of Payments and all amounts then payable
by the Master Purchaser in respect of the payments described at (a) to
(c) (inclusive), (e), (g) and (h) of the Master Purchaser US$ Post-Enforcement
Priority of Payments;

Master Purchaser French Account Pledge means the pledge agreement in respect of
the Master Purchaser Account with HSBC Bank plc dated 28 April 2010 (as amended
from time to time) between the Master Purchaser and the Security Trustee,
together with such other pledge agreements as may from time to time be entered
into by the Master Purchaser with the consent of the Funding Agent in respect of
any additional Master Purchaser Accounts maintained in France;

Master Purchaser Further Security Agreement has the meaning given to it in the
Master Purchaser Deed of Charge;

Master Purchaser German Account Pledge means the pledge agreement in respect of
the Master Purchaser Account with Bank of America N.A., dated on 26 January 2012
(as amended from time to time) between the Master Purchaser and the Security
Trustee, together with such other pledge agreements as may from time to time be
entered into by the Master Purchaser with the consent of the Funding Agent in
respect of any additional Master Purchaser Accounts maintained in Germany;

Master Purchaser Italian Account Pledge means the pledge agreement in respect of
the Master Purchaser Accounts with Bank of America N.A. dated on 26 January 2012
(as acknowledged, extended and amended from time to time) between the Master
Purchaser and the Security Trustee together with such other pledge agreements as
may from time to time be entered into by the Master Purchaser with the consent
of the Funding Agent in respect of any additional Master Purchaser Accounts
maintained in Italy;

Master Purchaser Post-Enforcement Priorities of Payments means the EUR Post
Enforcement Priority of Payments and the US$ Post Enforcement Priority of
Payments;

Master Purchaser Pre-Enforcement Priorities of Payments means the EUR Pre
Enforcement Priority of Payments and the US$ Pre Enforcement Priority of
Payments;

Master Purchaser Priorities of Payments means the Master Purchaser Pre
Enforcement Priorities of Payments and the Master Purchaser Post Enforcement
Priorities of Payments;

Master Purchaser Secured Creditors means the Note Purchasers, the Noteholders,
the Subordinated VLN Holders, the Security Trustee (and any Receiver appointed
pursuant to the Master Purchaser Deed of Charge), the Funding Agent, BSM (in its
capacities as a Seller and a Servicer), LCN (in its capacities as a Seller and a
Servicer), the Subordinated VLN Facility Provider, the Receivables Purchaser
Transaction Account Bank and the Corporate Administrator;

Master Purchaser Secured Obligations means the aggregate of all moneys and other
liabilities for the time being due or owing by the Master Purchaser to the
Master Purchaser Secured Creditors under or pursuant to the Transaction
Documents;

Master Purchaser Secured Property means the whole of the right, title, benefit
and interest of the Master Purchaser in the property, assets and rights of the
Master Purchaser described in Clause 3 (Master Purchaser Secured Property) of
the Master Purchaser Deed of Charge and all other property, assets and rights of
any kind of the Master Purchaser wherever situated, present and future,
including without limitation any uncalled share capital of the Master Purchaser;

 

Page 33



--------------------------------------------------------------------------------

Execution version

 

Master Purchaser Security Documents means the Master Purchaser Deed of Charge
and any deeds of charge supplemental thereto, the Master Purchaser Italian
Account Pledge, the Master Purchaser French Account Pledge, the Master Purchaser
Spanish Account Pledge, the Master Purchaser German Account Pledge, the German
Receivables Security Assignment, each Master Purchaser Further Security
Agreement and any other security document entered into by the Master Purchaser
pursuant to Clause 3.10 (Provision of further security) of the Master Purchaser
Deed of Charge;

Master Purchaser Security Enforcement Notice means a notice given by the
Security Trustee to the Master Purchaser pursuant to Clause 8.1 (Service of
Master Purchaser Security Enforcement Notice) of the Master Purchaser Deed of
Charge;

Master Purchaser Spanish Account Pledge means the pledge agreement in respect of
the Master Purchaser Accounts with Citibank International plc dated 28 April
2010 (as amended from time to time) between the Master Purchaser and the
Security Trustee, together with such other pledge agreements as may from time to
time be entered into by the Master Purchaser with the consent of the Funding
Agent in respect of any additional Master Purchaser Accounts maintained in
Spain;

Master Purchaser US$ Available Funds means with respect to any Settlement Date
or, following the Programme Termination Date, with respect to any Business Day:

 

(a) the aggregate of all moneys standing to the credit of the Daily Sweep
Receivables Purchaser US$ Transaction Account (excluding any APP Subordinated
VLN Further Advance Amounts) as at the opening of business on that Settlement
Date (or following a Programme Termination Date, on that Business Day);

 

(b) the principal amount of all Eligible Investments denominated in US$ maturing
on or prior to that Settlement Date (or following a Programme Termination Date,
on that Business Day) together with interest and other income earned in respect
thereof; and

 

(c) any amounts of US$ Initial Subscription Price or US$ Further Subscription
Price to be paid to the Master Purchaser on such Settlement Date (or following a
Programme Termination Date, on that Business Day) under the Variable Funding
Agreement and any US$ Note,

provided that Master Purchaser US$ Available Funds shall not include the
proceeds of any payment of Subscription Price or US$ Further Subscription Price
to the Master Purchaser under the Variable Funding Agreement and any US$ Note
and any corresponding increase in the Principal Amount Outstanding of any US$
Note if the full amounts of any advances required to be made to the Master
Purchaser under the Subordinated VLN Facility Agreements have not been credited
to the relevant Master Purchaser Account as of 12:00 p.m. (London time) on that
Settlement Date or, as applicable, Business Day;

Master Purchaser’s EUR Settlement Date Amounts means the aggregate amounts owing
by the Master Purchaser:

 

(a) under the Master Purchaser EUR Pre-Enforcement Priority of Payments:

 

  (i) on any Settlement Date; or

 

Page 34



--------------------------------------------------------------------------------

Execution version

 

 

  (ii) following the Programme Termination Date, with respect to any Business
Day; or

 

(b) following a Master Purchaser Security Enforcement Notice, under the Master
Purchaser EUR Post-Enforcement Priority of Payments from time to time;

Master Purchaser’s US$ Settlement Date Amounts means the aggregate amounts owing
by the Master Purchaser:

 

(a) under the Master Purchaser US$ Pre-Enforcement Priority of Payments:

 

  (i) on any Settlement Date; or

 

  (ii) following the Programme Termination Date, with respect to any Business
Day; or

 

(b) following a Master Purchaser Security Enforcement Notice, under the Master
Purchaser US$ Post-Enforcement Priority of Payments from time to time;

Master Receivables Purchase Agreement means the master receivables purchase
agreement dated 4 May 2010 as amended and restated on or about the date of this
Deed as amended from time to time between BSM, LCN, the Master Purchaser, the
Security Trustee and the Funding Agent;

Master Servicer means the person appointed by the Master Purchaser as the
“Master Servicer” under the Servicing Agreement to provide calculation,
reporting and other services in relation to the Purchased Receivables, the
Transaction Documents and the transactions contemplated thereby, being at the
2013 Closing Date, BSM;

Material Adverse Effect means a material adverse effect on:

 

(a) the assets, operations, business or financial condition of any of the
Seller, Servicer, the Parent or Subordinated VLN Facility Provider, whether
individually or taken together;

 

(b) the ability of a Seller, a Servicer, the Parent or a Subordinated VLN
Facility Provider to perform its material obligations under any Transaction
Document to which it is a party or the rights of any Note Purchaser or
Noteholder under the Transaction Documents;

 

(c) the validity or enforceability of any Transaction Document, or the validity,
enforceability or collectability of any material portion of the Purchased
Receivables; or

 

(d) the status, perfection, enforceability or priority of the Master Purchaser’s
interest in any Purchased Receivables;

Maximum EUR VLN Amount means at any time, the EUR Net Receivables Pool Balance
at such time multiplied by the Maximum Percentage Factor less the amount of the
EUR Reserves at such time;

Maximum Loss Ratio means at any time, the highest Three Month Default Ratio over
the prior twelve Determination Periods;

 

Page 35



--------------------------------------------------------------------------------

Execution version

 

Maximum Percentage Factor means:

 

(a) as at any Determination Date following a First Downgrade Event which has
occurred and is continuing, the percentage must be 100 per cent., provided that
the Committed Purchasers and the Sellers hereby agree that such percentage shall
be reviewed on a semi-annual basis and shall take into account the Daily
Available Excess Collections Amounts that have been credited to the Daily Sweep
Receivables Purchaser Transaction Accounts, and if following the review such
parties agree to an amendment of percentage, then such new percentage shall
apply; or

 

(b) prior to a First Downgrade Event or where a First Downgrade Event has been
cured, such other percentage as agreed between the Committed Purchasers and the
Sellers, provided that until such time as the parties agree to such other
percentage, part (a) of this definition shall apply;

Maximum US$ VLN Amount means at any time prior to the Determination Date, the
US$ Net Receivables Pool Balance at such time multiplied by the Maximum
Percentage Factor less the amount of the US$ Reserves at such time;

Maximum VLN Amount means at any time, the Net Receivables Pool Balance at such
time multiplied by the Maximum Percentage Factor less the amount of the Reserves
at such time;

Member State means, at any time, a state that has joined the European Union from
the time of its inception;

Model means the spreadsheet contained on the read only computer disc attached as
Appendix D to the Ancillary Agreement, with such changes as the Sellers, the
Uncommitted Purchasers, the Committed Purchasers and the Funding Agent may from
time to time agree;

Model Sales Agreement means:

 

(a) in respect of Receivables originated by BSM the agreement substantially in
the form contained in Part A of Appendix B to the Ancillary Agreement entered
into with certain Obligors, pursuant to which the Receivables in respect of such
Obligors arise; and

 

(b) in respect of Receivables originated by LCN the agreement substantially in
the form contained in Part B of Appendix B to the Ancillary Agreement entered
into with certain Obligors pursuant to which the Receivables in respect of such
Obligors arise;

Moody’s means Moody’s Investors Service Limited or the successor to its rating
business;

Net Receivables Pool Balance means the sum of:

 

(a) the EUR Net Receivables Pool Balance; and

 

(b) the EUR Equivalent of the US$ Net Receivables Pool Balance;

Non-Conforming Receivable, in respect of a Purchased Receivable, has the meaning
specified in Clause 8.1 (Non-conforming Receivables) of the Master Receivables
Purchase Agreement;

Normal Concentration Limit has the meaning set out in paragraph (x) of
Schedule 5;

 

Page 36



--------------------------------------------------------------------------------

Execution version

 

Note Interest Rate in respect of a EUR Note has the meaning given to it in the
Variable Funding Agreement under which such EUR Note is issued and in respect of
a US$ Note has the meaning given to it in the Variable Funding Agreement under
which such US$ Note is issued;

Note Principal Payment in respect of a EUR Note has the meaning given to it in
Condition 4.3 of such EUR Note and in respect of a US$ Note has the meaning
given to it in Condition 4.3 of such US$ Note;

Note Purchaser means any Committed Purchaser and any Uncommitted Purchaser;

Note Purchaser Programme Limit means:

 

(a) in respect of Citibank and its Related Uncommitted Purchaser, the Citibank
European Programme Limit;

 

(b) in respect of BANA and its Related Uncommitted Purchaser, the BANA European
Programme Limit;

 

(c) in respect of Regency and its Related Uncommitted Purchaser, the HSBC
European Programme Limit; and

 

(d) in respect of a Third Party Note Purchaser, that Third Party Note
Purchaser’s Third Party Note Purchaser European Programme Limit,

in each case as applicable and as the context may so require;

Noteholder means the registered holder of a Note issued pursuant to the Variable
Funding Agreement;

Noteholder Accession Letter means a letter substantially in the form set out in
Schedule 4 (Form of Noteholder Accession Letter) to the Variable Funding
Agreement;

Noteholder EUR Account means the EUR denominated account notified to the Issuer
and the Funding Agent in writing from time to time by a Noteholder for the
receipt of payments in respect of the EUR Notes held by that Noteholder;

Noteholder US$ Account means the US$ denominated account notified to the Issuer
and the Funding Agent in writing from time to time by a Noteholder for the
receipt of payments in respect of the US$ Notes held by that Noteholders;

Notes means the EUR Notes and the US$ Notes, and Note means any one of them;

Obligor means a customer of a Seller organised or resident in or whose address
for Invoices is located in an Eligible Country and who is party to a Contract
relating to the Sale of Products giving rise to Receivables but shall not
include any customer which is an Affiliate of a Seller or the Parent;

On-Books Liquidity Date means in relation to a Committed Purchaser, the date on
which that Committed Purchaser becomes a Noteholder;

On-Books Reference Rate has the meaning set out in Schedule 8 to the Variable
Funding Agreement;

 

Page 37



--------------------------------------------------------------------------------

Execution version

 

Optional Currency means US$;

Outstanding Balance means, in relation to a particular Purchased Receivable on a
particular date, the total balance of the amounts outstanding thereunder,
excluding, in the case of Unbilled Receivables only, amounts in respect of Value
Added Tax, provided that in the case of a Non-Conforming Receivable which never
existed, the Outstanding Balance shall be deemed to be the amount recorded by
the Relevant Seller as the Outstanding Balance and used for the purposes of
calculating the Purchase Price;

Overdue Credit Notes means Delinquent Overdue Credit Notes or Defaulted Overdue
Credit Notes, as the case may be;

Parent means Lyondell Basell Industries N.V., a company incorporated under the
laws of The Netherlands (registered number 24473890) whose registered office is
at Stationsplein 45, 3013 AK Rotterdam, The Netherlands;

Parent Undertaking means the letter of undertaking from the Parent dated on or
prior to the 2013 Closing Date under which the Parent undertakes, inter alia,
that each Seller will duly and punctually perform its obligations and duties
under each of the Transaction Documents;

Payment Date means in respect of any Receivables purchased by the Master
Purchaser from BSM and/or LCN during the Securitisation Availability Period, any
date on which the Initial Purchase Price in respect of such Receivables is paid;

Percentage Factor means, on any Determination Date and expressed to be a
percentage, equal to:

 

(a) the sum of:

 

  (i) the outstanding Capital on such Determination Date; plus

 

  (ii) the Aggregate Loss and Dilution Reserve as at such Determination Date;
plus

 

  (iii) the Yield / Fee Reserve as at such Determination Date; divided by

 

(b) the Net Receivables Pool Balance on such Determination Date;

Person means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof;

Potential Default Situation means a Designated Potential Servicer Default or a
Designated Potential Termination Event;

Potential Master Purchaser Event of Default means any event which with the
giving of notice, lapse of time, making of any determination or any combination
thereof, would constitute a Master Purchaser Event of Default;

Potential Servicer Default means any event which with the giving of notice,
lapse of time, making of any determination or any combination thereof, would
constitute a Servicer Default, and for the avoidance of doubt such event will
not constitute a Cash Control Event;

 

Page 38



--------------------------------------------------------------------------------

Execution version

 

Potential Termination Event means any event which with the giving of notice,
lapse of time, making of any determination or any combination thereof, would
constitute a Termination Event, and for the avoidance of doubt such event will
not constitute a Cash Control Event;

Principal Amount Outstanding means, on any given date in respect of a Note:

 

(a) the initial par value of the Note; less

 

(b) the aggregate amount of all Note Principal Payments in respect of such Note
that have become due and payable and have been paid on or prior to such given
date; plus

 

(c) the aggregate amount of each payment of Further Subscription Price in
respect of such Note;

Programme Rate has the meaning given to that term in the Ancillary Agreement;

Programme Termination Date means the earliest to occur of:

 

(a) the latest Final Maturity Date in respect of any Note;

 

(b) the fifth anniversary of the 2013 Closing Date;

 

(c) the date as notified by any Seller to the Funding Agent and the Note
Purchasers such notice to be served not less than five Business Days before the
proposed Programme Termination Date; and

 

(d) the date on which a Termination Event occurs and a Termination Event Notice
has been served by the Funding Agent to the Parent and the Sellers;

Purchase Date means, in respect of a Purchased Receivable, the date on which it
arises;

Purchase Price means, in respect of each Purchased Receivable:

A x (1-B)

where:

 

A is the Outstanding Balance of such Purchased Receivable on its Payment Date
appearing on the relevant Invoice or otherwise recorded on the computer system
or records of the Relevant Seller; and

 

B is the relevant Discount Percentage for such Purchased Receivable as at the
most recent Determination Date;

Purchased EUR Receivables means the BSM Purchased EUR Receivables and the LCN
Purchased EUR Receivables;

Purchased Receivable means any Receivable which has been purchased or purported
to have been purchased by the Master Purchaser pursuant to the Master
Receivables Purchase Agreement which remains outstanding and which has not been
repurchased by the Relevant Seller whether pursuant to Clause 4 (Repurchase of
Credit Insured Receivables) of the Master Receivables Purchase Agreement or
otherwise in accordance with the Transaction Documents;

 

Page 39



--------------------------------------------------------------------------------

Execution version

 

Purchased US$ Receivables means the LCN Purchased US$ Receivables;

Purchasers means the Note Purchasers and Purchaser means any one of them as the
context may require;

Qualifying Noteholder means, in relation to a payment of interest under the
Variable Funding Agreement, a Noteholder which is beneficially entitled to that
interest and is:

 

(a) the holder of a licence for the time being in force granted under section 9
of the Irish Central Bank Act 1971 or an authorised credit institution under the
terms of EU Council Directive 2000/12/EC of 20 March 2000 which has duly
established a branch in Ireland or has made all necessary notifications to its
home state competent authorities required thereunder in relation to its
intention to carry on banking business in Ireland provided in each case that it
is carrying on a bona fide banking business in Ireland with which the interest
payment under the Variable Funding Agreement is connected; or

 

(b)

 

  (i) a person that is resident for the purposes of tax in a member state of the
European Communities (other than Ireland) or in a territory with which Ireland
has a Treaty (residence for these purposes to be determined in accordance with
the laws of the territory of which the Noteholder claims to be resident);

 

  (ii) a corporate body organised or formed under the laws of the U.S. and
subject to federal tax in the U.S. on its worldwide income; or

 

  (iii) a U.S. LLC, provided the members and the ultimate recipients of the
interest are resident in and under the laws of a territory with which Ireland
has a Treaty (residence for these purposes to be determined in accordance with
the laws of the territory of which the Noteholder claims to be resident) or
resident in and under the laws of a member state of the European Communities
(other than Ireland) and the business conducted through the U.S. LLC is so
structured for market reasons and not for tax avoidance purposes;

provided in each case at (i), (ii) or (iii) above, if the Noteholder, is a
company, it is not carrying on a trade or business in Ireland through an agency
or branch with which the interest payment under the Variable Funding Agreement
is connected; or

 

(c) a body corporate which is resident in Ireland for the purposes of Irish tax
or which carries on a trade in Ireland through a branch or agency:

 

  (i) which advances money in the ordinary course of a trade which includes the
lending of money;

 

  (ii) in whose hands any interest payable is taken into account in computing
the trading income of the company; and

 

  (iii) which has complied with all of the provisions of section 246(5)(a) of
the Taxes Consolidation Act of Ireland 1997, as amended (the Taxes Act),
including making the appropriate notifications thereunder; or

 

Page 40



--------------------------------------------------------------------------------

Execution version

 

 

(d) a qualifying company within the meaning of section 110 of the Taxes Act;

 

(e) an investment undertaking within the meaning of section 739B of the Taxes
Act; or

 

(f) a person to whom the Issuer may pay interest without deduction for or on
account of Irish tax pursuant to the terms of an authorisation granted by the
Revenue Commissioners of Ireland that is subsisting at each Interest Payment
Date;

Receivable means each amount which an Obligor is obliged to pay to a Seller for
the Sale of Products under a Contract and all rights to, or to demand, sue for,
recover, receive and give receipts for payment of any such amount or any invoice
and the proceeds of payment;

Receivables Ledger means the ledger maintained by the Master Servicer in
accordance with the terms of the Servicing Agreement which will:

 

(a) be debited with the aggregate of the EUR Equivalent of the Outstanding
Balance of all Purchased Receivables; and

 

(b) be credited with the aggregate EUR Equivalent of all Collections;

Receivables Pool or Pool Receivables means the aggregate EUR Equivalent of the
Outstanding Balances of all Purchased Receivables at any time;

Receivables Purchaser Account Bank Agreement means the account bank agreement
dated 4 March 2009 as amended and restated on 8 July 2009 (and as further
amended and restated from time to time) between the Receivables Purchaser
Transaction Account Bank, the Master Purchaser, the Funding Agent and the
Security Trustee relating to the Receivables Purchaser Transaction Accounts:

Receivables Purchaser EUR Transaction Accounts means the EUR denominated
accounts numbered 0010867551 (the Daily Sweep Receivables Purchaser EUR
Transaction Account), 0011601512 and 0011603167 in the name of the Master
Purchaser with the Receivables Purchaser Transaction Account Bank and/or such
other EUR denominated account in the name of the Master Purchaser with the
Receivables Purchaser Transaction Account Bank as the Master Purchaser may be
permitted to open by the Security Trustee and may notify to the other parties in
accordance with this Deed;

Receivables Purchaser GBP Transaction Accounts means the sterling denominated
accounts numbered 0012165260 (the Daily Sweep Receivables Purchaser GBP
Transaction Account) and 0011601504 in the name of the Master Purchaser with the
Receivables Purchaser Transaction Account Bank and/or such other sterling
denominated account in the name of the Master Purchaser with the Receivables
Purchaser Transaction Account Bank as the Master Purchaser may be permitted to
open by the Security Trustee and may notify the other parties in accordance with
this Deed;

Receivables Purchaser Transaction Account Bank means Citibank, N.A. London
Branch or such other bank appointed from time to time in replacement thereof
pursuant to and in accordance with the Transaction Documents;

Receivables Purchaser Transaction Accounts means the Receivables Purchaser EUR
Transaction Accounts, the Receivables Purchaser US$ Transaction Accounts and the
Receivables Purchaser GBP Transaction Accounts and such other accounts of the
Master Purchaser as the Master Purchaser may, from time to time, open with the
consent, or at the direction of, the Funding Agent and the Security Trustee;

 

Page 41



--------------------------------------------------------------------------------

Execution version

 

Receivables Purchaser US$ Transaction Accounts means the US$ denominated
accounts numbered 0012023644 (the Daily Sweep Receivables Purchaser US$
Transaction Account) and 0011603159 in the name of the Master Purchaser with the
Receivables Purchaser Transaction Account Bank, or such other US$ denominated
account in the name of the Master Purchaser with the Receivables Purchaser
Transaction Account Bank as the Master Purchaser may be permitted to open by the
Security Trustee and may notify the other parties in accordance with this Deed;

Receivables Warranties means, in relation to Receivables sold to the Master
Purchaser by a Seller, the representations and warranties set out in Part B
(Representations and Warranties relating to the Purchased Receivables) of
Schedule 1 to the Master Receivables Purchase Agreement;

Receiver means a receiver appointed by the Security Trustee pursuant to Clause
20 (Receiver) of the Master Purchaser Deed of Charge;

Reference Rate shall have the meaning given to it in Schedule 8 (Calculation of
Reference Rate) to the Variable Funding Agreement;

Regency means Regency Assets Limited, a company incorporated with limited
liability in Ireland having its registered office at 5 Harbourmaster Place,
I.F.S.C., Dublin 1, Ireland;

Regency Conduit Manager means HSBC;

Register means:

 

(a) in relation to the Notes, has the meaning given to it in the applicable
Conditions;

 

(b) in relation to the EUR Subordinated VLN, has the meaning given to it in the
EUR Subordinated VLN Conditions; and

 

(c) in relation to the US$ Subordinated VLN, has the meaning given to it in the
US$ Subordinated VLN Conditions;

Registrar means:

 

(a) in relation to the Notes, has the meaning given to it in the applicable
Conditions;

 

(b) in relation to the EUR Subordinated VLN, has the meaning given to it in the
EUR Subordinated VLN Conditions; and

 

(c) in relation to the US$ Subordinated VLN, has the meaning given to it in the
US$ Subordinated VLN Conditions;

Regulatory Change means:

 

(a) the introduction of or any amendment or change in any law or bank regulatory
guideline or any amendment or change in the administration, interpretation or
application of any existing or future law or bank regulatory guideline by any
Governmental Authority charged with the administration, interpretation or
application thereof, or the compliance with any directive of any Governmental
Authority (whether or not having the force of law), in each case, after the 2013
Closing Date:

 

Page 42



--------------------------------------------------------------------------------

Execution version

 

 

  (i) which shall subject any Affected Person to any duty, tax or charge (or
impose upon any Affected Person any other conditions or expense) with respect to
the Variable Funding Agreement, any other Transaction Document or any related
credit or liquidity support agreement related thereto, the ownership,
maintenance or financing of the Notes or Receivables Pool or amounts due under
the Transaction Documents or shall change the basis of taxation of payments to
any Affected Person of amounts payable in respect thereof or its obligation to
advance funds thereunder (except for changes in the rate of general corporate,
franchise, net income or other income tax imposed on such Affected Person by the
jurisdiction in which such Affected Person’s principal executive office is
located or such Affected Person is otherwise doing business); or

 

  (ii) shall impose, modify or deem applicable any reserve or deposit or similar
requirement (including any requirement imposed by a Governmental Authority or
regulator), against assets of, deposits with or for the account of, or credit
extended by, any Affected Person or shall impose on any Affected Person or on
the United States market for certificates of deposit or the London interbank
market any other condition affecting the Variable Funding Agreement, the other
Transaction Documents or any related credit or liquidity support agreement, the
ownership, maintenance or financing of the Notes or the Receivables Pool, or
amounts due under the Transaction Documents;

 

(b) any law or regulation or any guideline or request or any written
interpretation from any central bank or other Governmental Authority or similar
agency (whether or not having the force of law) which is introduced, implemented
or received by an Affected Person, or any change therein, or any change in the
interpretation or administration thereof, after the 2013 Closing Date which that
Affected Person determines affects or would affect liquidity coverage or capital
adequacy or the amount of capital required or expected to be maintained by (or
the return on capital of) such Affected Person or any Affiliate of such Affected
Person; or

 

(c) the compliance, whether commenced prior to or after the 2013 Closing Date,
by any Affected Person with:

 

  (i) the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on 15 December 2009;

 

  (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act;

 

  (iii) subject to clause 5.4 of the Intercreditor and Indemnity Deed and clause
16.5 of the Variable Funding Agreement, Basel III, as developed by the Basel
Committee on Banking Supervision; or

 

  (iv) any rules or regulations promulgated in connection with paragraphs (i),
(ii) or (iii) above by any United States bank regulatory agency;

Related Committed Purchaser means in respect of a Uncommitted Purchaser, the
party opposite that Uncommitted Purchaser in the column entitled “Name of
Related Committed Purchaser” in Part C of Schedule 1 (The Original Purchasers)
to the Variable Funding

 

Page 43



--------------------------------------------------------------------------------

Execution version

 

Agreement, and if “None” is specified then that Uncommitted Purchaser shall have
no Related Committed Purchaser, and any other entity which has become a Related
Committed Purchaser in accordance the Variable Funding Agreement and the
Intercreditor and Indemnity Deed and which has not ceased to be a Related
Committed Purchaser in accordance with the Variable Funding Agreement and the
Intercreditor and Indemnity Deed;

Related Contract Rights means, in relation to a Receivable, any rights
(including without limitation, rights of retention of title) under or relating
to the Contract to which such Receivable relates;

Related Debt Termination Event means in respect of the Notes, the occurrence of
any Subordinated VLN Termination Event or the acceleration of the EUR
Subordinated VLN pursuant to Clause 10 (Illegality and Mitigation) of the EUR
Subordinated VLN Facility Agreement and/or of the US$ Subordinated VLN pursuant
to Clause 10 (Illegality and Mitigation) of the US$ Subordinated VLN Facility
Agreement;

Related Security means with respect to any Purchased Receivable:

 

(a) all of the Relevant Seller’s interest in any goods (including returned
goods) relating to any sale giving rise to such Purchased Receivable;

 

(b) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Purchased Receivable, whether pursuant
to the Contract related to such Purchased Receivable or otherwise;

 

(c) all guarantees, the proceeds of any insurance, letters of credit and other
agreements of whatever character from time to time securing or supporting
payment of such Purchased Receivable whether pursuant to the Contract related to
such Purchased Receivable or otherwise; and

 

(d) the Contract and books and records and other information (including, without
limitation, computer programmes, tapes, discs, punch cards, data processing
software and related property and rights) relating to such Purchased Receivable
and the related Obligor;

but excluding the Relevant Seller’s interest in any Credit Insurance Policy in
respect of any Purchased Receivable;

Related Uncommitted Purchaser means in respect of a Committed Purchaser, the
party opposite that Committed Purchaser in the column entitled “Related
Uncommitted Purchaser” in Part A or Part B, as applicable of Schedule 1 (The
Original Purchasers) to the Variable Funding Agreement, and if “None” is
specified then that Committed Purchaser shall have no Related Uncommitted
Purchaser, and any other entity (including a related uncommitted purchaser of a
Third Party Note Purchaser) which has become a Related Uncommitted Purchaser in
accordance in accordance the Variable Funding Agreement and the Intercreditor
and Indemnity Deed and which has not ceased to be a Related Uncommitted
Purchaser in accordance with the Variable Funding Agreement and the
Intercreditor and Indemnity Deed;

Relevant Currency means in respect of EUR Notes, EUR, and in respect of US$
Notes, US$;

Relevant Jurisdiction means each of the Netherlands, Belgium, Ireland and the
United Kingdom;

 

Page 44



--------------------------------------------------------------------------------

Execution version

 

Relevant Proportion means:

 

(a) in relation to Citibank and its Related Uncommitted Purchaser, the then
applicable Citibank Proportion;

 

(b) in relation to BANA and its Related Uncommitted Purchaser, the then
applicable BANA Proportion;

 

(c) in relation to Regency and its Related Uncommitted Purchaser, the then
applicable HSBC Proportion;

 

(d) in relation to any Third Party Note Purchaser, the then applicable Third
Party Note Purchaser Proportion in respect of such Third Party Note Purchaser,

in each case as applicable and as the context may so require;

Relevant Seller means:

 

(a) in respect of a Purchased Receivable sold by BSM to the Master Purchaser,
BSM; and

 

(b) in respect of a Purchased Receivable sold by LCN to the Master Purchaser,
LCN;

Relevant Seller Proportion means, in respect of a particular Seller as at any
date, the proportion expressed as a percentage calculated by dividing:

 

(a) the EUR Equivalent of the Outstanding Balance as at such date of the
Purchased Receivables sold to the Master Purchaser by that Seller; by

 

(b) the EUR Equivalent of the Outstanding Balance as at such date of all
Purchased Receivables;

Relevant Stress Factor means 2.25;

Relevant Subordinated VLN means in respect of a EUR Note, the EUR Subordinated
VLN, and in respect of a US$ Note, the US$ Subordinated VLN;

Relevant Subordinated VLN Principal Amount Outstanding means in respect of a EUR
Subordinated VLN, the EUR Subordinated VLN Principal Amount Outstanding, and in
respect of a US$ Subordinated VLN, the US$ Subordinated VLN Principal Amount
Outstanding;

Relevant Subordinated VLN Required Amount means in respect of a EUR Note, the
EUR Subordinated VLN Required Amount, and in respect of a US$ Note, the US$
Subordinated VLN Required Amount;

Reporting Date means the 15th calendar day of each month, or, if such day is not
a Business Day, the next following Business Day;

Reserve Ledger means the ledger maintained by the Master Servicer in accordance
with the Servicing Agreement which will:

 

(a) be credited with the aggregate EUR Equivalent of the Purchase Price of the
Purchased Receivables less the aggregate EUR Equivalent of the Initial Purchase
Price elements of such Purchased Receivables as at the Payment Date in respect
of such Purchased Receivables; and

 

Page 45



--------------------------------------------------------------------------------

Execution version

 

 

(b) be debited with the aggregate EUR Equivalent of all amounts which have been
received by the Master Purchaser or by BSM or LCN (in their capacity as
Servicers) on behalf of the Master Purchaser as DPP Collections;

Reserve Percentage means, on any Determination Date, or on such date on which
this is otherwise requested to be calculated, the sum of the Aggregate Loss and
Dilution Reserve Percentage and the Yield/Fee Reserve Percentage each calculated
as at such Determination Date or, if such date is not a Determination Date, as
at the immediately preceding Determination Date;

Reserves means, as at any Determination Date, the sum of Aggregate Loss and
Dilution Reserve and the Yield/Fee Reserve each calculated as at such
Determination Date;

Review means third party (including without limitation by the Funding Agent or
any of its Affiliates) reviews, inspections and verifications of the
Receivables, the Related Security and the related books and records and
collection systems of the Sellers and/or the Servicers in accordance with the
customary procedures for securitisation transactions adopted by the Funding
Agent;

S&P means Standard and Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc. or the successor to its rating business;

Sale of Products means the sale of polyolefin, petrochemical, chemical and fuel
products as well as other ancillary services or deliveries attached, supplied,
produced or realised by the Sellers in the ordinary course of their respective
businesses;

Second Closing Date means 29 June 2006;

Second Downgrade Event shall occur when the Parent’s Corporate Rating falls
below BB- by S&P and Ba3 by Moody’s;

Second Funding Date means 1 July 2006;

Securitisation Availability Period means the period from and including the
Funding Date to (but excluding) the Programme Termination Date;

Security Trustee means Citicorp Trustee Company Limited and/or any other person
acting as security trustee from time to time pursuant to the Master Purchaser
Deed of Charge;

Seller Account means, in respect of a payment to be made in EUR, the relevant
Seller EUR Account, in respect of a payment to be made in US$, the relevant
Seller US$ Account and in respect of a payment to be made in sterling, the
relevant Seller GBP Account;

Seller Credit and Collection Procedures means:

 

(a) in respect of BSM, the origination, credit and collection procedures
employed by BSM from time to time in relation to the provision and sale of
polyolefin products and related services signed for the purposes of
identification on the 2013 Closing Date by Freshfields Bruckhaus Deringer LLP
and Clifford Chance LLP; and

 

Page 46



--------------------------------------------------------------------------------

Execution version

 

 

(b) in respect of LCN, the origination, credit and collection procedures
employed by LCN from time to time in relation to the provision and sale of
polyolefin products and related services signed for the purposes of
identification on the 2013 Closing Date by Freshfields Bruckhaus Deringer LLP
and Clifford Chance LLP;

Seller EUR Account means, in the case of either Seller, account number 10792551
in the name of Basell Finance Company B.V. with Citibank N.A., London Branch, or
such other account or accounts of the Sellers with a bank as may, following
prior written notification to the Master Purchaser, the Security Trustee and the
Funding Agent, and with the prior written consent of the Funding Agent, be
utilised for the time being for the purposes of payment to the Sellers of
amounts due and payable to them in EUR under the Master Receivables Purchase
Agreement;

Seller GBP Account means, in the case of either Seller, account number 10792586
in the name of Basell Finance Company B.V. with Citibank N.A., London Branch, or
such other account or accounts of the Sellers with a bank as may, following
prior written notification to the Master Purchaser, the Security Trustee and the
Funding Agent, and with the prior written consent of the Funding Agent, be
utilised for the time being for the purposes of payment to the Sellers of
amounts due and payable to them in GBP under the Master Receivables Purchase
Agreement;

Sellers means BSM and LCN in their respective capacities as sellers of
Receivables to the Master Purchaser under the Master Receivables Purchase
Agreement;

Seller US$ Account means the US$ denominated account with account number
10792578 in the name of Basell Finance Company B.V. with Citibank N.A., London
Branch or such other account or accounts of the Sellers with a bank as may,
following prior written notification to the Master Purchaser, the Security
Trustee and the Funding Agent, and with the prior written consent of the Funding
Agent, be utilised for the time being for the purposes of payment to the Sellers
of amounts due and payable to them in US$ under the Master Receivables Purchase
Agreement;

Seller Warranties means the representations and warranties of each Seller set
out in Part A (Representations and Warranties relating to the Sellers) of
Schedule 1 to the Master Receivables Purchase Agreement;

Senior Expenses Discount Percentage means, on any Determination Date:

 

  (Ax1.5xB)       360    

where:

 

A is as at such Determination Date, the fraction (expressed as a percentage)
obtained by dividing the Estimated Master Purchaser Senior Expenses as at such
Determination Date; by the aggregate EUR Equivalent of the Outstanding Balances
of all Purchased Receivables as at such Determination Date;

 

B is the highest three month rolling average Turnover Ratio at any time during
the period of 12 consecutive complete calendar months immediately preceding such
Determination Date;

 

Page 47



--------------------------------------------------------------------------------

Execution version

 

Servicers means the persons appointed by the Master Purchaser as “Servicers”
under the Servicing Agreement to provide administration and collection services
in relation to the Purchased Receivables, being at the 2013 Closing Date, BSM
and LCN;

Servicer Default means the occurrence of any of the events described in
Schedule 4;

Servicer Fee Percentage means 0.15 per cent.;

Servicer Fee Reserve Percentage means the percentage calculated as at each
Determination Date as:

 

A   xA 360  

where:

 

A is the Servicer Fee Percentage; and

 

B is the highest three-month rolling average Turnover Ratio at any time during
the period of 12 consecutive complete Determination Periods immediately
preceding such Determination Date;

Servicer’s Daily Report means the daily report substantially in the form of Part
D (Form of Servicer’s Daily Report) of Schedule 1 to the Servicing Agreement or
in such other form as may from time to time be agreed between the Servicers and
the Funding Agent and containing such additional information as the Master
Purchaser or the Funding Agent may reasonably request from time to time prepared
by the Master Servicer and delivered to the Master Purchaser and the Funding
Agent in accordance with Clause 11.7 (Servicer’s Daily and Weekly Reports) of
the Servicing Agreement;

Servicer’s Determination Reports means a Servicer’s Monthly Report or a
Servicer’s Monthly Settlement Report, as the case may be;

Servicer’s Monthly Report means the monthly report substantially in the form of
Part A (Form of Servicer’s Monthly Report) of Schedule 1 to the Servicing
Agreement or in such other form as may from time to time be agreed between the
Servicers and the Funding Agent and containing such additional information as
the Master Purchaser or the Funding Agent may reasonably request from time to
time prepared by the Master Servicer and delivered to the Master Purchaser and
the Funding Agent in accordance with Clause 11.1 (Servicer’s Determination
Reports) of the Servicing Agreement;

Servicer’s Monthly Settlement Report means a report in substantially the form of
Part B (Form of Servicer’s Monthly Settlement Report) of Schedule 1 to the
Servicing Agreement or in such other form as may from time to time be agreed
between the Servicer and the Funding Agent and containing such additional
information as the Master Purchaser or the Funding Agent may reasonably request
from time to time, prepared by the Master Servicer and delivered to the Master
Purchaser and the Funding Agent in accordance with Clause 11.1 (Servicer’s
Determination Reports) of the Servicing Agreement;

Servicer’s Weekly Report means the weekly report substantially in the form of
Part C (Form of Servicer’s Weekly Report) of Schedule 1 to the Servicing
Agreement or in such other form as may from time to time be agreed between the
Servicers and the Funding Agent and containing such additional information as
the Master Purchaser or the Funding Agent may reasonably request from time to
time prepared by the Master Servicer and delivered to the Master Purchaser and
the Funding Agent in accordance with Clause 11.6 (Servicer’s Daily and Weekly
Reports)] of the Servicing Agreement;

 

Page 48



--------------------------------------------------------------------------------

Execution version

 

Servicer Reports means a Servicer’s Monthly Report, a Servicer’s Monthly
Settlement Report, a Servicer’s Weekly Report or a Servicer’s Daily Report, as
the case may be;

Servicing Agreement means the servicing agreement dated on or about 4 May 2010
and amended and restated on or about the 2013 Closing Date relating to Purchased
Receivables between the Master Purchaser, BSM, LCN, the Funding Agent and the
Security Trustee;

Servicing Fees means the fees referred to in Clause 17 (Servicing Fees) of the
Servicing Agreement;

Settlement Date means the fourth Business Day after each Reporting Date, or, if
such day is not a Business Day, the next following Business Day;

Solvency Certificate means each solvency certificate executed by BSM and/or LCN
in the form set out in Schedule 2 (Form of Solvency Certificate) to the Master
Receivables Purchase Agreement;

Spanish Legal Opinion means a legal opinion of Freshfields Bruckhaus Deringer
LLP addressed to, inter alios, Citibank, the Note Purchasers and the Security
Trustee dated on or after the 2013 Closing Date as to relevant matters of
Spanish law in a form satisfactory to the Funding Agent.

Special Concentration Limit has the meaning set out in paragraph (x) of
Schedule 5;

Specified Group has the meaning given to it in the Ancillary Agreement;

Subordinated VLNs means the EUR Subordinated VLN and the US$ Subordinated VLN;

Subordinated VLN Conditions means in respect of the EUR Subordinated VLN, the
EUR Subordinated VLN Conditions and, in respect of the US$ Subordinated VLN, the
US$ Subordinated VLN Conditions;

Subordinated VLN Interest Rate, in respect of the EUR Subordinated VLN, has the
meaning given to it in the EUR Subordinated VLN Conditions and, in respect of
the US$ Subordinated VLN, has the meaning given to it in the US$ Subordinated
VLN Conditions;

Subordinated VLN Facilities means together the EUR Subordinated VLN Facility and
the US$ Subordinated VLN Facility;

Subordinated VLN Facility Agreements means the EUR Subordinated VLN Facility
Agreement and the US$ Subordinated VLN Facility Agreement;

Subordinated VLN Facility Provider means BSM;

Subordinated VLN Final Maturity Date means the date on which the relevant
Subordinated VLN becomes due and payable;

Subordinated VLN Grid in relation to a EUR Subordinated VLN, the Grid scheduled
to such BSM EUR Subordinated VLN and in relation to a US$ Subordinated VLN, the
Grid scheduled to such US$ Subordinated VLN;

 

Page 49



--------------------------------------------------------------------------------

Execution version

 

Subordinated VLN Holders means the holders of the EUR Subordinated VLN and the
US$ Subordinated VLN;

Subordinated VLN Initial Funding Request means:

 

(a) in the case of an offer of a EUR Subordinated VLN, an offer substantially in
the form set out in Schedule 5 (Form of EUR Subordinated VLN Initial Funding
Request) to the EUR Subordinated VLN Facility Agreement; and

 

(b) in the case of an offer of a US$ Subordinated VLN, an offer substantially in
the form set out in Schedule 5 (Form of US$ Subordinated VLN Initial Funding
Request) to the US$ Subordinated VLN Facility Agreement;

Subordinated VLN Principal Amount Outstanding means the aggregate of the EUR
Subordinated VLN Principal Amount Outstanding and the EUR Equivalent of the US$
Subordinated VLN Principal Amount Outstanding or, where the context requires,
either the EUR Subordinated VLN Principal Amount Outstanding or the US$
Subordinated VLN Principal Amount Outstanding;

Subordinated VLN Principal Payment in respect of the EUR Subordinated VLN has
the meaning given to it in EUR Subordinated VLN Condition 4.3 and in respect of
the US$ Subordinated VLN has the meaning given to it in US$ Subordinated VLN
Condition 4.3;

Subordinated VLN Termination Event means each event listed in Condition 6 of the
relevant Subordinated VLN;

Subsidiary means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Parent or a Seller or one or more Subsidiaries of the Parent or a
Seller or the Parent or a Seller, as the case may be, and one or more
Subsidiaries;

SWIFT means Society for Worldwide International Financial Telecommunication;

TARGET means Trans-European Automated Real-time Gross settlement Express
Transfer system;

TARGET Day means a day on which the TARGET system is open for settlement of
payments in EUR;

Taxes means any present or future taxes, levies, duties, charges, fees,
deductions or withholdings of any nature whatsoever imposed or levied by or on
behalf of Belgium, the United Kingdom, any other Eligible Country, Ireland or
the United States of America, together with any interest, charges or penalties
thereon and Tax and Taxation and similar words shall be construed accordingly;

Termination Event means the occurrence of any of the events set out in
Schedule 3;

Termination Event Notice means a written notice given by the Master Purchaser
(or the Funding Agent on its behalf) to each of the Sellers and the Servicers
that a Termination Event has occurred and is continuing and that Clause 7.1
(Termination Event – no further obligation to purchase) of the Master
Receivables Purchase Agreement applies;

 

Page 50



--------------------------------------------------------------------------------

Execution version

 

Third Party Note Purchaser means any person (other than an existing Note
Purchaser) to whom a Note Purchaser may transfer all or any part of its
commitments under, in respect of and in accordance with the Variable Funding
Agreement or a person who is a third party Note Purchaser pursuant to the
provisions Clause 7 (Declining Committed Purchaser) of the Intercreditor and
Indemnity Deed;

Third Party Note Purchaser European Programme Limit means, in respect of any
Third Party Note Purchaser, such amount (in Euro) as may be notified in writing
to the Master Purchaser, BSM, the Security Trustee, the existing Note
Purchasers, any other Third Party Note Purchaser and the Funding Agent in
connection with a transfer or syndication of an existing Note Purchaser’s
commitment to that Third Party Note Purchaser in accordance with the Variable
Funding Agreement and the Conditions of the Notes issued thereunder or in
connection with that Third Party Note Purchaser agreeing to provide an
additional commitment in accordance with Clause 7 (Declining Committed
Purchaser) of the Intercreditor and Indemnity Deed or, in each case, as may
subsequently be notified in writing to such parties in connection with a
transfer or syndication by that Third Party Note Purchaser of its commitment in
accordance with the Variable Funding Agreement and the Conditions of the Notes
issued thereunder (provided that any such amount so notified, when aggregated
with the then applicable Note Purchaser Programme Limits and all other then
applicable Third Party Note Purchaser European Programme Limits equal the then
applicable European Programme Limit);

Third Party Note Purchaser Proportion means, in respect of any Third Party Note
Purchaser, such percentage as may be notified in writing to the Master
Purchaser, each Seller, the Security Trustee and the Funding Agent in connection
with a transfer or syndication of an existing Note Purchaser’s commitment to
that Third Party Note Purchaser in accordance with the Variable Funding
Agreement and the Conditions of the Notes issued thereunder or in connection
with that Third Party Note Purchaser agreeing to provide an additional
commitment in accordance with Clause 7 (Declining Committed Purchaser) of the
Intercreditor and Indemnity Deed or, in each case, as may subsequently be
notified in writing to such parties in connection with a transfer or syndication
by that Third Party Note Purchaser of its commitment in accordance with the
Variable Funding Agreement and the Conditions of the Notes issued thereunder
(provided that any such percentage so notified, when aggregated with the then
applicable Relevant Proportions for each Committed Note Purchaser and all other
then applicable Third Party Note Purchaser Proportions equals 100 per cent.);

Three-Month Default Ratio means, for any Determination Period the average of the
Default Ratio calculated as at the Determination Date on which such
Determination Period ends and as at the two immediately preceding Determination
Dates;

Transaction Documents means the Master Receivables Purchase Agreement, the Deeds
of Amendment and Restatement, the Deed of Termination and Release, the Servicing
Agreement, the Corporate Services Agreement, each Master Purchaser Security
Document, the Variable Funding Agreement, each Note, the Subordinated VLN
Facility Agreements, the Subordinated VLNs, the Parent Undertaking, the
Intercreditor and Indemnity Deed, each Account Bank Agreement, this Deed and any
other agreement or document executed pursuant to or in connection with any of
the foregoing;

Transaction Party means each Conduit Manager, Conduit Purchaser, Committed
Purchaser, the Corporate Administrator, the Funding Agent, the Issuer, the
Master Purchaser, the Master Servicer, each Noteholder, each Note Purchaser, the
Parent, the Receivables Purchaser Transaction Account Bank, the Security
Trustee, each Seller, each Servicer, the Subordinated VLN Facility Provider and
each Uncommitted Purchaser;

 

Page 51



--------------------------------------------------------------------------------

Execution version

 

Turnover Ratio means an amount determined as at each Determination Date as:

 

  Ax30     x2   B    

where:

 

A is the aggregate EUR Equivalent of the Outstanding Balance of all Purchased
Receivables as at such Determination Date less the sum of all Unapplied Cash,
Unapplied Credit Notes and Volume Rebate Credits as at such Determination Date;
and

 

B is the aggregate EUR Equivalent amount of all Collections received during the
immediately preceding Determination Period but excluding the EUR Equivalent
Amount of any amounts received or to be received in respect of Deemed
Collections;

Unanimous Purchaser Instruction means an instruction, in writing, from a Note
Purchaser or Note Purchasers whose total commitments to provide Variable Funding
Facilities under the Variable Funding Agreement are in aggregate equal to
100 per cent. of the European Programme Limit;

Unapplied Cash means, on any date, the sum of:

 

(a) the EUR Unapplied Cash; and

 

(b) the EUR Equivalent of the US$ Unapplied Cash;

each as at such date;

Unapplied Credit Note means the maximum face amount of any credit note, refund,
discount, adjustment or allowance (but excluding any Volume Rebate Credits)
issued by a Seller which has not been applied to reduce or offset the
Outstanding Balance of Receivables owed by any Obligor;

Unbilled EUR Receivable means an Unbilled Receivable that is a EUR Receivable;

Unbilled Receivables means a Receivable with respect to which:

 

(a) the goods to which such Receivable relate have been delivered to the Obligor
in accordance with the relevant Contract;

 

(b) the Relevant Seller has satisfied and fully performed all obligations with
respect to such Receivable required to be fulfilled by it (other than customary
warranty obligations) in accordance with the relevant Contract; and

 

(c) the applicable Seller has not produced, and submitted to the Obligor, an
invoice;

Unbilled Receivables Adjustment Percentage means as at any Determination Date,
the greater of:

 

(a) Zero; and

 

Page 52



--------------------------------------------------------------------------------

Execution version

 

 

(b) 2 multiplied by the highest Unbilled Receivables Adjustment Ratio at any
time during the period of 12 consecutive complete Determination Periods ending
on such Determination Date;

Unbilled Receivables Adjustment Ratio means, as at any Determination Date, the
fraction (expressed as a percentage) calculated by dividing:

 

(a) the greater of:

 

  (i) zero; and

 

  (ii) the sum of the EUR Equivalent of the Outstanding Balances of all Unbilled
Receivables arising during the Determination Period ending on such Determination
Date (each such Outstanding Balance for the purposes of this definition being
the EUR Equivalent of the amount recorded as owing by the relevant Obligor in
the records of a Seller as at the date on which such Unbilled Receivable arose)
less the aggregate EUR Equivalent face amount of all Invoices issued by the
Relevant Seller in respect of such Unbilled Receivables during the Determination
Period ending on such Determination Date; by

 

(b) the aggregate EUR Equivalent face amount of all Invoices issued by the
Relevant Seller in respect of Unbilled Receivables during the Determination
Period ending on such Determination Date;

Unbilled US$ Receivable means an Unbilled Receivable that is a US$ Receivable;

Uncommitted Purchaser means a party listed in Part B of Schedule 1 (Uncommitted
Purchaser and Related Committed Purchaser) to the Variable Funding Agreement in
the column entitled “Uncommitted Purchaser”, and any Third Party Note Purchaser
that has agreed to the transfer of all or any part of an Uncommitted Purchaser’s
commitments under the Variable Funding Agreement and any Note and any Person
that has become a Noteholder and an Uncommitted Purchaser under the Variable
Funding Agreement;

Underwriting Fee has the meaning given to it in the Ancillary Agreement;

Unutilised Commitment Amount for any Committed Purchaser shall mean:

 

(a) the Note Purchaser Programme Limit in respect of the relevant Committed
Purchaser as of the immediately preceding Determination Date; less

 

  (i) in the case of any Citibank Committed Purchaser, the aggregate EUR
Equivalent of the Principal Amount Outstanding of all Notes held by that
Citibank Committed Purchaser to the extent funded by the payment of any Initial
Subscription Price or any Further Subscription Price by that Citibank Committed
Purchaser under the terms and subject to the conditions of the Variable Funding
Agreement; or

 

  (ii) in the case of Regency, the aggregate EUR Equivalent of the Principal
Amount Outstanding of all Notes held by Regency to the extent funded by its
backup liquidity facility or any other backup financing arrangement; or

 

Page 53



--------------------------------------------------------------------------------

Execution version

 

 

  (iii) in the case of BANA, the aggregate EUR Equivalent of the Principal
Amount Outstanding of all Notes held by BANA to the extent that the On-Books
Reference Rate applies for the determination of the Interest Rate in respect of
the relevant Interest Period;

US$ Aggregate Loss and Dilution Reserve means, as at any Determination Date, an
amount equal to the product of:

 

(a) the Aggregate Loss and Dilution Reserve Percentage on such date; multiplied
by

 

(b) the US$ Net Receivables Pool Balance on such date;

US$ Capital means the aggregate Principal Amount Outstanding under the US$ Notes
from time to time, provided that if such aggregate Principal Amount Outstanding
of the US$ Notes shall have been reduced by any payment by or on behalf of the
Issuer and such payment shall be rescinded or must otherwise be returned for any
reason, the US$ Capital shall be deemed to be increased by the amount so
rescinded or required to be returned;

US$ Discount Collections Ledger means the ledger maintained by the Master
Servicer in accordance with the Servicing Agreement which will be debited with
the aggregate of all amounts in US$ which have been applied in paying the Master
Purchaser Expenses and credited with the aggregate of all amounts received in
US$ for the account of the Master Purchaser into a Master Purchaser Account in
respect of LCN Purchased US$ Receivables which are not Defaulted Receivables and
which represent the Discount element of such LCN Purchased US$ Receivables;

US$ Discount Percentage means, as at any Determination Date the sum of:

 

(a) the US$ Notes Discount Percentage; and

 

(b) the US$ Subordinated VLN Discount Percentage;

US$ DPP Collections means in respect of a Seller on any Determination Date:

A - (B + C + D)

where:

 

A is the aggregate of all amounts received for the account of the Master
Purchaser into all Master Purchaser Accounts in relation to the LCN Purchased
US$ Receivables during the immediately preceding Determination Period;

 

B is the Relevant Seller Proportion for such Seller as at such Determination
Date the aggregate of the amounts which will become payable in accordance with
paragraphs (a) and (b) of the Master Purchaser US$ Pre-Enforcement Priority of
Payments or Master Purchaser US$ Post-Enforcement Priority of Payments (as
applicable) on the immediately succeeding Settlement Date;

 

C is the Relevant Seller Proportion for such Seller as at such Determination
Date the amount of principal in respect of the US$ Notes which is payable on the
immediately succeeding Settlement Date; and

 

D is the Relevant Seller Proportion for such Seller as at such Determination
Date the aggregate amount of principal in respect of the BSM US$ Subordinated
VLN that is repayable on the immediately succeeding Settlement Date;

 

Page 54



--------------------------------------------------------------------------------

Execution version

 

US$ DPP Collections Ledger means the ledger maintained by the Master Servicer in
accordance with the Servicing Agreement which will:

 

(a) be credited with the aggregate of all amounts received for the account of
the Master Purchaser into all Master Purchaser Accounts in relation to the LCN
Purchased US$ Receivables which represent DPP Collections; and

 

(b) be debited with:

 

  (i) the aggregate of all amounts which have been paid by the Master Purchaser
to LCN in respect of Deferred Purchase Price of Purchased US$ Receivables in
accordance with Clause 3.10 (Payment of Deferred Purchase Price) of the Master
Receivables Purchase Agreement; and

 

  (ii) the aggregate amount of the Master Purchaser Expenses payable in US$;

US$ Equivalent means, as of any date:

 

(a) in relation to an amount in US$, that amount; and

 

(b) in relation to an amount in any other currency, the amount obtained by
applying the rate for converting the relevant currency into US$ at the US$ Spot
Rate;

US$ Facility Limit means:

 

(a) in respect of Citibank and its Related Uncommitted Purchaser, in relation to
the Notes and the Variable Funding Facilities, the lower of:

 

  (i) the Citibank Proportion of the Maximum US$ VLN Amount; and

 

  (ii) the US$ Equivalent of Citibank European Programme Limit;

 

(b) in respect of BANA and its Related Uncommitted Purchaser, in relation to the
Notes and the Variable Funding Facilities, the lower of:

 

  (i) the BANA Proportion of the Maximum US$ VLN Amount; and

 

  (ii) the US$ Equivalent of BANA European Programme Limit;

 

(c) in respect of Regency and its Related Uncommitted Purchaser, in relation to
the Notes and the Variable Funding Facilities, the lower of:

 

  (i) the HSBC Proportion of the Maximum US$ VLN Amount; and

 

  (ii) the US$ Equivalent of the HSBC European Programme Limit;

 

(d) in respect of a Third Party Note Purchaser in relation to the Notes and the
Variable Funding Facilities, the lower of:

 

  (i) that Third Party Note Purchaser’s Third Party Proportion of the Maximum
US$ VLN Amount; and

 

  (ii) that Third Party Note Purchaser’s European Programme Limit,

in each case as applicable and as the context may so require;

 

Page 55



--------------------------------------------------------------------------------

Execution version

 

US$ Further Subscription Price means, in relation to a US$ Note, an amount in
US$ equal to the difference between the par value of such US$ Note prior to the
relevant Further Funding Request and the par value of such US$ Note following
the acceptance of the Further Funding Request, such amount being specified by
the Issuer in the respective Further Funding request;

US$ Initial Subscription Price means, in relation to a US$ Note, an amount in
US$ equal to the initial par value of such US$ Note, such amount being specified
by the Issuer in the Initial Funding Request;

US$ Libor Rate means the London Interbank offered rate for deposits in US$ for
periods of one month which appears on Bloomberg page “BBAM” or such other page
as may replace page “BBAM” at or about 11.00 a.m. on a date upon which
quotations would ordinarily be given by prime banks in the London Interbank
Market for deposits in US$;

US$ Net Receivables Pool Balance means at any time the Outstanding Balance of
all Purchased US$ Receivables reduced (for the avoidance of doubt without double
counting or duplication) by the sum of:

 

(a) the Outstanding Balance of such Purchased US$ Receivables that are (i) not
Eligible Receivables or (ii) Defaulted Receivables or Delinquent Receivables, in
each case, as set out in the most recently delivered Servicer’s Monthly Report;

 

(b) the aggregate outstanding amount of deposits or advance payments received in
US$ by a Seller from any Obligors which are not Collections received in respect
of Purchased US$ Receivables as set out in the most recently delivered
Servicer’s Monthly Report;

 

(c) the aggregate amount of US$ Unapplied Cash in respect of Pool Receivables at
such time;

 

(d) the aggregate amount of:

 

  (i) US$ Unapplied Credit Notes;

 

  (ii) US$ Overdue Credit Notes; and

 

  (iii) all other credit notes, refunds, discounts, allowances or reserve
invoices permitted or issued by a Seller against any Purchased US$ Receivable at
such time as set out in the most recently delivered Servicer’s Monthly Report;

 

(e) the aggregate of all potential set-off amounts representing amounts in US$
owed by a Seller to an Obligor as set out in the most recently delivered
Servicer’s Monthly Report;

 

(f) the sum of

 

  (i) the amount of any issued but outstanding Volume Rebate Credits in respect
of US$ Receivables; plus

 

  (ii) as reasonably estimated by the Seller, the amount of the Volume Rebate
Credits that are expected to be issued in the two months, or, in the case of
Settlement Dates falling in December and January, in the three months following
the most recent Determination Date or such other amount as the Funding Agent
reasonably requires as a result of any change to any Seller’s rebate process;

 

Page 56



--------------------------------------------------------------------------------

Execution version

 

 

(g) the US$ Unbilled Receivables Adjustment Amount; and

 

(h) the US$ Equivalent of the EUR/US$ Exchange Ratio Adjustment Amount;

US$ Note means a loan note issued by the Issuer under the Variable Funding
Agreement, denominated in US$ and issued in registered form substantially in the
form set out in Schedule 2 (Form of Note) to the Variable Funding Agreement with
the Conditions set out in Schedule 3 (Terms and Conditions) to such Variable
Funding Agreement;

US$ Notes Discount Percentage means, on any Determination Date:

 

  (1.5xA)+B     xC   360    

where:

 

A is the greater of:

 

(a) 3 per cent.; and

 

(b) the US$ LIBOR Rate, save that if the US$ LIBOR Rate is not available, the
then highest Alternate Rate shall apply;

 

B is the Applicable Margin; and

 

C is the highest three month rolling average Turnover Ratio at any time during
the period of 12 consecutive complete calendar months immediately preceding such
Determination Date;

US$ Overdue Credit Notes means Overdue Credit Notes denominated in US$;

US$ PoP Reserve Amounts has the meaning given to it in Clause 3.3(a) of the
Master Purchase Agreement;

US$ Post-Enforcement Priority of Payments means the order of priority of
payments set out in Part B (Post-Enforcement Priorities of Payments) of
Schedule 2 to the Intercreditor and Indemnity Deed and reference to a particular
item of the US$ Post Enforcement Priority of Payments is to the corresponding
paragraph of Schedule 2 to the Intercreditor and Indemnity Deed;

US$ Pre-Enforcement Priority of Payments means the order of priority of payments
set out in Part A (Pre-Enforcement Priority of Payments) of Schedule 2 to the
Intercreditor and Indemnity Deed and reference to a particular item of the US$
Pre Enforcement Priority of Payments is to the corresponding paragraph of
Schedule 2 to the Intercreditor and Indemnity Deed;

US$ Receivable means a Receivable that is denominated and payable in US$;

 

Page 57



--------------------------------------------------------------------------------

Execution version

 

US$ Receivables Ledger means the ledger maintained by the Master Servicer in
accordance with the terms of the Servicing Agreement which will:

 

(a) be debited with the aggregate Outstanding Balance of all Purchased US$
Receivables; and

 

(b) be credited with the aggregate of all Collections made in respect of
Purchased US$ Receivables;

US$ Reserve Ledger means the ledger maintained by the Master Servicer in
accordance with the Servicing Agreement which will:

 

(a) be credited with the aggregate of the Purchase Price of the Purchased US$
Receivables less the aggregate of the Initial Purchase Price elements of such
Purchased US$ Receivables as at the Payment Date in respect of such Purchased
US$ Receivables; and

 

(b) be debited with the aggregate US$ Equivalent of all amounts which have been
received by the Master Purchaser or by BSM or LCN (in their capacities as
Servicers) on behalf of the Master Purchaser as US$ DPP Collections;

US$ Reserves means, as at any Determination Date, the sum of the US$ Aggregate
Loss and Dilution Reserve and the US$ Yield / Fee Reserve each calculated as at
such Determination Date;

US$ Spot Rate means the Funding Agent’s spot rate of exchange for the purchase
of the Base Currency with amounts denominated in US$, in the London foreign
exchange market at or about 11:00am on a particular day;

US$ Subordinated VLN means each subordinated variable loan note issued by the
Issuer and subscribed for by BSM pursuant to the US$ Subordinated VLN Facility
Agreement, denominated in US$ and issued in registered form substantially in the
form set out in Schedule 1 (Form of US$ Subordinated VLN) to the US$
Subordinated VLN Facility Agreement;

US$ Subordinated VLN Conditions means the terms and conditions of the US$
Subordinated VLN as set out in Schedule 2 (Terms and Conditions) to the US$
Subordinated VLN Facility Agreement;

US$ Subordinated VLN Discount Percentage means, on any Determination Date:

 

  AxB       360    

where:

 

A is the Subordinated VLN Interest Rate applicable to the US$ Subordinated VLN;

 

B is the highest three-month rolling average Turnover Ratios at any time during
the period of 12 consecutive complete calendar months immediately preceding such
Determination Date;

 

Page 58



--------------------------------------------------------------------------------

Execution version

 

US$ Subordinated VLN Facility means the subordinated note issuance facility
extended by BSM in its capacity as a Subordinated VLN Facility Provider to the
Master Purchaser pursuant to the US$ Subordinated VLN Facility Agreement and the
US$ Subordinated VLN, to fund the US$ Subordinated VLN Required Amount from time
to time on terms and subject to conditions set out therein;

US$ Subordinated VLN Facility Agreement means the facility agreement dated on or
about 28 April 2010 and amended and restated on or about the 2013 Closing Date
between the Master Purchaser, the Security Trustee, the Funding Agent and BSM in
its capacity as a Subordinated VLN Facility Provider;

US$ Subordinated VLN Holder means the registered holder of the US$ Subordinated
VLN issued pursuant to the US$ Subordinated VLN Facility Agreement;

US$ Subordinated VLN Holder’s Account means the US$ denominated account notified
to the Master Purchaser and the Funding Agent in writing from time to time by a
US$ Subordinated VLN Holder for the receipt of payment in respect of the US$
Subordinated VLN held by that US$ Subordinated VLN Holder;

US$ Subordinated VLN Initial Subscription Price means, in relation to a US$
Subordinated VLN, an amount equal to the initial par value of such US$
Subordinated VLN, such amount specified by the Master Purchaser in the
Subordinated VLN Initial Funding Request relating to such US$ Subordinated VLN;

US$ Subordinated VLN Principal Amount Outstanding means, on any given date in
respect of a US$ Subordinated VLN:

 

(a) the initial par value of the US$ Subordinated VLN, less

 

(b) the aggregate amount of all Subordinated VLN Principal Payments in respect
of such US$ Subordinated VLN that have become due and payable and have been paid
on or prior to such given date, plus

 

(c) the aggregate amount of each payment of a Further Advance (as defined in
Clause 5.4 (Further Advances) of the US$ Subordinated VLN Facility Agreement) in
respect of such US$ Subordinated VLN;

US$ Subordinated VLN Required Amount means on any date, an amount equal to:

 

(a) the aggregate Initial Purchase Price that falls due or has fallen due for
payment by the Master Purchaser on or before such date in respect of all
Purchased US$ Receivables which are outstanding at such date; plus

 

(b) such additional amount as may be required on such date to repay in full any
US$ Note on its Final Maturity Date (taking into account any amount available to
be advanced pursuant to the Variable Funding Agreement in respect of the other
US$ Notes on such date); less

 

(c) the aggregate Principal Amount Outstanding under the US$ Notes (taking into
account any amount to be advanced in respect of the US$ Notes on such date) as
at such date,

or in each case such higher amount as shall have been notified to the Master
Purchaser (with a copy to each Servicer, the Master Servicer and the Funding
Agent) by BSM;

 

Page 59



--------------------------------------------------------------------------------

Execution version

 

US$ Unapplied Cash means, on any date, the aggregate amount of cash collections
and other cash proceeds received in US$ on or prior to such date for payment in
respect of or on account of Receivables, the Obligors in respect of which such
collections or proceeds have been received, or the Receivable to which such US$
collections or proceeds relate, have not been identified;

US$ Unapplied Credit Note means an Unapplied Credit Note denominated in US$;

US$ Unbilled Receivables Adjustment Amount means, as at each Determination Date,
an amount equal to the aggregate Outstanding Balance of all Unbilled US$
Receivables that are Eligible Receivables as at such Determination Date
multiplied by the Unbilled Receivables Adjustment Percentage as at such
Determination Date;

US$ Yield / Fee Reserve means an amount calculated as at each Determination Date
equal to the sum of:

 

(a) the aggregate amount of all unpaid interest in respect of the US$ Notes and
the Subordinated US$ VLNs which has accrued up to (and including) such
Determination Date together with all such interest which will accrue from such
Determination Date up to (but excluding) the immediately succeeding Settlement
Date;

 

(b) the aggregate amount of all unpaid Fees payable in US$ which have accrued up
to (and including) such Determination Date together with all such Fees payable
in US$ which will accrue from such Determination Date up to (but excluding) the
immediately succeeding Settlement Date;

 

(c) the Yield / Fee Reserve Percentage as at such Determination Date multiplied
by the outstanding US$ Capital as at such Determination Date; and

 

(d) the Servicer Fee Reserve Percentage multiplied by:

 

  (i) the aggregate Outstanding Balance of the Purchased US$ Receivables as at
such Determination Date; less

 

  (ii) the aggregate of all Dilutions in respect of Purchased US$ Receivables as
at such Determination Date;

Utilisation means the subscription and purchase by a Note Purchaser of a Note
under the Variable Funding Agreement;

Value Added Tax and VAT shall be construed as a reference to value added tax
under laws of any jurisdiction;

Variable Funding Agreement means the agreement dated on or about 28 April 2010
and amended and restated on or about the 2013 Closing Date between the Issuer,
the Note Purchasers, the Conduit Managers, the Security Trustee, the Funding
Agent and the Sellers relating to the issues of the Notes;

Variable Funding Facilities means the note issuance facilities to be made
available by each Note Purchaser under clause 2.1 (Variable Funding Facilities)
of the Variable Funding Agreement;

 

Page 60



--------------------------------------------------------------------------------

Execution version

 

Variable Funding Facility Limit means:

 

(a) in respect of Citibank and its Related Uncommitted Purchaser in relation to
the Notes and the Variable Funding Facilities, the lower of:

 

  (i) the Citibank Proportion of the Maximum VLN Amount; and

 

  (ii) the Citibank European Programme Limit;

 

(b) in respect of BANA and its Related Uncommitted Purchaser in relation to the
Notes and the Variable Funding Facilities, the lower of:

 

  (i) the BANA Proportion of the Maximum VLN Amount; and

 

  (ii) the BANA European Programme Limit;

 

(c) in respect of Regency and its Related Uncommitted Purchaser in relation to
the Notes and the Variable Funding Facilities, the lower of:

 

  (i) the HSBC Proportion of the Maximum VLN Amount; and

 

  (ii) the HSBC European Programme Limit;

 

(d) in respect of a Third Party Note Purchaser in relation to the Notes and the
Variable Funding Facilities, the lower of:

 

  (i) that Third Party Note Purchaser’s Third Party Note Purchaser Proportion of
the Maximum VLN Amount; and

 

  (ii) that Third Party Note Purchaser’s Third Party Note Purchaser European
Programme Limit,

in each case as applicable and as the context may so require;

Volume Rebate Credit means at any time the aggregate amount of all credits
against the price of goods to be supplied by BSM to Obligors following the date
of issue of the Volume Rebate Letters relating thereto granted by BSM pursuant
to the terms of the Volume Rebate Letters relating thereto and issued by BSM to
certain Obligors;

Volume Rebate Letter means, in relation to BSM, a letter from BSM to an Obligor
granting a Volume Rebate Credit substantially in the form contained in Appendix
C to the Ancillary Agreement or on alternative terms that do not permit the
Obligor to set off the Volume Rebate Credit against outstanding Receivables;

Voting Stock of any person means capital stock or other equity interests of any
class or classes (however designated) having ordinary power for the election of
directors or other similar governing body of such person (including, without
limitation, general partners of a partnership), other than stock or equity
interests having such power only by reason of the happening of a contingency;

 

Page 61



--------------------------------------------------------------------------------

Execution version

 

Yield / Fee Reserve means an amount calculated as at each Determination Date
equal to the sum of:

 

(a) the Yield / Fee Reserve Percentage as at such Determination Date multiplied
by the outstanding Capital as at such Determination Date; and

 

(b) the Servicer Fee Reserve Percentage multiplied by:

 

  (i) the aggregate EUR Equivalent of the Outstanding Balance of the Purchased
Receivables as at such Determination Date; less

 

  (ii) the aggregate EUR Equivalent of all Dilutions in respect of Purchased
Receivables as at such Determination Date;

Yield / Fee Reserve Percentage means a percentage calculated as at each
Determination Date equal to:

 

[     1.5x(A+B)     ]   xC     360      

where:

 

A is the higher of:

 

(a) 3 per cent; and

 

(b) the Euribor Rate, save that if the Euribor Rate is not available, the then
highest applicable Alternate Rate shall apply;

 

B is the Applicable Margin; and

 

C is the highest three-month rolling average Turnover Ratio at any time during
the period of 12 consecutive complete Determination Periods ending on such
Determination Date.

2.3 Any reference in any Transaction Document to:

administration, bankruptcy, liquidation, dissolution, receivership or winding-up
of a person shall be construed so as to include any equivalent or analogous
proceedings (including any suspension of payments) under the laws of the
jurisdiction in which such person is incorporated (or, if not a company or
corporation, domiciled) or any jurisdiction in which such person has its
principal place of business;

agreed form means, in relation to any documents, the draft of the document which
has been agreed between the relevant parties thereto and initialled on their
behalf for the purpose of identification;

Clause, Recital, Appendix or Schedule in any Transaction Document is, subject to
any contrary indication, a reference to a Clause of, or a recital or appendix or
schedule to, the relevant Transaction Document;

EUR or € or euro means the currency introduced at the commencement of the third
stage of European Economic and Monetary Union as of 1 January 1999 pursuant to
the Treaty establishing the European Communities (as amended by the Treaty on
European Union and as amended by the Treaty of Amsterdam);

 

Page 62



--------------------------------------------------------------------------------

Execution version

 

holding company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a subsidiary;

including shall be construed as meaning including without limitation;

indebtedness shall be construed so as to include any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;

a person shall be construed as being insolvent if such person goes into
administration, bankruptcy, liquidation, dissolution, receivership or winding up
or such person is unable to pay its debts as they fall due or such person’s
liabilities exceed its assets;

month is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a Business
Day, it shall end on the next Business Day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding Business Day; provided that, if a period
starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
months shall be construed accordingly);

person or Person shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;

Pounds Sterling, pounds, sterling, GBP or £ means the lawful currency as at the
date of this Deed of the United Kingdom and Northern Ireland;

stamp duty shall be construed as a reference to any stamp, registration or other
documentary Tax or other similar Taxes or duties (including, without limitation,
any penalty or interest payable in connection with any failure to pay or any
delay in paying out any of the same);

subsidiary of a company or corporation shall be construed as a reference to any
company or corporation:

 

(a) which is controlled, directly or indirectly, by the first mentioned company
or corporation; or

 

(b) more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the first mentioned company or corporation; or

 

(c) which is a subsidiary of another subsidiary of the first mentioned company
or corporation and for these purposes a company or corporation shall be treated
as being controlled by another if that other company or corporation is able to
direct its affairs and/or to control the composition of its board of directors
or equivalent body;

US or United States shall be construed as a reference to the United States of
America;

US$, USD, Dollars or $ means the lawful currency as at the date of this Deed of
the United States of America;

 

Page 63



--------------------------------------------------------------------------------

Execution version

 

Value Added Tax and VAT shall be construed as a reference to value added tax
under the laws of any jurisdiction.

2.4 Where a definition is stated to mean an amount (the first amount) which is
the greater of zero and another amount (the second amount) if the second amount
is also zero or is a negative amount, the first amount shall be deemed to mean
zero.

2.5 When used in any of the Transaction Documents, the terms relevant Settlement
Date, relevant Determination Date or relevant Determination Period will mean the
Settlement Date, relative to a particular Determination Date and/or
Determination Period, or the Determination Date relative to a particular
Determination Period and/or Settlement Date or the Determination Period relative
to a particular Determination Date and/or Settlement Date as the case may be.

2.6 Where a denominator in any fraction to be used in connection with any
calculation in a definition is zero, the relevant fraction will be zero.

2.7 The headings in any Transaction Document shall not affect its
interpretation. References to Clauses, Schedules and Articles in any Transaction
Document shall, unless its context otherwise requires, be construed as
references to the Clauses of, Schedules to, and Articles of such document.

2.8 Unless the context otherwise requires, words denoting the singular number
only shall include the plural number also and vice versa, words denoting one
gender only shall include the other genders and words denoting persons only
shall include firms, corporations and other organised entities, whether separate
legal entities or otherwise, and vice versa.

2.9 Unless the context otherwise requires, any reference in any Transaction
Document to:

 

(a) any agreement or other document shall be construed as a reference to the
relevant agreement or document as the same may have been, or may from time to
time be, replaced, extended, amended, varied, novated, supplemented or
superseded;

 

(b) any statutory provision or legislative enactment shall be deemed also to
refer to any re enactment, modification or replacement thereof and any statutory
instrument, order or regulation made thereunder or under any such re-enactment;

 

(c) any party to a Transaction Document shall include references to its
successors, transferees, permitted assignees and any person deriving title under
or through it; references to the address of any person shall, where relevant, be
deemed to be a reference to its address as current from time to time;

 

(d) a person shall include a reference to an individual, a partnership, a
corporation, a business trust, a joint stock company, a trust, an unincorporated
association, a joint venture, a governmental authority and any other entity of
whatever nature, as the context may require;

 

(e) unless stated otherwise, any provision setting forth an obligation to pay an
amount in respect of remuneration or costs or charges or expenses shall be
inclusive of any applicable amount in respect of VAT or similar Tax charged or
chargeable in respect thereof at any rate; and

 

(f) the provisions contained in any schedule or appendix to any Transaction
Document have effect as if they had been incorporated in such Transaction
Document.

 

Page 64



--------------------------------------------------------------------------------

Execution version

 

2.10 Unless expressly agreed otherwise, interest rates and discount factors
refer to a calculation in arrear on the basis of actual days elapsed and 360
days per annum.

2.11 Any determination of or in relation to any Purchased Receivable which is
payable in Pounds Sterling (whether in relation to the Outstanding Balance of
such Purchased Receivable, the Initial Purchase Price or Deferred Purchase Price
in respect of such Purchased Receivable, or any Collections or Deemed
Collections in relation to such Purchased Receivable or otherwise and including,
for the avoidance of doubt, in relation to any calculation of any Reserve or
Reserve Percentage or other calculation required for any purpose under any
Transaction Document) and which is required to be made under or pursuant to any
Transaction Document shall, unless provided otherwise, be made by using the Euro
Equivalent of such Purchased Receivable.

2.12 A reference to a Determination Period or Determination Date in any
definition or other provision of any other Transaction Document shall, to the
extent such Determination Period or Determination Date would fall prior to the
Funding Date, be construed as a reference to a complete calendar month and the
last day of a complete calendar month respectively.

2.13 A Cash Control Event, a Servicer Default, or a Termination Event shall be
deemed to be continuing unless waived in writing by the Funding Agent acting on
a Unanimous Purchaser Instruction or, if capable of being cured, cured to the
satisfaction of the Funding Agent acting on a Unanimous Purchaser Instruction.

3. AGREEMENT

The parties hereto acknowledge that the provisions contained in Clauses 3
(Agreement) to 23 (Trustee Act) (inclusive) shall, except where the context
otherwise requires and save where there is an express provision to the contrary,
have effect with regard to and apply in respect of, each Transaction Document
(as the same shall be amended, varied or supplemented from time to time in
accordance with the terms thereof) as though the same were set out therein in
full mutatis mutandis.

4. JURISDICTION

Submission to Jurisdiction

4.1 Each party agrees that the courts of England and Wales shall have exclusive
jurisdiction to settle any dispute (including, without limitation, claims for
set-off and counterclaim) which may arise in connection with the creation,
validity, effect, interpretation or performance of, or the legal relationships
established by the Variable Funding Agreement, the Notes, the Subordinated VLN
Facility Agreements, the Subordinated VLNs, the Master Purchaser Deed of Charge,
the LCN Parent Undertaking, the BSM Parent Undertaking, the Master Receivables
Purchase Agreement, the Servicing Agreement, the Intercreditor and Indemnity
Deed, the Receivables Purchaser Account Bank Agreement and this Deed, to the
extent that it is incorporated in any such document (the Relevant Transaction
Documents), and any non-contractual obligations arising out of or in relation to
the Relevant Transaction Documents or otherwise arising in connection with the
same, and for such purposes irrevocably submits to the jurisdiction of the
courts of England.

Forum Conveniens and Enforcement Abroad:

4.2 Each party:

 

Page 65



--------------------------------------------------------------------------------

Execution version

 

 

(a) waives any objection to the choice of or submission to the courts of England
and Wales on the grounds of inconvenient forum or otherwise as regards
proceedings in connection with any Relevant Transaction Documents; and

 

(b) agrees that a judgment, declaration or order (whether interim or final) of a
court in England, in connection with any Relevant Transaction Document is
conclusive and binding on it and may be enforced against it in the courts of any
other jurisdiction.

Agents for Service of Process:

4.3 Without prejudice to any other mode of service:

 

(a) unless expressly otherwise agreed in any of the Transaction Documents each
of the Parent, BSM, LCN and the Subordinated VLN Facility Provider appoints the
following as their respective agent for service of process relating to any
proceedings before the courts of England and Wales pursuant to Clause 4 and
agrees to maintain the process agent in England notified to the Funding Agent:

Basell Polyolefins UK Ltd.

Carrington Works

Urmston

Manchester

United Kingdom

M31 4AJ

 

(b) unless expressly otherwise agreed in any of the Transaction Documents each
of the Master Purchaser and the Corporate Administrator appoints the following
as their respective agent for service of process relating to any proceedings
before the courts of England and Wales pursuant to Clause 4 and agrees to
maintain the process agent in England notified to the Funding Agent:

TMF Management (UK) Limited

Pellipar House, First Floor

9 Cloak Lane

London EC4R 2RU

United Kingdom

 

(c) each party agrees that any failure by a process agent to notify any party of
the process shall not invalidate the proceedings concerned; and

 

(d) each party consents to the service of process relating to any such
proceedings by prepaid posting of a copy of the process to its address for
service of process for the time being applying under this Deed.

Non-exclusivity

4.4 Nothing in this Clause 4 (Jurisdiction) limits the right of a party to bring
proceedings against the relevant party in connection with any Transaction
Documents or any non-contractual obligations arising out of or in connection
with any Transaction Document:

 

(a) in any other court of competent jurisdiction; or

 

(b) concurrently in more than one jurisdiction.

 

Page 66



--------------------------------------------------------------------------------

Execution version

 

5. FURTHER ASSURANCES

Each of the parties agrees from time to time, at its expense, promptly to
execute (if necessary) and deliver all further instruments and documents, and to
take all further actions, that the Funding Agent may reasonably request to
implement and/or give effect to each Transaction Document and the transactions
contemplated thereby.

6. NOTICES

6.1 Any notice to be given by one party to any other party under, or in
connection with, any Transaction Document shall be in writing and signed by or
on behalf of the party giving it. Any such notice shall be served by sending it
by fax to the number set out in Clause 6.2, or delivering it by hand, or sending
it by pre-paid recorded delivery or registered post, to the address set out in
Clause 6.2 and in each case marked for the attention of the relevant party (or
as otherwise notified from time to time in accordance with the provisions of
this Clause 6.1). Any notice so served by hand, fax or post shall be deemed to
have been duly given:

 

(a) in the case of delivery by hand, when delivered;

 

(b) in the case of fax, at the time of transmission;

 

(c) in the case of pre-paid recorded delivery or registered post, at 10.00 a.m.
(Central European Time) on the second Business Day following the date of
posting,

provided that in each case where delivery by hand or fax occurs after 6.00 p.m.
(Central European Time) on a Business Day or on a day which is not a Business
Day, service shall be deemed to occur at 9.00 a.m. on the next following
Business Day.

References to time in this Clause are to local time in the country of the
addressee.

All notices shall be copied to the Master Purchaser, the Servicers, the Sellers
and the Funding Agent.

6.2 The addresses and fax numbers of the parties for the purpose of Clause 6.1
are as follows:

 

THE PARENT

LYONDELL BASELL INDUSTRIES N.V.    Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

  

For the attention of:

 

   Stephane Vayron   

Fax:

 

   +31 (0) 10 27 54 234   

with a copy to:

 

      Frank van Es   

 

Page 67



--------------------------------------------------------------------------------

Execution version

 

   Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

  

Fax:

 

   +31 (0) 10 27 54 234   

with a copy to:

 

     

Claire Liu

 

      Address:   

LyondellBasell Treasury

1221 McKinney

P.O. Box 3646

Houston

Texas 77253-3646

USA

  

Fax:

 

   +1 713 309 7136   

with a copy to:

 

     

Eileen Cheng

 

      Address:   

LyondellBasell

LyondellBasell Tower

Suite 300

1221 McKinney Street

Houston

TX 77010

USA

   Fax:    +1 713 309 4631

BSM AS SELLER, MASTER SERVICER, SERVICER AND THE SUBORDINATED VLN FACILITY
PROVIDER

BASELL SALES & MARKETING COMPANY B.V.    Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

   Fax:   

+31 (0) 10 27 54 234

 

  

For the Attention of:

 

   Stephane Vayron   

with a copy to:

 

     

Frank van Es

 

      Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

   Fax:    +31 (0) 10 27 54 234

 

Page 68



--------------------------------------------------------------------------------

Execution version

 

 

  

with a copy to:

 

     

Peggy Van Bavel

 

      Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

   Fax:    +31 (0) 10 27 54 234

LCN AS SELLER AND SERVICER

      LYONDELL CHEMIE NEDERLAND B.V.    Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

  

Fax:

 

   +31 (0) 10 27 54 234   

For the Attention of:

 

   Stephane Vayron   

with a copy to:

 

     

Frank van Es

 

      Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

  

Fax:

 

   +31 (0) 10 27 54 234   

with a copy to:

 

     

Peggy Van Bavel

 

      Address:   

Groot Handelsgebow

Stationsplein 45

3013 AK Rotterdam

The Netherlands

 

   Fax:    +31 (0) 10 27 54 234

THE MASTER PURCHASER

      BASELL POLYOLEFINS COLLECTIONS LIMITED    Address:   

c/o TMF Administration Services

Limited

53 Merrion Square

Dublin 2

Ireland

 

  

Fax:

 

  

+353 (1) 614 6250

 

   For the attention of:    TMF Administration Services Ltd

 

Page 69



--------------------------------------------------------------------------------

Execution version

 

 

  

with a copy to:

 

     

CITIBANK, N.A.,

LONDON BRANCH

(as Funding Agent)

 

      Address:   

Citigroup Centre,

33 Canada Square,

Canary Wharf,

London E14 5LB

 

   Fax:   

+44 (0)20 7986 4705

 

   For the attention of:    Charles Prowse

THE CORPORATE ADMINISTRATOR

TMF ADMINISTRATION SERVICES LIMITED

 

   Address:   

53 Merrion Square,

Dublin 2,

Ireland

  

Fax:

 

   +353 (1) 614 6250    For the attention of:    The Directors

THE FUNDING AGENT

      CITIBANK, N.A., LONDON BRANCH    Address:   

Citigroup Centre,

33 Canada Square,

Canary Wharf,

London E14 5LB

 

   Fax:   

+44 (0)20 7986 4705

 

   For the attention of:    Charles Prowse

THE SECURITY TRUSTEE

      CITICORP TRUSTEE COMPANY LIMITED    Address:   

Agency and Trust

14th Floor

Citigroup Centre

33 Canada Square

Canary Wharf

London E14 5LB

 

   Fax:   

+44 (0)20 7500 5877

 

   For the attention of:    Agency and Trust

THE RECEIVABLES PURCHASER TRANSACTION ACCOUNT BANK

CITIBANK, N.A., LONDON BRANCH    Address:   

Citigroup Centre,

33 Canada Square,

Canary Wharf,

London E14 5LB

 

   Fax:   

+44 (0)20 7986 4705

 

   For the attention of:    Charles Prowse

 

Page 70



--------------------------------------------------------------------------------

Execution version

 

COMMITTED PURCHASERS

BANK OF AMERICA, N.A., LONDON BRANCH    Address:   

Bank of America N.A., London

Branch

2 King Edward Street

London EC1A 1HQ

United Kingdom

   Fax:   

0208 726 5101

 

   For the attention of:   

George Ross / Rebecca Eason /

Matthew Lockwood

 

   Email:   

george.ross@baml.com / dg.emea_structured_loans@baml.com

 

CITIBANK N.A., LONDON BRANCH    Address:   

c/o Citibank N.A., London Branch

Citigroup Centre

33 Canada Square

London E14 5LB

United Kingdom

   Fax:   

+44 (0)20 70678074

 

   For the attention of:   

Charles Prowse, European Conduit Securitisation

 

REGENCY ASSETS LIMITED    Address:   

Deutsche International Corporate Services (Ireland) Limited,

5 Harbourmaster Place,

IFSC,

Dublin 1,

Ireland

 

   Telephone:   

+353 1 680 6000

 

   Fax:   

+353 1 680 6050

 

   For the attention of:   

Company Secretary and Michael

Carroll

 

   Email:   

corporate.services@db.com and

michael.carroll@db.com

 

Page 71



--------------------------------------------------------------------------------

Execution version

 

  

with a copy to:

 

     

Ingram Lyons and

Graham Walton

 

      Address:   

HSBC Bank PLC

8 Canada Square,

London E145HQ,

United Kingdom

   Fax:   

+44 (0)207 991 4140

 

   Email:   

ingram.lyons@hsbcib.com and

graham.s.walton@hsbcib.com

 

  

with a copy to:

 

     

Alex Chesculescu and

Victoria Lindsell

 

      Address:   

HSBC Bank PLC

8 Canada Square,

London E145HQ,

United Kingdom

 

   Email:   

alex.chesculescu@hsbc.com and

victoria.lindsell@hsbcib.com

 

UNCOMMITTED PURCHASERS

CAFCO, LLC    Address:   

c/o Citibank N.A.

750 Washington Boulevard

Stamford, Connecticut 06901

USA

  

Fax:

 

  

Fax: +1 914 274 9038

 

   For the attention of:   

Conduit Management/Global

Securitised Products

 

  

AND

 

      Address:   

c/o Citibank N.A., London Branch

Citigroup Centre

33 Canada Square

London E14 5LB

United Kingdom

   Fax:   

+44 (0)20 70678074

 

     

Charles Prowse, European Conduit

Securitisation

 

CHARTA, LLC    Address:   

c/o Citibank N.A.

750 Washington Boulevard

Stamford, Connecticut 06901

USA

  

Fax:

 

  

Fax: +1 914 274 9038

 

   For the attention of:   

Conduit Management/Global

Securitised Products

 

   AND   

 

Page 72



--------------------------------------------------------------------------------

Execution version

 

 

   Address:    c/o Citibank N.A., London Branch


Citigroup Centre

33 Canada Square

London E14 5LB

United Kingdom

   Fax:    +44 (0)20 70678074

 

      Charles Prowse, European Conduit
Securitisation

 

CIESCO, LLC    Address:    c/o Citibank N.A.


750 Washington Boulevard

Stamford, Connecticut 06901

USA

   Fax:    Fax: +1 914 274 9038

 

   For the attention of:    Conduit Management/Global


Securitised Products

 

  

AND

 

      Address:    c/o Citibank N.A., London Branch


Citigroup Centre

33 Canada Square

London E14 5LB

United Kingdom

   Fax:    +44 (0)20 70678074

 

      Charles Prowse, European Conduit


Securitisation

 

CRC FUNDING, LLC    Address:    c/o Citibank N.A.


750 Washington Boulevard

Stamford, Connecticut 06901

USA

   Fax:    Fax: +1 914 274 9038

 

   For the attention of:    Conduit Management/Global
Securitised Products

 

  

AND

 

      Address:    c/o Citibank N.A., London Branch


Citigroup Centre

33 Canada Square

London E14 5LB

United Kingdom

   Fax:    +44 (0)20 70678074

 

      Charles Prowse, European Conduit
Securitisation

 

Page 73



--------------------------------------------------------------------------------

Execution version

 

 

REGENCY ASSETS LIMITED    Address:    Deutsche International Corporate
Services (Ireland) Limited,

5 Harbourmaster Place,

IFSC,

Dublin 1,

Ireland

 

   Telephone:    +353 1 680 6000

 

   Fax:    +353 1 680 6050

 

   For the attention of:    Company Secretary and Michael


Carroll

 

   Email:    corporate.services@db.com and


michael.carroll@db.com

 

  

with a copy to:

 

     

Ingram Lyons and

Graham Walton

 

      Address:    HSBC Bank PLC


8 Canada Square,

London E145HQ,

United Kingdom

   Fax:    +44 (0)207 991 4140

 

   Email:    ingram.lyons@hsbcib.com and


graham.s.walton@hsbcib.com

 

  

with a copy to:

 

     

Alex Chesculescu and

Victoria Lindsell

 

      Address:    HSBC Bank PLC


8 Canada Square,

London E145HQ,

United Kingdom

 

   Email:    alex.chesculescu@hsbc.com and
victoria.lindsell@hsbcib.com

A party may notify any of the other parties to any of the Transaction Documents
of a change to its name, relevant addressee, address or fax number for the
purposes of this Clause 6.2, provided that such notice shall only be effective
on:

 

(a) the date specified in the notice as the date on which the change is to take
place; or

 

(b) if no date is specified or the date specified is less than five Business
Days after the date on which notice is given, the date following five Business
Days after notice of any change has been given.

7. DEFAULT INTEREST

7.1 If any sum due and payable by a Seller, a Servicer, the Parent or a
Subordinated VLN Facility Provider is not paid on the due date therefor in
accordance with the provisions of the relevant Transaction Documents or if any
sum due and payable by a Seller, a Servicer, the Parent or the Subordinated VLN
Facility Provider under any judgment or decree of any court in connection
herewith is not paid on the date of such judgment or decree, the period
beginning on such due date or, as the case may be, the date of such judgment or
decree and ending on the date upon which the obligation of such Seller, such
Servicer, the Parent or the Subordinated VLN Facility Provider to pay such sum
(the balance thereof for the time being

 

Page 74



--------------------------------------------------------------------------------

Execution version

 

unpaid being herein referred to as an unpaid sum) is discharged shall be divided
into successive periods, each of which (other than the first) shall start on the
last day of the preceding such period and the duration of each of which shall be
selected by the person to whom such sum is payable.

7.2 During each such period relating thereto as is mentioned in Clause 7.1 an
unpaid sum shall bear interest at the rate per annum which is the sum of two per
cent. and the European Interbank offered rate for deposits in EUR for the period
for which such rate is to be determined which appears on Bloomberg page “EBF” or
such other page as may replace page “EBF” at or about 11.00 a.m. (London time)
on the date upon which quotations would ordinarily be given by prime banks in
the European Interbank Market for deposits in EUR or such other currency as such
unpaid sum may be denominated for such period provided that, if, for any such
period, no such offered rate appears on the said Reuters screen, the rate of
interest applicable to such unpaid sum shall be the rate per annum at which
Citibank N.A., London Branch was offering to prime banks in the European
Interbank Market deposits in the currency in which such unpaid sum is
denominated for the period for which such rate is to be determined.

7.3 Any interest which shall have accrued under Clause 7.2 in respect of an
unpaid sum shall be due and payable and shall be paid by the applicable Seller,
the applicable Servicer, the Parent or the Subordinated VLN Facility Provider
(as the case may be) at the end of the period by reference to which it is
calculated or on such other dates as the Person to whom such sum is owed may
specify by written notice to the applicable Seller, the applicable Servicer, the
Parent or the Subordinated VLN Facility Provider (as the case may be).

7.4 If the Issuer fails to pay when due any amount payable to an Affected Person
under the Variable Funding Agreement or a Note, then interest shall be payable
on such amount on the terms and subject to clause 15 of the Variable Funding
Agreement.

8. FEES, COSTS, EXPENSES AND TAXATION

Costs and Expenses

8.1 Without prejudice to the provisions of the other Transaction Documents, BSM
and LCN jointly and severally hereby agree (without double counting and
duplication) from time to time to indemnify on a full after-Tax basis all
claims, liabilities, losses, damages suffered by and all costs, fees and
expenses (including legal expenses) incurred by (provided in the case of
paragraphs (a), (c) and (d) below such costs, fees and expenses are reasonably
incurred and properly documented) the Master Purchaser, the Security Trustee or
the Funding Agent in connection with:

 

(a) any variation, consent or approval, or any steps taken with a view to any
variation, consent or approval, in each case relating to or in connection with
any of the Transaction Documents or any related document which was requested by
or required by a Seller, a Servicer, the Master Servicer, the Parent or a
Subordinated VLN Facility Provider;

 

(b) the preservation or enforcement of, or any action taken to preserve or
enforce, any of their rights under any of the Transaction Documents or any
related documents including associated properly documented costs, fees and
expenses (including legal expenses) incurred by each Note Purchaser and each
Noteholder;

 

(c) the exercise by the Master Purchaser, the Security Trustee or the Funding
Agent of its rights to monitor compliance by the Sellers, the Servicers, the
Master Servicer, the Parent or the Subordinated VLN Facility Provider with its
obligations under the Transaction Documents;

 

Page 75



--------------------------------------------------------------------------------

Execution version

 

 

(d) any audit by any such party and/ or any relevant auditors in relation to
transaction cash flows, the performance of the Purchased Receivables,
Collections and procedures relating to Collections, and

 

(e) any currency redenomination solely as a result of a country ceasing to use
euro as its currency,

and (for the avoidance of doubt) BSM and LCN shall pay to the Master Purchaser
and each Note Purchaser, the Security Trustee, each Noteholder or the Funding
Agent, as appropriate, such amount as shall represent any value added tax, sales
tax, purchase tax or other similar taxes or duties associated with such costs,
fees and expenses (if any) howsoever charged to, or suffered by the Master
Purchaser, each Note Purchaser, the Security Trustee, each Noteholder or the
Funding Agent).

Fees general

8.2 All invoices submitted to BSM under this Clause 8 shall be in reasonable
detail, provided that invoices with respect to any audits performed pursuant to
any of the Transaction Documents shall be in a form that is consistent with
market practice (and the Funding Agent will give BSM prior notice of any quotes
it receives as to the costs and expenses of such audits).

8.3 If BSM does not pay any of the fees referred to in this Clause 8, the Master
Purchaser hereby undertakes that it shall pay such fees in accordance with
Clause 8 to the Funding Agent to the extent that they have not been paid by BSM.

Alternate Collection Agent

8.4 Without prejudice to the provisions of the other Transaction Documents, BSM
and LCN undertake jointly and severally that they shall on demand pay to the
Master Purchaser such amounts as are required by the Master Purchaser to pay in
full (on an after Tax basis) all costs, fees and expenses invoiced by the
Alternate Collection Agent and charged to the Master Purchaser, the Funding
Agent and/or the Security Trustee in connection or in respect of the appointment
of the Alternate Collection Agent in accordance with the Servicing Agreement.

Duties and Taxes

8.5 Without prejudice to the provisions of the other Transaction Documents, BSM
and LCN shall pay on a joint and several basis any stamp, documentary, transfer,
excise, registration, filing and other similar duties, levies, fees or Taxes to
which:

 

(a) any of the Transaction Documents or any related documents; or

 

(b) any purchase of Receivables under the Master Receivables Purchase Agreement;
or

 

(c) any transaction contemplated under the Transaction Documents and the related
documents including the assignment, release, resale or re-assignment of any
Receivable; or

 

Page 76



--------------------------------------------------------------------------------

Execution version

 

 

(d) the enforcement of the rights of the Master Purchaser, each Note Purchaser,
the Security Trustee, each Noteholder and the Funding Agent,

may be subject or give rise and BSM and LCN shall fully indemnify on a joint and
several basis the Master Purchaser, each Note Purchaser, the Security Trustee,
each Noteholder and the Funding Agent, on an after-Tax basis, from and against
any losses or liabilities which any of them may properly incur or otherwise
suffer as a result of any delay in paying or omission to pay such duties,
levies, fees or taxes (other than any Tax on the net income of the Master
Purchaser, the Security Trustee, each Noteholder, each Note Purchaser and the
Funding Agent).

Value Added and Sales Tax

8.6 Any amounts stated in any Transaction Document to be payable, or payable in
connection with any Transaction Document, by a Seller, the Master Servicer, any
other Servicer, the Parent or the Subordinated VLN Facility Provider are
exclusive of value added tax, sales tax, purchase tax or other similar taxes or
duties and accordingly, to the extent that any such taxes arise in respect of
such payments, such Seller, such Servicer, the Parent or the Subordinated VLN
Facility Provider (as the case may be) shall, in addition, pay any amount
properly charged in respect of any such taxes or duties.

8.7 Any amounts stated in any Transaction Document to be payable by the Master
Purchaser, the Security Trustee, the Funding Agent and any Noteholder are unless
otherwise expressly provided in any Transaction Document inclusive of value
added tax, sales tax, purchase tax or other similar taxes or duties.

Grossing Up

 

8.8 (a)  All payments made by each Seller, any Servicer, the Master Servicer,
the Parent or the Subordinated VLN Facility Provider to the Master Purchaser,
each Note Purchaser, the Security Trustee, each Noteholder and the Funding Agent
under or in connection with any Transaction Document shall be made in full
without any deduction or withholding in respect of Taxes (or otherwise) unless
the deduction or withholding is required by law in which event such Seller, such
Servicer, the Parent or the Subordinated VLN Facility Provider shall:

 

  (i) ensure that the deduction or withholding does not exceed the minimum
amount legally required; and

 

  (ii) forthwith pay to the Master Purchaser, the Security Trustee, the relevant
Noteholder and/or, as the case may be, the Funding Agent such additional amount
(other than any Tax on the net profit of the Master Purchaser, the relevant Note
Purchaser, the Security Trustee, the relevant Noteholder or the Funding Agent)
so that the net amount received by the Master Purchaser, the relevant Note
Purchaser, the Security Trustee, the relevant Noteholder or the Funding Agent as
the case may be, will equal the full amount which would have been received by it
had no such deduction or withholding been made.

 

(b) BSM and LCN hereby undertake jointly and severally to indemnify the Master
Purchaser, each Note Purchaser, the Security Trustee and each Noteholder, in
respect of any withholding or deduction on account of Tax on the payment of any
amount due in respect of any Purchased Receivable or otherwise due under any
Transaction Document such that the Master Purchaser, each Note Purchaser, each
Note Purchaser, the Security Trustee and each Noteholder, as the case may be,
receives the same amount that it would have received had there been no such
withholding or deduction.

 

Page 77



--------------------------------------------------------------------------------

Execution version

 

 

(c) All payments made to a Seller, a Servicer, the Master Servicer, the Parent
or the Subordinated VLN Facility Provider by the Master Purchaser, any Note
Purchaser, any Noteholder or, as the case may be, the Security Trustee or the
Funding Agent under or in connection with any Transaction Document shall be made
in full without any deduction or withholding in respect of Taxes (or otherwise)
unless the deduction or withholding is required by law in which event the Master
Purchaser, the relevant Note Purchaser, Noteholder or the Security Trustee or
the Funding Agent, as the case may be shall ensure that the deduction or
withholding does not exceed the minimum amount legally required. For the
avoidance of doubt, save as otherwise expressly provided in any Transaction
Document none of the Master Purchaser, any Note Purchaser, any Noteholder or the
Security Trustee or the Funding Agent shall be obliged to gross up any such
payment following any such deduction or withholding.

Tax Credits

8.9 If a Seller, any Servicer, the Master Servicer, the Parent or the
Subordinated VLN Facility Provider pays any additional amount (an Additional
Payment) under Clause 8.8 and the Master Purchaser, a Note Purchaser, the
Security Trustee, a Noteholder or the Funding Agent, as the case may be,
effectively obtains a refund of Tax or credit against Tax on its overall net
income by reason of that Additional Payment (a Tax Credit) and the Master
Purchaser, the relevant Note Purchaser, the relevant Noteholder, the Security
Trustee or the Funding Agent, as the case may be, is able to identify such Tax
Credit as being attributable to such Additional Payment, then the Master
Purchaser, the relevant Note Purchaser, the relevant Noteholder, the Security
Trustee or the Funding Agent, as the case may be, shall reimburse such Seller,
such Servicer, the Master Servicer, the Parent or such Subordinated VLN Facility
Provider (as the case may be) such amount as the Master Purchaser, the relevant
Note Purchaser, the relevant Noteholder, the Security Trustee or the Funding
Agent, as the case may be, shall determine to be the proportion of such Tax
Credit as will leave it, after that reimbursement, in no better or worse
position than it would have been in if that Additional Payment had not been
required. The Master Purchaser, the relevant Note Purchaser, the relevant
Noteholder, the Security Trustee or the Funding Agent, as the case may be, shall
use reasonable efforts to claim any Tax Credit and, if it does so claim, shall
have absolute discretion as to the extent, order and manner in which it does so
but shall in no circumstances be liable to any Seller, any Servicer, the Master
Servicer, the Parent or the Subordinated VLN Facility Provider for not doing so.

After Tax Amount

8.10 In the event that any taxing authority seeks to charge or Tax any sum paid
to the Master Purchaser, a Note Purchaser, a Noteholder, the Security Trustee or
the Funding Agent as a result of the indemnities contained herein then the
amount so payable shall be grossed up by such amount as will ensure that after
payment of the Tax so charged (and taking account of the Tax effect of any loss
giving rise to the right to such an indemnity) there shall be left a sum equal
to the amount that would otherwise be payable under such indemnity or
obligation.

9. WAIVERS; REMEDIES CUMULATIVE

9.1 No failure or delay by any party hereto in exercising any right, power or
privilege under any Transaction Document to which it is a party or available at
law shall impair such right, power or remedy or operate as a waiver thereof. The
single or partial exercise of any right, power or remedy under this Deed or any
Transaction Document to which it is a party or at law shall not preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy under this Deed or any Transaction Document to which it is a party or at
law.

 

Page 78



--------------------------------------------------------------------------------

Execution version

 

9.2 The rights of any party to any Transaction Document shall not be capable of
being waived otherwise than by an express waiver in writing or by a waiver in
such other form as may be agreed by the parties to the relevant Transaction
Document for the purposes of minimising or avoiding liability to stamp tax.

9.3 The rights, powers and remedies provided in this Deed and any Transaction
Document to which it is a party are cumulative and may be exercised as often as
they are considered appropriate and are in addition to any rights and remedies
provided by law.

10. MODIFICATION AND WAIVER

No amendment, modification or variation of any or all of the Transaction
Documents shall be effective unless it is in writing and signed by or on behalf
of each of the parties to the relevant Transaction Document to be so modified or
varied or initialled for identification on behalf of such parties or in such
other form as may be agreed by the parties to the relevant Transaction Document
for the purposes of minimising or avoiding any liability to stamp tax.

11. ENTIRE AGREEMENT

Each and every Transaction Document sets out the entire agreement and
understanding between the parties in respect of the subject matter of the
agreements contained therein and supersedes any previous agreement between the
parties relating to the subject matter therein. It is agreed that:

 

(a) no party has entered into any Transaction Document in reliance upon any
representation, warranty or undertaking of any other party which is not
expressly set out or referred to in any such Transaction Document;

 

(b) except for breach of an express representation or warranty under any
Transaction Document no party shall have any claim or remedy under any of the
Transaction Documents in respect of misrepresentation (whether negligent or
otherwise, and whether made prior to or at the time of execution of the
Transaction Documents) or untrue statement made by any other party;

 

(c) this Clause shall not exclude any liability for fraudulent
misrepresentation.

12. NO LIABILITY

Master Purchaser and Affected Person

12.1 No recourse under any obligation, covenant, or agreement of any party
(acting in any capacity whatsoever) contained in any Transaction Document shall
be had against any shareholder, officer, agent, employee or director of the
Master Purchaser or any Affected Person as such, by the enforcement of any
assessment or by any proceeding, by virtue of any statute or otherwise, it being
expressly agreed and understood that each Transaction Document is a corporate
obligation of the relevant party and no personal liability shall attach to or be
incurred by the shareholders, officers, agents, employees or directors of any
party as such, or any of them, under or by reason of any of the obligations,
covenants or agreements contained in any Transaction Document, or implied
therefore, and that any and all personal liability for breaches by such party of
any such obligations, covenants or agreements, either at law or by statute or
constitution, of every such shareholder, officer, agent, employee or director is
hereby expressly waived by the other parties as a condition of and consideration
for the execution of this Deed.

 

Page 79



--------------------------------------------------------------------------------

Execution version

 

Conduit Purchaser

12.2 No recourse under any obligation, covenant, or agreement of a Conduit
Purchaser (whether in its capacity as a Noteholder or otherwise) contained in
any Transaction Document shall be had against any shareholder, officer, trustee
or director of such Conduit Purchaser by the enforcement of any assessment or by
any proceeding, by virtue of any statute or otherwise, it being expressly agreed
and understood that each obligation, covenant and agreement of a Conduit
Purchaser under any Transaction Document is a corporate obligation and no
personal liability shall attach to or be incurred by the shareholders, officers,
trustees, agents, employees or directors of such Conduit Purchaser as such, or
any of them, or implied therefor, and that any and all personal liability for
breaches by such party of any such obligations, covenants or agreements, either
at law or by statute or constitution, of every such shareholder, officer,
trustee, agent, employee or director is hereby expressly waived by the other
parties as a condition of and consideration for the execution of this Deed.

12.3 This Clause 12 shall survive the termination of this Deed.

13. NO PETITION

Against the Issuer

13.1 Each party hereto (other than the Security Trustee) hereby undertakes to
the Issuer that it shall not, nor shall any party on its behalf, at any time
institute against, or join any person in instituting against the Issuer or any
or all of the revenues and assets of the Issuer any bankruptcy, winding up,
re-organisation, examination, arrangement, insolvency or liquidation proceeding
or other proceeding under any similar law nor petition for the appointment of a
receiver, administrator, examiner, administrative receiver, trustee, liquidator,
sequestrator or similar officer of it nor participate in any ex parte
proceedings.

Against any Conduit Purchaser

13.2 Each party hereby undertakes to each Conduit Purchaser that it shall not,
nor shall any party on its behalf, at any time take any corporate action or
other steps or institute against, or join any person instituting against, a
Conduit Purchaser or any or all of the revenues or assets of such party any
bankruptcy, winding-up, reorganisation, arrangement, dissolution, examinership,
insolvency or liquidation proceeding or other proceeding under any similar law
nor petition for the appointment of a receiver, administrator, administrative
receiver, trustee, liquidator, sequestrator or similar officer of it under any
bankruptcy, insolvency, receivership or similar law nor participate in any ex
parte proceedings.

13.3 This Clause 13 shall survive the termination of this Agreement

14. LIMITED RECOURSE

Against the Issuer

14.1 Notwithstanding any other provision of this Deed or any provisions in any
other Transaction Document, each party hereto agrees and acknowledges with the
Issuer that, save as otherwise provided for in any Transaction Document:

 

Page 80



--------------------------------------------------------------------------------

Execution version

 

 

(a) it will only have recourse in respect of any amount, claim or obligation due
or owing to it by the Issuer (the Claims) only to the extent of available funds
pursuant to the applicable Master Purchaser Priorities of Payments and subject
to the provisos therein, which shall be applied by the Security Trustee, subject
to and in accordance with the terms thereof and after all other prior ranking
claims in respect thereof have been satisfied and discharged in full;

 

(b) following the application of funds following enforcement of the security
interests created under the Master Purchaser Deed of Charge, subject to and in
accordance with the Master Purchaser Post-Enforcement Priorities of Payments,
the Issuer will have no assets available for payment of its obligations under
this Agreement, any Note, the Master Purchaser Deed of Charge and the other
Transaction Documents other than as provided for pursuant to the Master
Purchaser Deed of Charge, and that any Claims will accordingly be extinguished
to the extent of any shortfall; and

 

(c) the obligations of the Issuer under this Deed, each Note, the Master
Purchaser Deed of Charge and the other Transaction Documents will not be
obligations or responsibilities of, or guaranteed by, any other person or
entity.

Against any Conduit Purchaser

14.2 Notwithstanding any other provision of this Deed or any provisions in any
other Transaction Document, each party hereto agrees that the obligations of any
Conduit Purchaser under this Deed and any other Transaction Document shall be
without recourse to any officer, director, employee, stockholder, member, agent,
manager or incorporator of such Conduit Purchaser and shall be solely the
corporate obligations of such Conduit Purchaser and shall be payable solely to
the extent of funds received from the Issuer or from any party to any
Transaction Document in accordance with the terms of the Transaction Documents
and only in excess of funds necessary to pay the matured and maturing notes of
such Conduit Purchaser (or such Conduit Purchaser’s related issuing entity).

14.3 This Clause 14 shall survive the termination of this Deed.

15. FORCE MAJEURE

No party shall be liable to any other party in respect of any delay in
performing or inability to perform its obligations hereunder if the same is due
to act of God or public enemy, war, insurrections or riots, fire, flood,
explosion, earthquake, accident, epidemic or quarantine restrictions or to any
acts of government or of any governmental or regulatory or fiscal agency, or to
strikes or labour troubles causing cessation, slow down or interruption of work,
or due to any other cause whether of the kind hereinbefore mentioned or not, to
the extent that it is beyond the reasonable foresight and control of the party
concerned.

16. MISCELLANEOUS PROVISIONS

Payment to Sellers

16.1 LCN acknowledges and agrees that any amount payable to it by any
Transaction Party under the Transaction Documents may be paid by transferring
that amount to the relevant Seller Account and that such transfer shall
constitute a complete discharge of the obligation of the relevant Transaction
Party to pay such amount.

 

Page 81



--------------------------------------------------------------------------------

Execution version

 

Evidence of indebtedness

16.2 In any proceeding, action or claim relating to any Transaction Document a
statement as to any amount due which is certified as being correct by an officer
of a Note Purchaser, shall, unless otherwise provided in the Transaction
Document or this Deed, or in the case of manifest error, be prima facie evidence
that such amount is in fact due and payable.

Severability

16.3 Any provision of any Transaction Document or this Deed which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each of the parties hereto hereby waives any provision of law
but only to the extent permitted by law which renders any provision of any
Transaction Document prohibited or unenforceable in any respect.

No Set Off

16.4 Except as otherwise provided in the Transaction Documents and subject to
Clause 16.5, all payments required to be made under the Transaction Documents
shall be calculated without reference to any set-off or counterclaim and shall
be made free and clear of and without any deduction for or on account of any set
off or counterclaim, save as provided by mandatory provisions of law.

16.5 The Master Purchaser, the Funding Agent and the Security Trustee may (in
addition to any other rights it may have) at any time after a Termination Event
or Designated Potential Termination Event has occurred and is subsisting,
set-off, appropriate and apply any deposits and any other indebtedness held or
owing by such Person (acting in its capacity as such) to, or for the account of,
BSM (as Seller, Servicer and Master Servicer), LCN (as Seller and Servicer), the
Parent or the Subordinated VLN Facility Provider against any amount owing by
BSM, LCN, the Parent or the Subordinated VLN Facility Provider, as the case may
be, to such Person.

17. CONDITIONS PRECEDENT

17.1 The Transaction Documents shall not come into effect until the Funding
Agent (acting on behalf of the Note Purchasers) is satisfied that the conditions
precedent specified in Part A of Schedule 2 have been satisfied or waived by the
Funding Agent (acting on behalf of the Note Purchasers) and until each of the
items in Part B of Schedule 2 have been delivered to the Funding Agent or waived
by the Funding Agent (acting on behalf of the Note Purchasers), each in such
form and substance that is satisfactory to the Funding Agent.

17.2 The Note Purchasers shall not be required to advance funds under the Notes
to the Master Purchaser pursuant to the Variable Funding Agreement until such
time as the Funding Agent (acting on behalf of the Note Purchasers) is satisfied
that the conditions precedent specified in Part C of Schedule 2 have been
satisfied or the Funding Agent (acting on behalf of the Note Purchasers) has
waived the delivery or satisfaction of such conditions precedent.

18. COUNTERPARTS

This Deed may be executed in any number of counterparts, and by each party on
separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument. Delivery of a counterpart
of this Deed by e-mail attachment or telecopy shall be an effective mode of
delivery.

 

Page 82



--------------------------------------------------------------------------------

Execution version

 

19. CONFIDENTIALITY

None of the parties shall, and they shall procure that none of their agents or
representatives shall, during the continuance of any of the Transaction
Documents or after the termination of any of them, disclose to any person, firm
or company whatsoever any information relating to the business, finances or
other matters of a confidential nature of any other party to this Deed of which
it may in the course of its duties under this Deed or any Transaction Document
or otherwise have become possessed and all the parties shall use all reasonable
endeavours to prevent any such disclosure, provided however that the provisions
of this Clause 19 (Confidentiality) shall not apply:

 

(a) to the disclosure of any information which is expressly permitted or
required by the Transaction Documents to any person who is a party to any of the
Transaction Documents or is required in relation to the transactions envisaged
by the Transaction Documents;

 

(b) to the disclosure of any information already known to the recipient
otherwise than as a result of entering into or negotiating any of the
Transaction Documents provided that the recipient has not, to the knowledge of
the party disclosing information, acquired such information in breach of any
contractual obligation of confidentiality;

 

(c) to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the conduct of the recipient;

 

(d) to the extent that the recipient is required to disclose the same pursuant
to any law or order of any court or pursuant to any direction, request or
requirement (whether or not having the force of law) of any central bank or any
governmental or other regulatory authority (including any official bank
examiners or regulators) or stock exchanges;

 

(e) to the extent that the recipient needs to disclose the same for the
protection or enforcement of any of its rights under any of the Transaction
Documents;

 

(f) to the disclosure of any information to any provider of liquidity, credit
enhancement, hedging or other facilities (subject to them being informed of the
confidential nature of such information and being subject to confidentiality
restrictions consistent with this Clause 19);

 

(g) to the disclosure of any information to professional advisers who receive
the same under a duty of confidentiality;

 

(h) to the extent that the recipient needs to disclose the same to any of its
employees provided that before any such disclosure the recipient shall make the
relevant employees aware of its obligations of confidentiality under this Clause
19 and shall at all times procure compliance therewith by such employees;

 

(i) to the disclosure of any information with the written consent of the parties
hereto in form and substance satisfactory to the Funding Agent (acting on behalf
of the Note Purchasers);

 

(j) to the disclosure of any information to any rating agency in connection with
the rating assigned to the commercial paper notes of any Conduit Purchaser;

 

Page 83



--------------------------------------------------------------------------------

Execution version

 

 

(k) to the disclosure of any information reasonably disclosed to a prospective
Note Purchaser and/or Noteholder or a substitute Funding Agent or Security
Trustee (provided it is disclosed on the basis that the recipient will hold it
confidential and will not use it in the course of its business);

 

(l) to the disclosure of any information in order to register correctly
completed Forms MG01 and original executed copies of the Master Purchaser Deed
of Charge and any other requisite documents with the Registrar of Companies
notwithstanding that pursuant to the provisions of the Financial Collateral
Arrangements (No.2) Regulations 2003 (SI 2003 No.3226) no such registration may
be required; or

 

(m) to the disclosure of information to any and all Persons by the Sellers, the
Parent and the Servicers relating to the U.S. tax treatment and U.S. tax
structure of the transactions contemplated by the Transaction Documents.

20. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

In relation each Transaction Document governed by English law, a person who is
not a party to such Transaction Document shall, unless otherwise expressly
provided in a Transaction Document, have no right under the Contracts (Rights of
Third Parties) Act 1999 to enforce any of the terms thereof.

21. SECURITY TRUSTEE PARTY TO TRANSACTION DOCUMENTS

Better preservation and enforcement of rights

21.1 Except where any Transaction Document provides otherwise, the Security
Trustee has agreed to become a party to each Transaction Document to which it is
a party for the better preservation and enforcement of its rights under such
Transaction Document and shall not assume any liabilities or obligations under
any Transaction Document unless such obligation or liability is expressly
assumed by the Security Trustee in such Transaction Document.

Security Trustee has no responsibility

21.2 The Security Trustee shall not have any responsibility for any of the
obligations of the other Transaction Parties and the other Transaction Parties
acknowledge that the Security Trustee has no such responsibility and that the
Security Trustee is entitled to the protections contained in and on the terms
set out in the Master Purchaser Deed of Charge.

Reasonableness

21.3 Any reference in any Transaction Document involving compliance by the
Security Trustee in the discharge of its powers, duties and discretions
contained in such Transaction Document with a test of reasonableness (including
without limitation any reference in any Transaction Document to costs, expenses
or fees being “reasonably incurred”) shall be deemed to include a reference to a
requirement that such reasonableness shall be determined by reference solely to
the interests of such of the Master Purchaser Secured Creditors as are
determined by the Security Trustee in its discretion having regard to any
relevant conflict and priorities provisions in the Master Purchaser Deed of
Charge;

 

Page 84



--------------------------------------------------------------------------------

Execution version

 

Master Purchaser Deed of Charge governs Security Trustee

21.4 Each of the parties hereto agree that the exercise or performance or
non-exercise or non-performance of any of the trusts, powers, authorities,
duties, discretions or obligations of, or the giving of any consents by the
Security Trustee and the Security Trustee’s liability in relation to the same
shall in the case of each Transaction Document to which it is a party be subject
to the detailed provisions of the Master Purchaser Deed of Charge and in the
event of any conflict, the provisions of the Master Purchaser Deed of Charge
shall prevail.

22. CHANGE OF SECURITY TRUSTEE

If there is an appointment of a successor Security Trustee in accordance with
the terms of the Master Purchaser Deed of Charge each of the Transaction Parties
shall execute such documents and take such action as the successor Security
Trustee and the outgoing Security Trustee may reasonably require for the
purposes of vesting in the successor Security Trustee, the benefit of the
Transaction Documents and the rights, powers and obligations of the Security
Trustee under the Transaction Documents, and releasing the outgoing Security
Trustee from its future obligations under the Transaction Documents.

23. TRUSTEE ACT

In relation to each Transaction Document governed by English law and creating or
purporting to create a trust or fiduciary relationship, the parties hereto agree
that to the fullest extent permitted by law, none of the provisions of the
Trustee Act 2000 shall apply to the trust or fiduciary relationship created by
such Transaction Document or to the role of the trustee or fiduciary in relation
to such trust or fiduciary relationship. The disapplication of the Trustee Act
2000 as provided by this Clause 23 shall constitute an exclusion of the
provisions of the Trustee Act 2000 for the purposes of that act.

24. GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in relation to
this Deed are governed by, and shall be construed in accordance with, English
Law.

 

Page 85



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 1

THE ORIGINAL NOTE PURCHASERS

Part A – Committed Purchasers

Name of Committed Purchaser

BANK OF AMERICA, N.A., LONDON BRANCH

CITIBANK, N.A., LONDON BRANCH

REGENCY ASSETS LIMITED

Part B – Uncommitted Purchasers

Name of Uncommitted Purchaser

CHARTA, LLC

REGENCY ASSETS LIMITED

BANK OF AMERICA, N.A., LONDON BRANCH

 

Page 86



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 2

CONDITIONS PRECEDENT

Conditions Precedent

to the 2013 Closing Date

Part A

 

(a) The accuracy and completeness of all representations set forth in the
Transaction Documents.

 

(b) The Parent Undertaking has been duly executed and delivered.

Part B

Sellers and the Parent

 

(a) Copies of the latest versions of the constitutional documents of the Sellers
and the Parent certified to be a true and up to date copy of the original.

 

(b) Up-to-date Commercial Register excerpts in respect of the Sellers and the
Parent.

 

(c) Copies of the resolutions, in form and substance satisfactory to the Funding
Agent (acting on behalf of the Note Purchasers), of the boards of directors of
each of the Sellers and the Parent authorising the execution, delivery and
performance of this Deed and each of the other Transaction Documents (including,
in respect of the Parent, the Parent Undertaking), certified by an authorised
signatory of the relevant company as of the 2013 Closing Date which certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded.

 

(d) A Solvency Certificate in respect of the Sellers dated the date of this
Deed.

 

(e) A certificate as to the incumbency and signature of the officers or other
employees authorised to sign this Deed and the other documents referred to under
the heading “General” below on behalf of each of the Sellers and the Parent and
any certificate or other document to be delivered pursuant thereto, certified by
the company secretary or a director or an Authorised Representative of each of
the Sellers and the Parent together with evidence of the incumbency of such
company secretary or director or Authorised Representative.

The Master Purchaser

 

(f) Copies of the latest version of the memorandum and articles of association
of the Master Purchaser together with its certificate of incorporation and any
certificate of change of name certified by the company secretary or a director
of the Master Purchaser to be a true and up to date copy of the original.

 

(g) Copies of the resolutions of the board of directors of the Master Purchaser,
in form and substance satisfactory to the Funding Agent (acting on behalf of the
Note Purchasers) authorising the execution, delivery and performance of this
Deed and the other documents referred to under the heading “General” below to be
entered into by the Master Purchaser, certified by the company secretary or a
director of the Master Purchaser as of the date of this Deed, which certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded.

 

Page 87



--------------------------------------------------------------------------------

Execution version

 

 

(h) A certificate as to the incumbency and signature of the officers or other
employees authorised to sign this Deed and the other documents referred to under
the heading “General” below on behalf of the Master Purchaser and any
certificate or other document to be delivered pursuant thereto, certified by the
company secretary or a director of the Master Purchaser together with evidence
of the incumbency of such company secretary or director.

 

(i) A Solvency Certificate in respect of the Master Purchaser dated the date of
this Deed.

General

 

(j) Due execution and delivery of each of the Transaction Documents (each in a
form satisfactory to the Funding Agent, acting on behalf of the Note Purchasers)
by the respective parties thereto, and all documentation to be delivered
therewith (in a form satisfactory to the Funding Agent).

Part C

Legal Opinions

 

(a) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, the Note Purchasers and the Security Trustee dated on or prior to the
2013 Closing Date as to matters of English law as to the enforceability of the
Transaction Documents governed by English law and other relevant matters.

 

(b) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, Citibank, the Note Purchasers and the Security Trustee dated on or prior
to the 2013 Closing Date as to matters of Dutch law as to the enforceability of
the Transaction Documents and other relevant matters.

 

(c) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, Citibank, the Note Purchasers and the Security Trustee dated on or prior
to the 2013 Closing Date as to relevant matters of German law.

 

(d) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, Citibank, the Note Purchasers and the Security Trustee dated on or prior
to the 2013 Closing Date as to relevant matters of Belgian law.

 

(e) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, Citibank, the Note Purchasers and the Security Trustee dated on or prior
to the 2013 Closing Date as to certain matters of Italian law.

 

(f) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, Citibank, the Note Purchasers, and the Security Trustee dated on or prior
to the 2013 Closing Date as the relevant matters of French Law.

 

(g) A legal opinion of Lenz & Staehelin addressed to, inter alios, Citibank, the
Note Purchasers, and the Security Trustee dated on or prior to the 2013 Closing
Date as the relevant matters of Swiss Law.

 

Page 88



--------------------------------------------------------------------------------

Execution version

 

 

(h) A legal opinion of Hannes Snellman Attorneys Ltd addressed to, inter alios,
Citibank, the Note Purchasers, and the Security Trustee dated on or prior to the
2013 Closing Date as the relevant matters of Finnish Law.

 

(i) A legal opinion of McCann FitzGerald addressed to, inter alios, Citibank,
the Note Purchasers and the Security Trustee dated on or prior to the 2013
Closing Date as to matters of Irish law in respect of withholding tax, the due
incorporation and corporate capacity of the Master Purchaser, due execution and
authorisation of the Transaction Documents to which it is a party and other
relevant matters.

 

(j) A legal opinion of Clifford Chance LLP, Amsterdam addressed to, inter alios,
Citibank, the Note Purchasers and the Security Trustee dated on or prior to the
2013 Closing Date as to matters of Dutch law in respect of the due incorporation
and corporate capacity of each Seller and the Parent, due execution and
authorisation of the Transaction Documents to which it is a party and other
relevant matters.

 

(k) A legal opinion of Freshfields Bruckhaus Deringer LLP addressed to, inter
alios, Citibank, the Note Purchasers and the Security Trustee dated on or prior
to the 2013 Closing Date as to enforceability of Italian law governed pledge
over the Master Purchaser Account (such opinion to be issued on the date of
issue of the acknowledgement of security by the Italian Account Bank).

Fees

 

(l) Each Committed Purchaser has received from the Funding Agent, its pro rata
share of the Underwriting Fee on or prior to the 2013 Closing Date.

 

Page 89



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 3

TERMINATION EVENTS

The occurrence of any of the following events shall constitute a Termination
Event:

 

(a) Non Payment: a Seller shall fail (i) to make any payment under Clause 4.2
(Repurchase of Credit Insured Receivables), Clause 8.1 (Non-conforming
Receivables) and/or Clause 8.2 (Dilutions) of the Master Receivables Purchase
Agreement (as applicable) or (ii) to make a payment of the Daily Shortfall
Amount in accordance with Clause 3.6(a) of the Master Receivables Purchase
Agreement, and such failure shall continue unremedied for two Business Days;

 

(b) Misrepresentation: any representation or warranty made or deemed to be made
by a Seller, the Parent or the Subordinated VLN Facility Provider (or any of
their respective officers) under or in connection with this Deed or any other
Transaction Document or any information or report delivered by a Seller, the
Parent or the Subordinated VLN Facility Provider pursuant to this Deed or any
other Transaction Document shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered, unless:

 

  (i) such representation or warranty relates solely to one or more specific
Receivables incorrectly characterised as Eligible Receivables and either:

 

  (A) immediately following the removal of such Receivables from the Net
Receivables Pool Balance (x) the Percentage Factor as at the Determination Date
is not greater than the Maximum Percentage Factor or (y) on any date following a
Downgrade Event which is continuing or at any other time when the Servicer is
delivering a Servicer’s Weekly Report or Servicer’s Daily Report (as
applicable), if the Daily Capital Amount exceeds the Daily Asset Base and such
shortfall is cured within two Business Days; or

 

  (B) a Seller shall have made any required payment of a Deemed Collection
pursuant to Clause 4.2 (Repurchase of Credit Insured Receivables), Clause 8.1
(Non-conforming Receivables) and/or Clause 8.2 (Dilutions) of the Master
Receivables Purchase Agreement with respect to such Receivables; or

 

  (C) in the case of the representations and warranties contained in paragraphs
(a) and (i) of Schedule 1, Part A (Representations and Warranties relating to
the Sellers) of the Master Receivables Purchase Agreement, the breach of such
representation or warranty is capable of being cured and is in fact cured
(without any adverse impact on the Master Purchaser, the Noteholders, the Note
Purchasers, the Security Trustee or the Funding Agent or the collectability of
the Receivables) within five Business Days after the first date on which the
Relevant Seller obtains knowledge or receives written notice of such breach from
any Affected Person; or

 

  (ii) such representation is the representation set out in paragraph
(r) (Percentage Factor) of Schedule 1, Part B of the Master Receivables Purchase
Agreement and such representation becomes correct when subsequently made, or
would be correct if subsequently made, in each case on a date falling no more
than 30 days after the date on which either Seller became aware of such
representation being incorrect;

 

Page 90



--------------------------------------------------------------------------------

Execution version

 

 

  (iii) the circumstance giving rise to the misrepresentation, if it has not
given rise to a Material Adverse Effect and is capable of being corrected in the
opinion of the Funding Agent, acting on a Majority Purchaser Instruction, is
corrected promptly (but not later than five (5) Business Days) after the
relevant party has knowledge or receives notices thereof.

 

(c) Breach of Obligations: any Seller, the Parent or the Subordinated VLN
Facility Provider shall fail to perform or observe any other term, covenant or
agreement contained in any Transaction Document on its part to be performed or
observed and any such failure shall remain unremedied for thirty (30) days after
the Seller, the Parent or the Subordinated VLN Facility Provider as applicable
has knowledge or receives written notice thereof.

 

(d) Cross acceleration/default: a default (howsoever described) occurs under any
agreement or instrument relating to any Debt of the Parent or of any of its
Subsidiaries aggregating in excess of USD 100,000,000 and, as a result of such
default, the maturity of such Debt is accelerated or is capable of being
accelerated, or any such Debt shall be or become capable of being declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), redeemed, purchased or defeased, or an offer to repay,
redeem, purchase or defease such Debt shall be required to be made or shall
become capable of being required to be made, in each case prior to the stated
maturity date thereof;

 

(e) Valid Security: either:

 

  (i) the Master Purchaser Secured Creditors shall, for any reason cease to have
a valid and perfected first priority Encumbrance in all of the property, assets
and rights of any kind of the Master Purchaser; or

 

  (ii) any Master Purchaser Security Document (other than those Master Purchaser
Security Documents which are terminated in accordance with their respective
terms) does not, or ceases to create, a valid and perfected first priority
Encumbrance in favour of the Master Purchaser or the Security Trustee (as
applicable) in respect of the Master Purchaser Accounts to which such Master
Purchaser Security Document relates;

 

(f) Invalidity: any material provision of any of the Transaction Documents is,
or becomes, for any reason, invalid or unenforceable and the Master Purchaser,
the Funding Agent, the Note Purchasers and/or the Noteholders would be
prejudiced by such provision becoming invalid or unenforceable;

 

(g) Change of control: a Change of Control occurs;

 

(h) Judgment: one or more judgments for the payment of money (except to the
extent covered by insurance as to which the insurer has acknowledged such
coverage in writing) shall be rendered against any Servicer, the Master Servicer
or the Subordinated VLN Facility Provider and the same shall remain undischarged
for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be taken by a judgment creditor to
attach or levy upon any assets of any Servicer, the Master Servicer, the Parent
or the Subordinated VLN Facility Provider to enforce any such judgment and the
aggregate amount of all such judgments equals or exceeds USD 100,000,000;

 

Page 91



--------------------------------------------------------------------------------

Execution version

 

 

(i) Servicer Default: any Servicer Default occurs;

 

(j) Ratios: as of any Determination Date either:

 

  (i) the average of the Delinquency Ratios as at such Determination Date and
the two immediately preceding Determination Dates shall exceed 1%; or

 

  (ii) the average of the Default Ratios as at such Determination Date and the
two immediately preceding Determination Dates shall exceed 1%; or

 

  (iii) the average of the Dilution Ratios as at such Determination Date and the
two immediately preceding Determination Dates shall exceed 7%; or

 

  (iv) the average of the Loss-to-Liquidation Ratios as at such Determination
Date and the two immediately preceding Determination Dates shall exceed 0.80%;
or

 

  (v) the Day Sales Outstanding Ratio shall exceed 60 days,

provided that any percentage level set out in sub-paragraphs (i) to
(v) (inclusive) above may be amended from time to time by agreement in writing
between the Note Purchasers and the Sellers and notified in writing to the
Funding Agent and the Master Purchaser;

 

(k) Master Purchaser Event of Default: any Master Purchaser Event of Default
occurs;

 

(l) Tax Event: any enactment or supplement or amendment to, or change in, the
laws of any Eligible Country, or any official communication of previously not
existing or not publicly available official interpretation, or any change in the
official interpretation, implementation or application of such laws, in each
case that becomes effective on or after the Funding Date, as a result of which
any event occurs which will have a Material Adverse Effect on the
enforceability, collectability or origination of any of the Receivables or on
the ability of any party to perform its obligations under the Transaction
Documents;

 

(m) Non Payment: any of the Sellers, the Servicers, the Parent or the
Subordinated VLN Facility Provider fails to pay any amount due under any of the
Transaction Documents, other than a payment expressly referred to in paragraph
(a) of this Schedule 2, within three Business Days after the earlier of such
Seller, such Servicer, the Master Servicer, the Parent or the Subordinated VLN
Facility Provider becoming aware of such default or the receipt by such Seller,
such Servicer, the Master Servicer, the Parent or the Subordinated VLN Facility
Provider (as the case may be) of written notice by or on behalf of the Master
Purchaser, the Funding Agent or the Security Trustee requiring the same to be
remedied;

 

(n)

Attachment: all or any part of the property, business, undertakings, assets or
revenues of any of the Sellers, the Servicers, the Master Servicer or the
Subordinated VLN Facility Provider having an aggregate value in excess of USD
100,000,000 has been attached as a result of any distress or execution being
levied or any encumbrance taking possession or similar attachment and such
attachment has not been lifted within 60 days, unless in any such case the
Funding Agent (acting on a Unanimous

 

Page 92



--------------------------------------------------------------------------------

Execution version

 

  Purchaser Instruction) certifies that in its reasonable opinion such event
will not materially prejudice the ability of such Seller, such Servicer, the
Master Servicer or the Subordinated VLN Facility Provider to observe or perform
its obligations under the Transaction Documents or the enforceability,
collectability or origination of the Receivables;

 

(o) Insolvency Proceedings: any of the Sellers, the Servicers, the Master
Servicer or the Subordinated VLN Facility Provider makes a general assignment
for the benefit of creditors, or any proceeding is instituted by or against the
Sellers, the Servicers, the Master Servicer or the Subordinated VLN Facility
Provider seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up reorganisation, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganisation or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for any substantial part of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
shall occur, or any of the Sellers or the Subordinated VLN Facility Provider
shall take any corporate or organisational action to authorise any of the
actions set forth in this paragraph;

 

(p) Insolvency: any of the Sellers, the Servicers, the Master Servicer or the
Subordinated VLN Facility Provider is or becomes or is declared to be insolvent
(including bankruptcy and suspension of payments) or is or becomes unable to pay
its debts as they fall due or suspends or threatens to suspend making payments
(whether of principal or interest) with respect to all or any class of its
debts;

 

(q) Encumbrance: any of the Sellers, the Servicers, the Master Servicer, the
Parent or the Subordinated VLN Facility Provider creates or grants any
Encumbrance or permits any Encumbrance to arise over or in relation to:

 

  (i) any Receivable;

 

  (ii) any right, title or interest of the Master Purchaser in relation to a
Receivable;

 

  (iii) any proceeds of or sums received or payable in respect of a Receivable;
or

 

  (iv) the interest of the Master Purchaser in any amount from time to time
standing to the credit of the Master Purchaser Accounts,

other than pursuant to the Master Purchaser Security Documents;

 

(r) Dispute: a Seller disputes, in any manner, the validity or efficacy of any
sale and purchase of a Receivable under a Master Receivables Purchase Agreement
and as a result, in the reasonable opinion of the Funding Agent, there is, or is
likely to be, a Material Adverse Effect on the ability of the Sellers and/or the
Servicers and/or the Master Servicer to perform their respective obligations
under the Transaction Documents or the enforceability, collectability or
origination of the Receivables is or is likely to be materially prejudiced;

 

Page 93



--------------------------------------------------------------------------------

Execution version

 

 

(s) Illegality: it becomes impossible or unlawful for any of the Sellers, the
Servicers, the Master Servicer the Parent or the Subordinated VLN Facility
Provider to continue its business and/or discharge its obligations as
contemplated by the Transaction Documents and as a result, in the reasonable
opinion of the Funding Agent (acting on a Unanimous Purchaser Instruction),
there is, or is likely to be, a Material Adverse Effect;

 

(t) Parent Bankruptcy: any event specified in paragraphs (n), (o) or (p) above
occurs in relation to the Parent;

 

(u) Cash Pooling Company Bankruptcy: any event specified in paragraphs (n),
(o) or (p) above occurs in relation to any Cash Pooling Company;

 

(v) Parent Undertaking: the Parent fails to perform any obligation under the
Parent Undertaking which is not capable of cure, or which is capable of cure and
continues unremedied for thirty (30) days after the Parent has knowledge or
receives written notice thereof; and

 

(w) Leverage Ratio: the Leverage Ratio (as defined in the Credit Agreement) as
of the last day of any fiscal quarter of the Parent exceeds 3.50 to 1.00 and any
applicable grace period in respect thereto has expired.

 

Page 94



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 4

SERVICER DEFAULTS

The occurrence of any of the following events shall constitute a Servicer
Default:

 

(a) The Master Servicer or any Servicer:

 

  (i) shall fail to perform or observe any term, covenant or agreement under the
Master Receivables Purchase Agreement or the Servicing Agreement (other than as
referred to in paragraphs (ii), (iii), (iv) or (v) of this subsection (a), and
such failure shall remain unremedied for thirty (30) days after the Servicer has
knowledge or receives written notice thereof; or

 

  (ii) shall make any change to the Seller Credit and Collection Procedures that
would impair the collectability of any Purchased Receivable or its ability to
perform its obligations under the Transaction Documents to which it is a party
(as set out in Clause 14(l) (Undertakings of the Servicers) of the Servicing
Agreement); or

 

  (iii) shall fail to make when due any payment or deposit to be made by it
under the Master Receivables Purchase Agreement or the Servicing Agreement and
such failure shall continue unremedied for two Business Days; or

 

  (iv) shall fail to deliver any Servicer’s Monthly Report or, if applicable,
Servicer’s Weekly Report or Servicer’s Daily Report, in each case when required
and such failure shall remain unremedied for two Business Days; or

 

  (v) shall fail to deliver a Servicer’s Weekly Report or Servicer’s Daily
Report (as applicable) when required on more than three occasions in any
Determination Period.

 

(b) Any representation or warranty (unless such representation or warranty
related solely to one or more specific Receivables incorrectly characterised as
Eligible Receivables and either (i) immediately following the removal of such
Receivables from the Net Receivables Pool Balance, the Percentage Factor is not
greater than the Maximum Percentage Factor or (ii) the Relevant Seller shall
have made any required Deemed Collection payment pursuant to Clause 8.1
(Non-conforming Receivables) and/or Clause 8.2 (Dilutions) of the Master
Receivables Purchase Agreement (as applicable) with respect to such Receivables)
made or deemed made by the Master Servicer or a Servicer under or in connection
with the Master Receivables Purchase Agreement and/or the Servicing Agreement or
any other Transaction Document or any information or report delivered by the
Master Servicer or a Servicer pursuant to the Master Receivables Purchase
Agreement and/or the Servicing Agreement or any other Transaction Document,
shall prove to have been incorrect or untrue in any material respect when made
or deemed made or delivered.

 

(c)

The Master Servicer or any Servicer shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Master Servicer or a
Servicer seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganisation, arrangement, adjustment, protection,
relief, or composition of it or its debts under any

 

Page 95



--------------------------------------------------------------------------------

Execution version

 

  law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Master Servicer or any Servicer shall take any corporate or other action to
authorize any of the actions set forth above in this paragraph (c).

 

(d) A default (howsoever described) shall occur under any agreement or
instrument relating to any Debt in respect of the Master Servicer or any
Servicer which is outstanding for a principal amount of at least USD 100,000,000
in the aggregate, and, as a result of such default, the maturity of such Debt is
accelerated or is capable of being accelerated; or any such Debt shall be, or
become capable of being, declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be, or shall become capable of being, required to be made, in each
case prior to the stated maturity thereof.

 

(e) Any material provision of any Transaction Document applicable to the Master
Servicer or any Servicer shall cease to be effective and valid and binding on
the Master Servicer or any Servicer.

 

(f) One or more judgments for the payment of money in an aggregate amount in
excess of USD 100,000,000 (except to the extent covered by insurance as to which
the insurer has acknowledged such coverage in writing) shall be rendered against
the Master Servicer or any Servicer or any of its Subsidiaries or any
combination thereof, and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be taken by a judgment creditor to attach or levy upon any assets
of the Master Servicer or any Servicer or any of its Subsidiaries to enforce any
such judgment.

 

Page 96



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 5

ELIGIBILITY CRITERIA IN RESPECT OF RECEIVABLES

In order for a Receivable to meet the Eligibility Criteria, the Receivable or,
as the case may be, the relevant Contract from which it is derived must satisfy
the following criteria on the last date of the relevant Determination Period:

 

(a) The Obligor: The Obligor must be a resident in an Eligible Country, and may
not be (i) an Affiliate of the Parent or the Relevant Seller or (ii) a
government or a government subdivision or government agency;

 

(b) Obligor in default: The Receivable is not owed by an Obligor for which 20%
or more of the aggregate Outstanding Balance of Purchased Receivables owed by
such Obligor are Defaulted Receivables;

 

(c) Corporate: The Obligor is a corporate entity;

 

(d) No current accounts: There are no current or running accounts between the
Relevant Seller and the Obligor;

 

(e) No public procurement: The Receivable does not originate under a Contract
subject to any applicable public procurement laws;

 

(f) No Defaulted or Delinquent Receivables: The Receivable is not a Defaulted
Receivable or a Delinquent Receivable;

 

(g) Payment Term: The Receivable is required to be paid in full not more than
140 days from the original billing date provided that the aggregate outstanding
balance of Receivables that are required to be paid in full within more than 92
days, but not more than 140 days, from the original billing date may not exceed
10% of the aggregate Outstanding Balance of all Pool Receivables;

 

(h) Obligor Notification: The Receivable, if it is a Billed Receivable, must
include on the invoice relating to such Receivable the pro forma language
provided pursuant to Clause 6 of the Master Receivables Purchase Agreement;

 

(i) Country of origin: The Receivable must not be originated in Russia;

 

(j) Currency: The Receivable must be denominated and payable in Euro, US Dollar
or Pounds Sterling;

 

(k) Bona fide obligation: The Receivable must represent a bona fide obligation
of the Obligor to pay the stated amount with no activity to be required to be
performed by the Sellers other than to collect such Receivable (other than, in
the case of an Unbilled Receivable, the processing of the invoice) and the
Obligor has no right to return the related goods for any reason other than the
goods do not conform to the related Contract;

 

(l) No lien etc.: The Receivable must not be subject to any encumbrance, lien,
security interest, charge, set-off, dispute or any other claim of any third
party;

 

Page 97



--------------------------------------------------------------------------------

Execution version

 

 

(m) Conformity: The Receivable must be in conformity in all material respects
with all applicable laws, rules and regulations in effect and with respect to
which none of the Relevant Seller, the Servicers or the Obligor is in violation
of any such law, rule or regulation in any material respect;

 

(n) Title: The Receivable arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable (subject to laws of
mandatory application which would not prejudice the recoverability of such
Receivable) and is not subject to any dispute, offset, counterclaim or defence
whatsoever (except the potential discharge in bankruptcy of such Obligor) and
the Obligor has no right to return the related goods for any reason other than
that such goods do not conform to the terms of such Contract;

 

(o) Freely assignable: Title to the Receivable is freely assignable to the
Master Purchaser without the need for the consent of or notice to the Obligor or
any other person, unless consent to the assignment to the Master Purchaser has
been expressly granted in advance of any assignment to the Master Purchaser to
the satisfaction of the Funding Agent;

 

(p) Business: The Receivable must arise from the Sale of Products in the
ordinary course of business;

 

(q) Contract: The Contract underlying the Receivable has not been extended,
rewritten or otherwise modified for credit related reasons from the original
terms thereof other than any modifications for the purpose of protecting the
interest of the Master Purchaser or except as permitted by the relevant Seller
Credit and Collection Procedures. The Contract underlying the Receivable does
not contain any confidentiality provisions which may prejudice the sale or
enforcement or collectability of the Receivable and/or the Related Security or
the creation or enforceability of a first priority security interest therein;

 

(r) Non-interest bearing: The Receivable is a non-interest bearing obligation
other than in respect of interest charged for late payment;

 

(s) Credit and Collection Procedures: Any credit given in respect of the
Receivable constitutes normal payment extension only and was granted in
conformity with the relevant Seller Credit and Collection Procedures;

 

(t) Unsecured: The Receivable is unsecured other than by way of retention of
title;

 

(u) No bill of exchange or promissory note: The Receivable is not represented by
a bill of exchange or promissory note or similar document due delivery of which
is required to achieve a true sale or endorsement of such Receivable;

 

(v) Governing law:

 

  (i) in respect of a Receivable sold to the Master Purchaser by BSM, the
Receivable and the Contract relating to it are governed by any of Dutch law,
English law, Belgian law or German law; and

 

  (ii) in respect of a Receivable sold to the Master Purchaser by LCN, the
Receivable and the Contract relating to it are governed by any of Dutch law,
English law, Belgian law or German law;

 

Page 98



--------------------------------------------------------------------------------

Execution version

 

 

(w) Unbilled Receivables: if the Receivable is an Unbilled Receivable, at the
time of transfer the aggregate EUR Equivalent Outstanding Balance of Unbilled
Receivables (calculated as if the Unbilled Receivables had been included in the
EUR Equivalent Outstanding Balance of all Purchased Receivables) does not exceed
35% of the aggregate EUR Equivalent Outstanding Balance of the Receivables Pool
less the aggregate of all Dilutions (with any such excess constituting Excess
Unbilled Receivables);

 

(x) Concentration limit: the aggregate EUR Equivalent Outstanding Balance of:

 

  (i) the Receivables owed by the same Obligor and which remain outstanding, may
not exceed two per cent. of the Net Receivables Pool Balance (the Normal
Concentration Limit) or such other higher percentage for such Obligor designated
in Schedule 6 hereto (a Special Concentration Limit), provided that affiliated
Obligors shall be treated as if they were one Obligor; and

 

  (ii) the Receivables owed by Obligors domiciled in Italy or Spain may not
exceed 40 per cent. of the Outstanding Balance of all Purchased Receivables.

The Funding Agent may, at its sole discretion (for instance, as a result of a
deterioration in the credit worthiness of an Obligor) reduce or cancel a Special
Concentration Limit upon three Business Days’ notice to the Sellers with a copy
to the Master Purchaser;

 

(y) Performance of obligations: The Seller has satisfied and fully performed all
obligations with respect to such Receivable required to be fulfilled by it other
than customary warranty obligations, and no further action (other than, in the
case of an Unbilled Receivable, the processing and mailing of an invoice) is
required to be performed by any person with respect thereto other than payment
thereon by the applicable Obligor;

 

(z) Payment of Collections:

 

  (i) The relevant Obligor has been given instructions to pay amounts due in
respect of a Receivable directly into a Master Purchaser Account and either the
relevant Obligor has made at least one payment in respect of a Purchased
Receivable directly into such an account of the Master Purchaser or has provided
written confirmation that it shall make payment in respect of the relevant
Purchased Receivable directly into such an account.

 

  (ii) At or prior to the time of purchase, the Funding Agent may choose to
exclude any Receivable from any Obligor for bona fide credit reasons; and

 

(aa) Delivering Invoices: if the Receivable is an Unbilled Receivable, an
Invoice must be delivered to the relevant Obligor in the name of the Master
Purchaser by the end of the Determination Period immediately succeeding the
Determination Period in which such Unbilled Receivable had been purchased.

 

Page 99



--------------------------------------------------------------------------------

Execution version

 

SCHEDULE 6

SPECIAL CONCENTRATION LIMITS

 

Levels

  

Obligor’s Corporate Rating

  

Concentration Limit Percentage

Level I    AA /Aa2 or above    8 per cent. Level II    BBB/Baa2 or above but not
meeting the conditions of Level I    4 per cent. Level III    Below BBB/Baa2 (or
not rated)    Normal Concentration Limit

For the purpose of establishing the Concentration Limit, in the event:

 

(a) the S&P Corporate Rating and the Moody’s Corporate Rating fall within
different Levels, then the lower numbered Level will apply;

 

(b) the Corporate Rating of either S&P or Moody’s (but not both) is not
available, the Corporate Rating which is available will apply;

 

(c) a Corporate Rating is not available from S&P and is also not available from
Moody’s, then the Concentration Limit will be the Normal Concentration Limit;

 

(d) a Corporate Rating of an Obligor changes such that it falls within a
different Level, the Concentration Limit applicable to such Obligor shall be
adjusted simultaneously with any such change in Corporate Rating; and

 

(e) for all Obligors in the Specified Group the Concentration Limit shall be, in
the aggregate, 6 per cent., unless otherwise notified by the Funding Agent
(where Specified Group shall have the meaning given in the Ancillary Agreement).

 

Page 100



--------------------------------------------------------------------------------

Execution version

 

IN WITNESS of which this Deed has been executed and delivered as a deed by the
parties to it on the date above mentioned.

The Sellers, the Servicers and the Subordinated VLN Facility Provider

 

EXECUTED as a DEED by   ) BASELL SALES & MARKETING COMPANY   ) B.V. a company
incorporated in The Netherlands,   ) acting by SCOTT NETTLES   ) being a person
who, in accordance with the laws of   ) that territory, is acting under the
authority of   ) the company   )

 

Witness:   Name:   NOVIEANA TENRISAU Address:  

STATIONSPLEIN 45

3013 AK ROTTERDAM

THE NETHERLANDS

 

EXECUTED as a DEED by   ) LYONDELL CHEMIE NEDERLAND B.V.   ) a company
incorporated in The Netherlands,   ) acting by STEPHANE VAYRON   ) being a
person who, in accordance with the laws of   ) that territory, is acting under
the authority of   ) the company   )

 

Witness:   Name:   NOVIEANA TENRISAU Address:  

STATIONSPLEIN 45

3013 AK ROTTERDAM

THE NETHERLANDS

 

Page 101



--------------------------------------------------------------------------------

Execution version

 

The Parent

 

EXECUTED as a DEED by   ) LYONDELLBASELL INDUSTRIES N.V.   ) a company
incorporated in   ) The Netherlands, acting by FRANCESCO SVELTO   ) being a
person who, in accordance with the laws of   ) that territory, is acting under
the authority of   ) the company   )

 

Witness:   Name:   ANGELA WHITAKER Address:  

STATIONSPLEIN 45

3013 AK ROTTERDAM

THE NETHERLANDS

The Master Purchaser and the Issuer

 

SIGNED and DELIVERED as a   ) DEED by   )   ) as attorney for   ) BASELL
POLYOLEFINS   ) COLLECTIONS LIMITED   ) in the presence of:   )

Signature of Witness

Name of Witness:

Address of Witness

 

Page 102



--------------------------------------------------------------------------------

Execution version

 

The Funding Agent, Note Purchaser and Committed Purchaser

 

EXECUTED as a DEED by   ) CITIBANK, N.A. a company incorporated in   ) New York,
acting through its London Branch, by   )   ) being a person who, in accordance
with the laws of   ) that territory, is acting under the authority of   ) the
company   )

Witness:

Name:

Address:

The Receivables Purchaser Transaction Account Bank

 

EXECUTED as a DEED by   ) CITIBANK, N.A. a company incorporated in   ) New York,
acting through its London Branch, by   )   ) being a person who, in accordance
with the laws of   ) that territory, is acting under the authority of   ) the
company   )

Witness:

Name:

Address:

The Security Trustee

 

EXECUTED as a DEED by   ) CITICORP TRUSTEE COMPANY LIMITED   ) acting by a
director   ) in the presence of:   )

Witness:

Name:

Address:

 

 

Page 103



--------------------------------------------------------------------------------

Execution version

 

The Corporate Administrator

 

PRESENT when the COMMON SEAL OF   ) TMF ADMINISTRATION   ) SERVICES LIMITED   )
Was affixed hereto:   )

Note Purchaser, Committed Purchaser and Uncommitted Purchaser

 

EXECUTED as a DEED by   ) BANK OF AMERICA, N.A.,   ) London Branch acting by its
authorised signatory   )

Witnessed by:

Name:

Address: 2 King Edward Street, London, EC1A 1HQ

 

Page 104



--------------------------------------------------------------------------------

Execution version

 

Note Purchaser and Uncommitted Purchaser

 

SIGNED by CITIBANK N.A.   ) LONDON BRANCH as Attorney-in-fact   )   )   ) for
CHARTA, LLC   )

By:

Duly authorised for the purpose of this                 Agreement

Note Purchaser, Committed Purchaser and Uncommitted Purchaser

 

PRESENT when the COMMON SEAL OF   ) REGENCY ASSETS LIMITED   ) Was affixed
hereto:   )

 

Page 105



--------------------------------------------------------------------------------

Execution version

28 April 2010

as amended and restated on

23 APRIL 2013

BASELL SALES & MARKETING COMPANY B.V.

(the Seller, the Servicer, the Master Servicer and the Subordinated VLN Facility
Provider)

LYONDELL CHEMIE NEDERLAND B.V.

(the Seller and Servicer)

LYONDELLBASELL INDUSTRIES N.V.

(the Parent)

BASELL POLYOLEFINS COLLECTIONS LIMITED

(the Master Purchaser and the Issuer)

CITIBANK, N.A., LONDON BRANCH

(the Funding Agent and the Receivables Purchaser Transaction Account Bank)

CITICORP TRUSTEE COMPANY LIMITED

(the Security Trustee)

TMF ADMINISTRATION SERVICES LIMITED

(the Corporate Administrator)

THE PERSONS identified in Part A of Schedule 1

as Note Purchasers and Committed Purchasers

THE PERSONS identified in Part B of Schedule 1

as Note Purchasers and Uncommitted Purchasers

 

 

MASTER DEFINITIONS AND FRAMEWORK DEED

 

 

 

LOGO [g527541g73k91.jpg]



--------------------------------------------------------------------------------

Execution version

CONTENTS

 

CLAUSE        PAGE   1.   INTERPRETATION      2    2.   DEFINITIONS      2    3.
  AGREEMENT      65    4.   JURISDICTION      65    5.   FURTHER ASSURANCES     
67    6.   NOTICES      67    7.   DEFAULT INTEREST      74    8.   FEES, COSTS,
EXPENSES AND TAXATION      75    9.   WAIVERS; REMEDIES CUMULATIVE      78   
10.   MODIFICATION AND WAIVER      79    11.   ENTIRE AGREEMENT      79    12.  
NO LIABILITY      79    13.   NO PETITION      80    14.   LIMITED RECOURSE     
80    15.   FORCE MAJEURE      81    16.   MISCELLANEOUS PROVISIONS      81   
17.   CONDITIONS PRECEDENT      82    18.   COUNTERPARTS      82    19.  
CONFIDENTIALITY      83    20.   CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999   
  84    21.   SECURITY TRUSTEE PARTY TO TRANSACTION DOCUMENTS      84    22.  
CHANGE OF SECURITY TRUSTEE      85    23.   TRUSTEE ACT      85    24.  
GOVERNING LAW      85    SCHEDULE 1 THE ORIGINAL NOTE PURCHASERS      86   
SCHEDULE 2 CONDITIONS PRECEDENT      87    SCHEDULE 3 TERMINATION EVENTS      90
   SCHEDULE 4 SERVICER DEFAULTS      95    SCHEDULE 5 ELIGIBILITY CRITERIA IN
RESPECT OF RECEIVABLES      97    SCHEDULE 6 SPECIAL CONCENTRATION LIMITS     
100   

 

Page I